               Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 1 of 102
                                                                                               FILED
                                                                                                 .
                                                                                                         '" ,,
                                                                                                   ·' .'1'· ~. <\
                                                                                                                                      \ ~-ti.
                                                                                                                                      f "":,· ,



                                                                           UNITED STATES DISTRICT COUiT
                                                                            _ALBUQUERQUE, NEW~?..~

                                                                           ~-~ ,                OCT 3 0 2019                      °}~:f,-:
                                                                             ~                                        ".,ef7
                                                                                                                      07             -~
                                                                                                                                   _..
                                                                                                                                     ;1.,
                                                                                                                                      :\,,
                                                                                IWTCHELL Ft Eu-Efll
                                                                                     CUl!fYC .. ,1·




         -=PJ --i\1-f· L4d · -.-                      j~   ---;~> :;:-:' --~;-,,,,~ ~qf?T
                --=- -~       71~ ()5,'2t tT oF IJf:vJ tMFXlw

                                                                I q l,V       IOI 3                    mv ._-JLIL.
                                                             (s'-'0'1; (,!    L;,'1 ~ - c~v-r.\-:




               V.5

f'/\1,R':f ~     j~~~'.'i. 1 R_o_x fsiit,V /\-( , s,1 i cl,~ "r{                                I'-' ~
                                                                                          11~-".l
~       iL/<JtL •'1-l'--_f)/ 1 •'.', ;-••') ,ty - ·- ··:· - ··•\,\ } C .i;-.;~ -!f-(V. M.,. ~-f) A,/1
;,.J    · ' -~.t ,', , d / v ldv{.,1. I f-4/ J1\:. _;,; ··f ~ , {)€-F~t- .t)M.- ""i)


                P~)Sf'tj ~~ ~
               ~.,..,;_.,:;.....__ ~   -   -
                                               l''I /L /2_l((:lt;-K;
                                                      - -       -     - -
                                                                                     (~ /llf P/·J ~A)--:-
                                                                                     .                 '    ._, _       __...!.....J.._

                        -                         •                                                           1 1. r
                               \l\- . PAe, f-5 -A-."' D               - 7,t ~ \ 5 DJC. -tc,
                                                                      ~                                              _...)




\,
               ~ ,Fl\) :-i-   ,., - .11 ~-CQ          ~~ ~      (I,   L ;~           u'+         ~A-..t..           -~j-t ,·,_l t>-
                     ( p \4.-w v• CC ~                                                   , I
                 ~      Al--. J /t ,. rL)( r( ,-.)     \JV~ 0         rr-e .S .(;\   '· \}A '    1 \ .{/' . -, ' ... ~ -'S
                                                                                                  ,\
             Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 2 of 102




    -            f'
    \ ),;, i,:,,•· - .' ~
                                    '       \ _
                                                                            )/     -                                           . ,,,. :f ~ . _),. •A .. .l~~ :J ,\ i\ ~~ ).
                                                                                 -....r-       -    --


        R                                                                                                                                                      ...                  f
                                                                    ~
                                                                                                                                               , - - ·----
                                                                                                                                                       t              ,;1 ·
                                                                                                                   r   ,
            ~<..,                   (.J I . ' \ ' ' / - -                                                                             . ,                  <

        --=-- - -                                        ~ ~
                 ~             , ~ . "' .         I -          -.- -
                                                                                               _,   .'                           -., 't) _                     if_,·~.. \               J.\ A.1..J 1~ ' ,~~ "'.
                                                                        ~    /     . II./.¼        Al.\/ )                                                           •· 1      i              t• ;            ,
                                                                             \,. ·~                  ; L..                 r:\ \ .\             \    J -                    A.Jf' .:~. •-      'JV I~ )   d , ,

                      -:--   ....
                                                     : r- --        "'\                                                         ~ \_:                      11:--_~~           cJ. f/1,...         ,,_\.
                                             ?    . /)    .,




                                                  ~vi?, ?A --- ""r- 1 , . 1J _.,../\.                                          f ~7 7'f'o                                      ' ,' ,   .\.
             ,
                                                                                 C,.t\._I
        '-
•       •\       " ' \ I?
                 I                                         i -~ , ~                                        •-I \




                                                          tJ-.rr - ,,,. t /-                         ""'                   t    t
                                                          ·--,....,__- ~- - ---        ... ~        ~       ~ ----..:                     ...-




                                                                                                                                      \
                                                                                                                                          I
                                                                                                                                              , :· \., -
                                                                                                                                                    ....

                                                                                                                                      .Ji

                                                                      •      b
      Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 3 of 102




,,.
' _

         _,,.,.r-... . . . _
Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 4 of 102
Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 5 of 102




                               ('0.
      Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 6 of 102




~-)
Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 7 of 102




                           (
                            /-    -
                                 /'
         Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 8 of 102



  9




 I o--




I!.
         Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 9 of 102




 /;) _




111
Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 10 of 102




                              ( 11)
Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 11 of 102
           Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 12 of 102




  (\\(L \-:)r--ul.tvc-'            -Y\0- _;>I\~;· ,-.st<--tt I           ; 5, -Ac> I'- ,1-...:_)               ~~
  ~ r ""t>        ~               ~-b.           ,~.J-:--.o c.~y,-15, lLr ~-, l 1v.5                'A-l (
 fL_ ~~- 5                        +~+            'i lK-      v. ll/1. D ~           /4s ~· ~           ,.,1      -


  ) ~.,,kl             ~; ty'\    '+o    C  u'✓J i,· 5 cA ~ e' of
                                             1
                                             ~Af


   ( r (A.!'.ttZr.\:..;.' 0,V , -r/..,e_ ,tJc;/..,; )~ l \-i;/,, !, f ,,J., 'oJ                               4--, C'..

   l'e_fvVt<& ix /4 //l..e'1vs /4 5 e-lva-kr !, '1     I .


  -/-f-..c_ ..sJ~f( f4t- r         /4 ,~;);)           ~ . A, _s ~ ,-,,.~
  ti;A':_,-1-    JI :r-4 "'? ~ , 11..                 s ::::,-J- G~c.,~ /Ar~J+.o1 .
  /112_      I::, ,tJ ;J,/..-3 JG_ Cc, ~ ,...,-/2 ;/2 /7 ~~ .J-....yte/+
  -/'f.. 1 r     U,j_Q_ A,,vd .Src_/~<- +- ~,v·U.A-! i--:> JJ f

   ,,< ;,yo co /21 f !e._k_ /k_ / ,....___,1 t+vd A-y-, ,.,,u.., J_
    p ~ r-f.. J,._,5. J -) L; c_/4-/,,,., /<R. A v ,;..,_) i, ',,,,, ,/~
     .s i+-
   r'i             ~      A-Me.J..   fl.e.. C!,o '4 P ~i.J f- , r ~-~d~
  ~r--L             Al    r   IJl'v1 s~ .f~~i2 .s 4;\.{'_ ;{.,tr .
 ~~ o~f-.Z c!      A~,~-.          /VO,-          ~v/ CJ43 C                /4   :,,J     ol::::,     ~f::•
 A, ,.,,     -Vt -:ie - ../-..e       -I~            c.,:, - ,-J        r o = d, :vy:,
Ft-rJL.t..r        tv,Jr:..L         ~4. D-Rf~i. . A-                       ~ ,d- ~
 ff'vJ      ~y-.s .+-o ~                     ,·.Jr-P.-fJi,!-J;            Sct.,.e.t.,J k;,,..,,
,,4-,vJ _.gffef'       s~+-       ~-lflr-        Jirf,~~(J..            ttvd.-    ½
f\e."),..,ft..,J   N..J       ,  ...,,kr..,""\ ~ ,"r·            ,·,"   vC51.; ~'\'-fi'->N
-l,J--(_        ~~ ~ ~~                                  ,·Al~     --¼-l·1s ~c: wl)
 ~ ';- rv!Vl_S5               UJvl~              9~¼               l\..u--tL          r
      Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 13 of 102



                 PeAlf c:e &R_\tf-1 iEF
~fl£ foeE) Pt+1 "-,)t-,.ff. t-klll~ p&1..-e1...o             r(4,<(
~Y (--e.\i<} r j ½ ¼Hu~:S:




                                  ( t)
         Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 14 of 102




a fLT Irr t4-:r£    oE Mfl'-1N 6
r ker<l H         f~J- -.r.. Ni~,/~ +- C,.:)p'-1 Jf )11; s
                    u4,~
C,:, Mf ~ ; ~ h ~ V1j;') m/h~J'Q &-kA.J-/;uJ
~ '-It/( £ /k;.~p,;{lf) A-t1c1 12;.J-roAJ1 ,-1..1✓1/J
7,;'')-:A-/0




                     (2)
             Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 15 of 102
                                                                                                           ½;rt ✓

                                                                                                                 ri._\ \
                           1
                                              Grievance Appeal Hearing
       September 10th, 2019 I Lieutenant Mike Thomason conducted a grievance appeal hearing with Henry
                                                                                                                  (V
                                                                                                                   ~    /~

       Pacheco. I asked Henry why he sent ten appeals at one time. He stated, "because they don ' t give us our
       paperwork when we need it" . I advised him that he was refunded on his account for the one bag of
       expired chips be ordered from commissary and that I did not have any knowledge of the others he grieved
       about. This was two of the appeals he sent.

 l. Henry grieved about a tooth that had been chipped do to a rock being served in bis beans. I advised him
       that medical should be able to take care of this issue.

  ) Henry grieved that he bad experienced food poisoning from the outdated chips. I asked him did you see
    medical? He stated "yes" . The grievance appeal on all grievances was filed August 28 th 2019, so medical
    obviously handled this medical issue.

 .) Henry grieved about Sergeant Romero giving information about him and his family to a female that she
    was socially drinking with. Henry stated, "Judith had no right telling Florence about his girlfriends'
    pregnancy that this is something they wanted to tell the family personally" .

 ,') I advised Henry that I will speak the Sergeant about this issue.

 : Henry grieved about the law book and being denied access to this book and also that there are pages tom
 (t'
   out of the book.

..., I advised Henry that we will find a new book and replace the damaged book.

 ( Henry stated in one of his grievances that he was not seen by medical and mental health, I advised Henry
   that medical and mental health should visit inmates while they are in lockdown.

 .).., Henry stated the hair clippers were shocking the inmates and not working properly. I advised henry that
       we will provide new clippers. I also stated to him that the detention center cannot advise the district
       attorney of anything involving his case. This was in this grievance he sent.

 .• Henry grieved a fire exit door. I advised him that we have a fire exit plan for all inmates and staff in this
    facility. I also advised hi he is not receiving $250,000 as he stated on this grievance.

\ \ Henry grieved about the staff not allowing him drinking water or flushing the toilets in his cell during the
    lockdown. I advised him they must give you water to drink and tum on the water to the toilet to flush, but
    they can also tum the water back off to prevent further flooding of the housing unit.

     After addressing aU these issues with Henry Pac         , I asked him if he satisfied with the actions that will
12
     be taken he stated "yes" .
         Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 16 of 102




                                           Grievance Appeal Form


Inmate Name:~ e v - . ~f;.( O                          Date:   8- 9,'.g-( i   Grievance File#_ __

Please State C::or Appeal: .

 ·::c     vJ~\- ~ 7t ~ \-~ 0-1"' \\..5"} c"'J ~ ~1 ~(.\µ..,
  f (µd        fojr<.
                    ~ ~ l,UJr~\ • J.,\- W'-'l "'~ ,-.._'I r,; ~ \\.
 -\\-.•-A· l k lo<>K .OiJ "°I- (_\t_........ \ - ~ b,<'£.A'(' r~L.\- ,;:~j
  ~l~\- -:J--        "'t0
                   ~ Vo~ '.~ Mi b--t~"'\'l., ·A\~ _:r wt..""\.- ~
 ~      t"\~     ~ ~¼ \J.A °'~w\-                                ,~~~~~i.:5 ~, r✓cb~i,oA..




 Inmate Signature:      [Jo()
                                 ,'1:.....   L    --                          Date:   J> -~ ~ -/9
 Date Received by Grievance Officer:
                                                 ----                                               \




 Date sent to Grievance Coordinator:
                                             - -- --
          1{,J:vv( (Pv!                                ov   /pJJ <u-!          A       ;.r
    ()Je 5flo~                  •.r--J           A(6 ~~ -
                                       I

                                                                 r- j() --/f'    .
            Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 17 of 102




                                            Grievance Appeal Form


Inmate Name:    1-l    .f   "1 f <J...Nw                Date:   J ·~ t?'-/9       Grievance File#_                   _       _

Please State Reason for Appeal:


·&'J \.)~\.;..__~            \_\....4-         "''~,.. t.\1,-",1,(S"" ! """'~ ,\-h<t"'       f',-\.,-"~l"I<"'\
  (ovJ         j'>1    6. ./'t:..         f..>\ \~~~ Mi \;-~ I~ d<:..-"("'(J"....--,         b c..c...ttJ ~ T
 ~ CJ..rl   \,-0-ir-- -( \ t.l~/ .-~~cJ              br    ~~       0./\C..l.   ~ \ ~OA.Jj I f kJ \ J /'
  (et   JC 6   \-,\5         j'\!.....l c_\i,¥u'>, ,;.... .l           t i \-t....,1a"'-       (., Jt..\          Ju

  J~lr ~"\PY{~ ~ ~""ta~ -tt~t :, ~                                              1 ~.      l,~ o.~A (~\
  \~ (I:_,s-~....\ ;"S ,...... , ~.-.. b,J ,~,.._




                                                                                                                         0
                            D._e"'-. ·{)~:l tC
                                                                                           (   --:..   ( •. \ ·   l> /

  Inmate Signature:                                                               Date:        6 - "' d ·                1


                                    ' J
                                    \.,
  Date Received by Grievance Officer: _ _ __                    _

  Date sent to Grievance Coordinator: - - - - - -

                      w :·ti 6e__                 Y1-ew &I (/fe/a-

                                             1~/ 0 -I7
Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 18 of 102




                                                                                                                                                    ! /' J '               /'\,/. C. •* j

                                                                f\: v                           "/    (~ :,.,_                   ..,..,;   "'       /
                                                                                     ~~ 6         k.~ :)
           ....                                                                  "'                           ,                                                   I
                                                                                                                                                                      '!

        J [ C:                                                                   c..~~ (.Ju .2
                                                                                                  \
                                                                                                                  i'                                             ~    I /r''.,.,.. /

                                                                                                                            r
                                                                         •       V                                          ,,    /'                                                I

       ). '-~t: J \                             ~~t..Y'               !v                  h ) /·                  ~                                 /, _, ✓.'


                  c:.i''\·... {,,."' ( i                       <,~:.J.. -~ \ .\                       .                   :.. .... '"'~/
                                                                                                                                I .
                                                              r.JJ ,r                 f   j    _, , ... ·:.       t       r
      :, \ ~ ,-             ~J                  c~ ~I~
                                                     ~=>
                                                                    t,
                                                                   "'""
                                                                             I        ::r
                                                                                      fl • ._,,
                                                                                                      ?;            cc r,;_.; ,. j (' ' ' i
                                                                                                                      i

                                                                                                                          ·\           ....,,2 .
                                                                                                                  c..: ll
        • '                                 I    '                 .._/")


       r                  ,!,...,-'\ ...,; -~" ~                     (;1,,, ·-' _)                                        h ("<"· ,--! f <:..:.'Ne..:,
        -~✓- t,'~ ( ~ Jc:.:t.:~                                          .           ~\ ~< ·\.                    .J        J    ~ +{<) ~ r :~J.~,
                      "f!,J;,·•1                -_:       ~    ,,.~ .:1 1                     .> ""~·\                      l--r. L~ ·: !"(,"..••
                                                                                                                          N.:.~,'
              -/vA ,,-·. ; ~f vd~t~.                                         ,; ,,}                       J           ~ 5 J~ Jtv 1:.Z .1s,,~:-\<; ,
       __.,,..                                  ~     l       i\                                                            \          I            JI                          .           -   \
                      r\( ~,                    )5;           lHY ,\,:") (~                                                .J~,       t.                  ;.C.J       t        .:,\.-~·-::~/    1

        ·.)::, <:L -~Jrr-··v-=- \ir                                                              o- ~.v1                               ,\,.J              !" ('J4\ (/ . .r--...
              ,• \    ~       )    ~ ., I            r    r                      j_ - l                   _,      f                  'J         t    .\   Cr" f,'               \




                       c..,-·c-r                      _· - ._ ,. --:


                                                                                                                                                                .,. ,.
                                                                                                                                                                 ,/
                                                                                                                                                            /
               Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 19 of 102



                                                                                                                                                    '   .




                                                    Grievance Appeal Form


Inmate Name:           Hc11.,-y       fo(b c,•                      Date:        i di✓C.                Grievance File#
                                                                                                                                ---
Please State Reason for Appeal:

   s()         'f0°irt jJJL /I_\ ~                        t l ~t ~I \\Te- (s V\,6 +:i""f>O'~'."t
  ~"'.lJ-Jt-           ~     7w       a ,              ~\-~ ~i 7wr &~4 dv', st... 1~+ d,d
  '{\c)-\     (~v-r--R..    i.l\    ~~~- C~-«.J{                OV\ ,. ~ ,             LJ.)<l I      (Cf.,,-e,,   w'k_e"' ---:J            L-.A iS'

 ,p,>t      u"' 1_!0t ~ P.-- ~¼L--,"5 _,;i.                                                     i:Jl.)"'\ d». M                           1•        o/

 r"'- ~j~Q. \          ':)~.//. a /                  oCftLc.r           dlJ _.,.j.     ( d ~ '~                    ~ s~v u <- l
 ,~✓        \) /    L,,e.   t,...,oJ\.',     w ...,~   Q.    0-</          ~d <                  I.I\   y::;,. . . . J cl- { H..                (>-1-. u    J

v-)t        (A)    ou\ ~    ti lU/l        d,..,/   ct.ll    ~vu✓ (          I       ~ / ((.   r-          e:: "\..)   [1''-°   l   H       l-v.;l~

 (~v-t-            ~1,-.l     c~...H.£\             OV".    cJ '(   I     -\..'"'-,~    ,~           c..5(1/\-QJ           6\-,/        Ct.u\\
 (l.~L.\.\, 1 °'-\ ~ c;. J\U.I ~)...,.. ( o -~ L..\.J.."'- ~'/ d<J c. k                                                             0
                                                                                                                                            ,-_,_
;I (- ,::I ( uJl-} t~l"l tu &.. · r-t"'k\ ~t'-l\•h fJ•ou\jcr ~~.}                                                                        -__J
LA-"'                                                 <
          O<;\l) , c.-~ \-t...., v"- ~ ,IA \~J~\J ~ \1\ ! \.. ~c,l ~ -                         (i;




 Inmate Signarure:           ~ fo-,.6                                                                  Date:       -g -g¥ (C,
 Date Received by Grievance Officer: - - - - -
            Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 20 of 102




                                         Grievance Appeal Form

                                                                 Grievance File#_ _ __

Please State Reason for Appeal:


-:1 3"-oJ\11 k                (,/\ ~ l<       Mfi_ t-Al((1o ~ \4
  L'--..J l:,uulA w"-.~..-,. ,.~ ~ ~ ·'-\" ~"'j ::J_. J"'uJ(~J k
   tQtV'. ~ e. J ~-<-Cu->~ "<Jy ~t~.S \h,'tf 1~ 6'..-t.. v7'll ~J-'\~
                      1

            C~.;; l f<t ~}-,t[-, _)o N-1-\.- {-,~ -;_l ~ oJ1. Fv 1d-- c~"-
                                                                                  0


  ~'-\
-::1- io1 l'- ~ ~ r\- . A"'"J Ji'J 1vJ l,,,1 \ 4 A> <v ei1
      It--. ,#"\,.~   l       ~. p..,ac.{"J v..-~. Lc:..---.J L. v~~ Lt(u...;i--<. ~h, i-
                          cuJJL
 CJ
   Oy-<?_        j-W ),/<.,_p__ tG- o\<) c4 ,\-\,,VI!. ~ - f"~
   V' ;#<J                o-st.




  Inmate Signature:        kv-r.-   f"'h<,...,.                  Date:   J   bl ;p (Cf
  Date Received by Grievance Officer: _ _ _ __

  Date sent to Grievance Coordinator:
                                          -----
         w ;((            Lo /4
                             0       ,'rifo Q__ n&-v -~c:-0f. .              r -10 -//
             Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 21 of 102




                                                                                              \

                                                                                    /JffJ..{j
                                                                                           c~'°1
                                          Grievance Appeal Form


bunate   Nam4,,,/ PaJ,, e(                    cl          Date:   r Qf·l"'t   Grievance File#_ __

Please State Reason for Appeal:


-:i      KV\~              <.-J~.., s~Js-     rz~.,(J         ~ 5l-'\:\-      r-''~ ,{'!   c v""\, J\J~··'\ r-t,.3.~
 1-.(~v(..     ...,,,.,._\ ' \    -:J r_u tak()",1~ u...)C f (..u"'J ,.A.-kci ' ~~+ (c.~..,(J
 kc_~k_tj         l)J~           (u'-"~j 4t~kl ~ 'At.,h"}-(W\ ~ \ ~               \Pvb)\(.
c;S(.µ\- \,- I            f-<r<SuV\ ~     lt{-L .




  hunate Signature:              I:\'v /,J,,._.,,
 Date Received by Grievance Officer: _ _ _ __

  Date sent to Grievance Coordinator: ·      -----
      y;l~; I!,j;Jed-                               {lj   1'-#i--/k-5e~ J-
   Qfl               .      JQ~-                                    f ~/a - If
                           ~
          Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 22 of 102




                                          Grievance Appeal Form


bunateName:       {J (>v( (1.<J,y,.                          Date:    l ct'6 ·[Ci.            Grievance File#_ _ __

Please State Reason for Appeal:

f:>y Nu~          t\,t).-.J\"-~ 0...   _)(<... .. ~lC,.r'/    ·+v(, 'f-1,-\-         do,.r,,           j\Q    (r~(. £.r<.~pc.
\Y~-" b'f f,._\,""<t. Ju_~✓/ fd ~.rL .\.t.tl;~ ~ ~~+ .\-'-',t f"<..tc- ,~ I
 l $ ~o-\- ~ .,..; <vO.J~ u""-J l-' (J/f.6-c" 4 fo "·' Y, Su /~ o.\..h v· ~~ (

  7/,J c:;_,,c.     ~,A5           twl       h'j       1,-(t..       t!:1-\-\   ~~ f...J"""t                     f.,...._.,~t_   J,_
  '/o.J   (J /    .\ku;-       ,c..<..'d\ t y "v-J· l-c -\ \....,,t_                 (...J   l rl.    ~"'     e\< llv-l(.. ( l (,;{.
  ~, {=\,..e.:       ~ \ k,~«- f.c. ~\L It                   ~'-\       "~       {,,-W\L ~{                  h~ {~ t r I   s~
  .v,;~    \5 """~           ::r~ y(.t ,,.c~J.~,gsu, Ou~ Pv                                   t"\    i \1~ bt,:.-i;        l~    <Y-41,,_




  bunate Signature:       \.\)     /.-J---
  Date Received by Grievance Officer: - - - - - -
                                                                                              Date:
                                                                                                      *?        ~ · ~7-l 4


  Date sent to Grievance Coordinator:

  ~c__                  iJ CL,j:_tt-e__~-~/Jro~-
                                           1 -1°.-Jt
              Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 23 of 102




                                                    Grievance Appeal Form


Inmate Name: _.._l~.a..i.C...:..ah.L...r'--+/----lrr------=~~~l~(l):,___ _ Date:   y ·J;]-t ~          Grievance File#_ _ __
                                    l
Please State Reason for Appeal:

  ~ ~c.-- ~i ~;ltJ'-"'-LL_ n~~ k                                                        :)Y-l~vcl\J~   uv-..Jv   ~Ul~~ ,O<lll\.J
  ht _\.h,~ pc..\.~ L:~ S~J t\..,-:5 oft                                           k/ t,..J"\' tr fcv "4w-~ ~ ~ ,
-ft~- 1 ~~J                         ~b              vJcl..v- ~ j,(Jv, l ~\c~u~(
                                             dll\"'\Ht~~ _                                                                  \~l.(J{

...;:t tc.U\~ ""u\-                 (\.;~h. ,-.j ~,\L\-- i\ 5\-vV\'1 ,~ dU/ roJ
                                                                             1                                              Sci   L~J/
L,V'j       \_.µ          c~·s          s\~ \\         f i.~ vr             ()J/         tcv"J ~ c,..t) ~"J t.             u(   ec.J
 tV'-     \~u<,, \\.". .c ,~                        ,A.. l,\1"\S                 tJJV      c~Jd v~~~k-




  Inmate Signature:                J::\ ~ f~                                                           Date:   7-J.K -l~
  Date Received by Grievance Officer:
                                                         -----
            Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 24 of 102




                                          Grievance Appeal Form


Inmate Name:    Li(,.__7         e..j.   a ..           Date:     i-8-}-15,   Grievance File#   CObz:

Please State Reason for Appeal:

  ~ J\-il\ kAJt~\- ~ ~J\\..,( ~ ~ fol~~'-"'~ ~~~ --::/.
  ~.1.-,Cl \J' o.._ ""<J'.\.«\ ~\,p t-- 4)-\_.~ l 7 4\... di 14..1:,...C J. ,. "2--
  v,J"' s      \h-r~'~'S           40 f         c-.i (..)~~~ .\ \-J- ✓t.. ":.~vu .. .__ Gcf'uG1 Ji f
  ~          )~U-Cr"l          ~1~, '! _t°'"'~         j~ _C...    c.,..J ;1- ~J.rH-
                                                                  ("'~- ~"~~

  \r,A,<~~ ~~ ~k~\ ~c. "'-Y,lf.:;-r"}I'/ h~ ·N.,l~~ 11"<< t,,c. f
  'r -, .\-,~(,- · ~ \--"'~, r-- < ~\l_<.., Sir--ff u/ {c.. l~ L-11 . -;:lv(. bu_,.__
   Ju~~, t'-j       ~ h ~ ;(.._\-c.\ Vl~v'\-~h. , 0tflll"J6 ,'~~ , -<""'-J v.\"''h<-iy
   ~u.~J~ :1 · ( tµ \j~\ }A,L ~ ~J~~ \ p...w~Jv c--1 ~"!-c.l ~1. <. \ ~"
   fu"J\~c,     a.:.\. \"-'- -V,...,__ . -:J. 1-..d ~ sJ'/,,, 1i                        c;J\    ..-o--..i   !'--d
   °'~;_\      / :'St..\   I




  Inmate Signature:        {{l-.,. . , ?,~ L.~                                Date:   7 ~-7 ·( 9
                                  tJ
  Date Received by Grievance Officer: - - - --

  Date sent to Grievance Coordinator:           -----
                                                                     <f-/Vlr
               Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 25 of 102




                                                                                                   }JeeJ
                                                                                                    (_~j'Y/
                                                  Grievance Appeal Form

                         1\        C2>
Inmate Name: tft:",.. .          I \t;:'~ c       (ts>             Date:                   Grievance File#_ _ __

Please State Reason for Appeal:

 :I-        L...J'--" \ ·     ~ W'.,._..c..J c_;\.-..1..-. \ ~ \O~<.~ l;..._ ~ -:,PO)                              Jl___...wc_ r
 ,~ <[;'-"'5 ~ be._                               ft1eJ ~          0       \~-    d~,:6' f'JuV7c, / y, ~,._j
 t'b       a,~             f<tif        C.r4            hvr\. 1     ~ \..Ji... ~tlv (c(_ :i ~           \j,...O.   .{,--;..

 ,\\-.,&           ,·>    •\;.\.<.r-   t.,/4-   w,,,J-           4-""-     i,., w•w 1 ._1,,,,.,\- L,/15
   ' ( \ (_ (_\.   ✓l ~
                    (,   ~.)      W '-.t-,_     e,..J   t   ~ ~.,.Jr"\~      "'\' I' ("_" ~(' '·   ---r\ vt
                                                                                                        l      1-o ()     4·
   ~\ov\: -~t,.1\6~\.,\s h'( ~                                      ~/6~~J-,<>-.




  Inmate Signature: ~~dA-f-f...:!:
                                ~~t ======-=·- - - - - - D a t e:                                      Y J .;t le;_
  Date Received by Grievance Officer: - - - - -

  Date sent to Grievance Coordinator:
                                                        ------
                            Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 26 of 102




                                                                      Grievance Appeal Form


Inmate Name:                  D
                              t
                                                .f "A · {-) <t_L\v CJ.>
                                                              l
                                                                                               Date:        'J! -,~
                                                                                                                  ' 'l-/q                 Grievance File#_ _ __

Please State Reason for Appeal:



                                                                                                                                   ..  .
                                                                                                                                        , V  '.\ -
                                                                                                                           ,.,.·,'- -,....,r.~-,/
                                                                                                                                              \
                                                                                                                                                 . I

                                                                                     h-..,,                      (; ✓   cc                                 f t·J' tr -.-
                                                                                                                                                                      .Jr..:..
                                                                  ,c,~; -- ..,, ~-·
                                                                             .
                                                                                     -../ f ·


                                                                      • •-• .'p, ..._ .. ~ ~
                                                                                                r           u\          ~J\.          ·t cw,.
                                                                                                                    -~ · 1 ~:-- l-\ -'I
                                                                                                                                           .      ,
                                                                                                                                                           cJ
                                                                                                                                                               l
                                                                                                                                                                      Jrj
                                                                                                                                                                                     I
                                                                                                                                                                                     I
                                                                  "
                                                                      ~                .   )
                                                                                                -\   V '-                                         (CJ.                          l~
                                                                                                      •                  --r
                                                                                                <... ,-...,;\
                                                                                                        \ "
                                                                                                             ..            f . •. I   ;   .                  ,'
                                                                                                                                                           ...,.,.. , :
   ,) .
    '\ t
             ._     _.,.\_
                            'J ~
                                   \
                                       .., .. \ r "• .•:...
                                                                                                                                                                                     \I
                                                       -·
           t .,_ \ . - -~
    •                                                                                                                                                                                l
                                                                                                                                                                                     I

                                                                                                                                                                                     \


                                                        j \       \                                                                                    •   :       \• ~. Ir.)
                     h::
 Inmate Signature: _ ...                            "- '..,../'_'C
                        . . ,\. ..,..P.,,.......,......          _-__:..;=---·~-=-~·-·__________D.ate: __
                                                                                                        -...._ _~_(_, _ / _ : __

 Date Received by Grievan~ Officer: _ _ _ _ _ _ __

 Date sent to Grievance Coordinator: - - - - - - - -
                     Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 27 of 102




                                                                 Grievance Appeal Form
                           1

Inmate Name: ---'-1j  /-I!'...:j/\
                  ---'"-'       :. . ,.:_.r_i"--'- f _~~
                                                       ,\...:.h_,_._c_. c_<l_ _ _Date:   Y. J-~ · _L:;_·   Grievance File#_ _ _ __

Please State Reason for Appeal:




                                                                                                                                                  \
                                                                                                                                                  I
                                                                                                                                                  I
                                                                                                                                                  I




                                .r"
                                ......   --~- -
                                            "
                                                            f   ·""-
                                                            ', t~                                                                                 I   I
                                                                                                                                                      l

                                                                                                                                                      \
                                                                                                                                                      i


   Inmate Signature:               ..f-..   l   ""i:
                                                           /} .l-c>
                                                       }1/.:.                                              Date:   --==6~~-' J_>--ij:-1--=-Y_ _
                                            V   V'     I




   Date Received by Grievance Officer: _ _ _ _ _ __

   Date sent to Grievance Coordinator: - - - - - - - -
               Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 28 of 102




                                                        Grievance Appeal Form

            · 11                D
Inmate Name:   4f r..r Y \ t..c.1'..
                      . I
                                                   <-c.o         Date:          Grievance File#-----

Please State Reason for Appeal:




                                                                                                           I

                                                                                                           \


                         ,......._.. ,.- -
                            I          1     ""/
                                                                                -'LJl
                                                                                 f
                                                                                       ,
                                                                                    \..)
                                                                                                           I   \




  Inmate Signature:         ~
                            /                      '(   ~                       Date:      y -d-?i-( 'l
                            \u
  Date Received by Grievance Officer: - - - - - - -                                                       '·


  Date sent to Grievance Coordinator: - - - - - - -
Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 29 of 102




                                The Rock
                                Christian Fellowship
                                r.fichael W . Naranjo, Pastor
                                                                                  Date:             /     - / CJ            J__
                                                                                                                       r ' _{

                                A<iullam Project
                                Rock Christia,1 Fellowslup
                                919 Rivc::r~idc'. nnvc
                                Esp:tllola, N.;\.f 87532

                                1:.m~il: mikenaranjo@valomct.com                                            t: (~ ()
                                O Hice: (505) 753 209 Mobile: (505) 929 1G7 ti                             IA: 1 ; j, SI og
                                                                                                                       1
   Re: ___.~...1.:=....~-....M::....:....=:-=.....::___..!.____.1~~/f!..:~:e....:C...::O::....__ _ __ _ __                  _




   ·n1aii.k you for your interest in the ,\dulla.in Project. Ir i~ a {i(t~e11-mo111h faith-ha~ed
    recovcT)' program n111 by the Ruck Christian l•cllowship. We use a faith-based Chnst
   Centered apprnoch to recoveq1• It is o work.inr, 11wustry, so )'OU will be kept busl' workiil.P, on
   Church facilities aJ1d ,1wustries. You will lean1 through daily st.ruccured program lesso11s
   abouL addicticm .utd how w overcome it and nlhc::r issue:, 111 life:. Y,)u will be hdd rc::spnnsililc::
   tu adh(:rc t<> progr-~m n1lcs. Yu11 will lc,arn cu 1mplcmt,nt pusitivt:, pl:mn(:d, and ~11staint:d
   changes to your behavior. l:focause it is a absnncncc based program, you will not be allowed
   to conswne a,1y fonn of druP,S, drup; substitutes, or alcohol, i11clud..inf: cir,arenes.

   \Xlhilc io the progr:im we u:ill help yo\l deal with the issnes that have brought you to whoe
   you are right now. You will learn to make yourself useful and productive. The last three
   ,notlfJ1s of the fiftee11-mond1 proP,ram you will be allowed to pursue educational aud/ or
   cmp\oym(:nt opport11n1tic~ in the: r•:~p~nr.1b area. Our goal ts ro givi, you common sense tools
   that will help prepare you for success ill life aJ1d the life be1•011d.

   In this packet yo11 will linci forms and require.cl information we need m prayerfully evaluate.:
   your candidacy for acceptance co our program. Please renun the signed founs along with
   your J&S and a leuer of reco111mend:i.1jo11 from a PasLor, ChaP,laiil, Bible Club President, or
   prison vol11ntc-.cr who is famili;ir ,.ith your life, your hope~, and your aspirations. Mc:asc:
   incl11dc a letter from you staring why yo\l a1:c cl-toosing a !:>piritual (:hri~tian Bil1lical approach
   to )'Our recovery. We look fo1ward to working with you in prcp:uing yo\1 for your life's
   jnurney. If we can he of furd1er assistance to )'OU or you have additional questions
   conccuung Adulfaro Project. please fr:d free to 1:ont:11:t rne. We m.ay require more
   information from yc1u before. at:1.:cpt;in(;e. tvlay rht: ! .,ml Je.sus O,ri~t pot.l..t our His abU11da.tu
   grace and peace upon you.




  ~ service,




       ';% ._Y'kMt/ 1/11'/'Y(/.•lld ,_flAt:111(,Ji.l';.yr.w,.
                            1                                            n   t/1?('11/.,)'f'I-J //,('   £tJ..rct. ..
                                                 .Jf.,,,,,,,-,,1, 2?.- I I
              Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 30 of 102
                                                        Adullam ff r~ect
                                                                  Policic:k
The disciple is responsible for the ca.rt: and stewardship of facilities, equiprn1.:nt, t<.,ols, resources, etc. He is
accountable for losses, tncfr, and damage caused by negligence. The disciple agrees to reimburse th<.:
                                                                                                u1
Atlullam 'Project from :my financial increa!,C and from income received Phase II or for any r1.:pa.1rs or
costs caused by his negligence.
                                          Adullam Project Agreement
I, /fe.N ~y ~Hr                    &.f,{(;f::€}_ _ do hereby agtc:c: to alnde uy the mies and policies of the 1\dullam l'wject, a
15 mouth Clu:isr.i11J1 Disciplt:ship program. f understand that failure to comply with Adulhun Proje<:t Policies wtll be grow1ds for
cli$ciplinary action and/ or dismissal.

llptin my rdc~se from jail/prison and/or acceptance, I agn:c: to report to the Adullnm Project for admittance:. Tf at any time
during my sto.y at the Adullam Projec:1, r decide: to leave the progtam, I \\lill 11otify the judge, or my Parole: or Probation Officer
~o lhal 1he. Adullam Project will not lose 1ts good stauding with correc:tion:11, governmental, law enforcement, and judicw entities.
If! leave the program without authorization, I give: rhc:m permission to contact the appropriate outho rir.ies and agcncic:;
immediately upon my deporture. I w1dt:r~r:mcl that Rock Chrisoan Fellowship and Adullain Pn)Jctt arc: n:911i r.c:d to repon my
progress a.nd activities to s2id e11111ies .<n<l thc-.ir r<;prc-scntatives. By signing this agxeeinerll, I ~unc:n<lcr my own will to the will of
Jesus Chasr wider GoJ•~ delcg;itc:d authority in the Adullam Project for the pu.rpo~c c>f changing my life to confom1 to His
likeness. F11nhermocc, I promise. to fulfill the pms,ain's purpc,sc: and obt'.y and execute-· these ntles and policies to the he~r of my
ability. I u11dersta.11d the full aspect~ c)f thi~ ~gn:c:mcnt and my responsibility w see.inr, it to coinple1ion; that f:.1lurr. ro clo so may
result in Ji~1..-iplinary action and ossibly dismissal from the proP,Tatn and re-i11c:1rc:er~tion.


Disciple's Name (Print)
                                                              (i~<:::,, forhMo                                    D ate:

      Pate

                                                                                                                  Dace:
Witness Name (Print)
     Date


Michael W Naranjo, Pastor                                      Date




RELEASE OF LIABILITY

f  J/eutt,Y        {A.#,-:/.c,1;t?f;t~              that while lam in residence at the Adulla10 P roiect of the Rock C:hn~tian
l1cllowslup, I will allow the staff to guide, cow1Sel a11d d.i!ect me to al1er my present lifc:style. T wiU not hold Rock Christian
Fellowship o r its staff liahle should I incur injury, have an accident, become ill, or should my personal belongings be stolen or
damaged. J release the Rock Christian Fellowship from any lllld oll liabilicy co11ceoU11j:: my i.nvolvcmt:nt, :.c.:tivities, and
participation and association with said entity.

1 have read the-. above wniver of liability and agree and Ullderstat1d that ,\dullam Projc::c:1 :.n<l the: Rvc.:k Chnst:ian 1•ellowship \\lill
be free of oil liability co,tcemi.ng my im,olvemerll in :iny of their act1vit1c-s and programs.




        :& - l ~ · {9.                                                        N!J/~.'         '/6U. ~AY ~€7elr/t.Y 7ti~
                                                                                                                       f'
Date:
                                                                              s,6 /1.J;tl Tfl"--~ {},t~~          e;        7fft?-   /Jouct~ S
Dimple   Signaru,.Jl®j (n ~                                                   t .N Ll6'14 D f               TtrG- GA..11//1.tf /Jot.1c 1~s.
Staff Signature: _ _ _ _ __ _ _ _ __
Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 31 of 102
Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 32 of 102


            I
        f),
                ·-



            I                                  I                                                                .,
            r.
            '
                         (    ~'\., 5-.                                           ('     .;
                                                                                                   ~
                                                                                                        " . ...,
                                                                                                            a.
                                                                                                                 .                                     C,..,                              ?
                                                                                                                                                                                          ,.
                                                                                                                                                                                               .' J J


                                                                                                                                                                                                                                         ..
                                                                                                                                  J
                                      \                                                                                                                                                                                                             ._I
        """ L . ...,
                ~                                             . . ,,.1•.J/                                               ..... .......
                                      ~


                    .:,)                  \                                                                          ~        ;   .               •' ,.
                                                                                                                                                                                                                       ~'
     ....           '·
                                      \.,I
                                          ;"
                                                          •           •
                                                                              • "'\
                                                                                      y. ...
                                                                                                       •• I
                                                                                                            '                                                        ~
                                                                                                                                                                             I'
                                                                                                                                                                                   _. '   \ I',.                              , c~                      "'.....I..   \
                                                                                                                                                                                                                                                                          ,..i
                                                                                                                                                                                                                                                                             \.




                                                              - .. ...            ,    ~
                                                                                        ... ;- ~
                                                                                                                     I
                                                                                                                 {() '. :)
                                                                                                                                  I
                                                                                                                                                              ('."-...!.!.                 :·,                          I'       ,J       I         . •\
                                                                                                                                                                                                                                                    ,\"'
                                                                                                                                                                                                                                                  ...                       C\
                                                                                       ....)


                                              ~       .   I       ~
                                                                                               .. ..I" ..       ~
                                                                                                                         l.t, ,.
                                                                                                                         ........ ,
                                                                                                                                                                 . t"\._...:.,._ t\
                                                                                                                                                                 t
                                                                                                                                                                                                        .,...
                                                                                                                                                                                                        I                    I   A
                                                                                                                                                                                                                     ..... ... , \.v ...
                                                                                                                                                                                                                                                          ,,
                                                                                                                                                                                                                                                  ::'.t(: ~1                  ~
                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                    I


                                                                                               ..._,,._,,
                                                                                               l    • '
                                                                                                            ..
                                                                                                            •    '
                                                                                                                     ,    \
                                                                                                                              ...., ' '
                                                                                                                                  I   '       •~
                                                                                                                                                  ..                 ' ,,
                                                                                                                                                                     ... .. ,. .    .,,,..._.    ,r., •
                                                                                                                                                                                                 :..            \,     C                          '
                                                                                                                                                                                                                                         l "\ ... '-               ,.
                                                                                                                                                                                                                                                                     '\
                                                                                                                                                                                                                                                                           ti


                                                                                                                                                       (.., . .,._, \i .__,,..,.; ,.•5                                                                        t .... ·;
                                                                                                            1 (' ,..                                      L:.,ct                           aA(l                                  :: ; .,, ,- +
                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                          i ....._· . ·
                                                  '
                                              "\. 1'
                                                                  .
                                                                  -~ I                                                                                                                0 {:.:i . t         .J
                                                                                                                                                                                                                      .., .,/ - ..'/'         -          /. C
                                                                                                                                                                                                                       ,I       •
                                                                                                                                                                                                                                ~
                                                                                                                                                                                                                                                        . ..
                                                                                                                                                                                                                                                        • I

                                                                                                                                                                                                                .,,,,,• t' " ~.
                                                                                                                                                                                                                              .                          '
                                                                                                                                                                                                                                                               '

                                                                                                                                                                                                                                                    .,,~-}
                                                                                                                                                                                                                           .'
                                                                                                                                                                                    /     ~; ,     ,,    '\                                r!..     _-e .( ., ! :t
                           ,,.,
                           ..,, vL •·
                                              •
                                                                          ,   (
                                                                                  ... '<.:
                                                                                                   '
                                                                                                                              I
                                                                                                                                                                     " -t _ ,
                                                                                                                                                                 .. .. t                                                                 r'- ...        -
                                                                                                                                                                                                                                                        ✓

            ,.
        - ..,{
                         -        I
                                      .
                                          1:• - ..,                                            .6J r-
                                                                                                                                              f
                                                                                                                                          d··c,.,~.J
                                                                                                                                                 i ~' '                                   ~
                                                                                                                                                                                                                                 . - r L·c, _: =-,
                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                     ;


                                                                                                                                                                     I                                                                                               ,__.1
                                                               (-,..: /
                                                                        .......                                                                           { "'\_ I       (
                                                                                                                                                                                                           ,.
                                                                                                                                                                                                       1 .__                                                       ,, ... I

                                                                                                                                                       ~                                        ..,C
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                ' ; t.,4
                                                                                                                                          ,,,..
                                                              /
                                                                                                                                                       .  r
                                                                                                                                                          ~,                                             -            1         i
        .)',,·er·
            -,     · ... .
                .; r"'                                                                                          .,
                                                                                                                                      !(                  \...                                                       /\,.._ •"'I
  t:.'_,,,.,
  T/                                                  .
                                              v -,:,-,t
                                                              I                                                                                                                                                           ,"
Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 33 of 102




!:~I? ._· _j/-;
 l,1- ✓.-                                  ~--- _} /\ I          e_ '    I                                                                                ~-/;J 19
                                                                                                                                                                                      !·~     ✓


 / ;_;('
    I" ,
         1/         '/                                                                                                                                       ·,
                                                                                                                                                      .....-.J--.
                                                                                                                                                                      -
                                                                                                                                                                                     r,      ,.JJ
                                                                                                                                                                                    - .... r 'IP
                                                                                                                                                                                                     ·,·
                                                                                                                                                                                                                      -.J



                \I
                         .__,_., /                   . 7,
                                                     .· /J )r:.,.,,.,,..
                                                                r~,r---..                                   .-
                                                                                                           ...,.__
                                                                                                                                                            .,
                                                                                                                                                           ,,,,_.,~                       \ ;,'.,., j~
                /             r                1     1            -          t               -~-
                 J            ~                r           1                 ::;e/ttv'C.
                                                            .            ,
                                 ~,.,")e ✓                    ..; , \ • ._,                                           ~                   ...,1..,.


 -
 \ ~-
                                                                                                                                  I
          _;-
                               (_·_,               : .: ,·'~ :}          {l' .;.,                         a -" -t -- ..
                                                                                                            { ,       '-'-'       : r \. C.      ,I   -    _.......   .,.
                                                                                                                                                                         )
                                                                                                                                                                             .,.,""'{ .. ._
                                                                                                                                                                             I
                                                                                                                                                                                              ...-   -t 1
                                                                                                                                                                                                            "' ....
                                                                                                                                                                                                                ...


 Sb
~(J                                                              by
Spok                                                  Jo.0/0...
  I
                                                   -·•r--)                                                                                  J:\tG                         >r~                         ~u5
                                                5 f <- c. r(                  , '--' ~i,,_
                                                                                                 0

                                                                                                     \                            't.      f.;J            o"                       M         7 /:; ,_. ,_d !'.
                                                   , ~('(1 !':.{c..1e..                                  c:..._           ~ I kt l'f                                  r(           _;f..,," ,·:
                                                             0                                   \                                           - ,-
j .;~:_    .• '
           .:..--             r-,,1I                   c ·,· "- - ,,,. .,3 ~ c,. ' ( CS .                                                    _L.. r--                        .S '-            ( t c... - '/

 ~        l i-v'"'--·                ,,.                                                                                      I       '     ,/

                                                     C t l ~ ·'"'                 ~              =, { ,,-                     l.          f~
                                     "'"                                              I~                                              #




                                               f \l 1·-~- / --..  r
                          i-''
                          J
                              -,,. . l",r•\;..,,...-r-! """'°'-
                                     J
                                           .
                                                        ,,... I                         LL..__c._
                                                                                             \
                                                                                                              +   '                                                                                        c~--\.
              I').I?c.'-'. .r-,_o                        r' '-it...i,
                                                              l• i ./J       c..--.~I'....
                                                                             !"'                         _., ,.
                                                                                                         __  )
                                                                                                                                                                                                                  t
             Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 34 of 102




                                                                                                                                                     l
                                                                                                                                                               '
                                                                                                                                                               I,


                              VIGIL MALDONADO DETENTION CENTER
                                     Offender Request Form To The Administration



Offender Name:                       J).7,,, / {'     ,          I                         /
                                                                                            I


                                      - - - - - - - - - - - - - - - - - - - - --     '-
                                                                                                                                                      - - -- - - ( ----
                                                                             I                                                             1 /
Housing Location :                              rv1                  . £·1
                                                                                     le~                                    Date:    Cj             ;) v       1   1
                                                                                                                                                                       /

                                                                                                                                                                                                                     (_..,

Request:

             r                   J            /.;     ,.:,   '
                                                                                    ,,
                                                \     )                             J, /        ,:

                          I    ,)             I.-
                                                             , rI
                                                                                     I
                                                                                 ,., ':'.).> IV
                                                                                                                                       J
                                                                                                                                ,A.,,,-(
                                                                                                                                            I'J1l    If
                                                                                                                                                    .f"•~, Y                     I
                                                                                                                                                                                     ,       /
                                                                                                                                                                                                     -
                                              I "-·                                                  <'
   .>   J
    ~J·,         5 "\
                                                                                                                7 I,_., J                                                  ,,.                           )   ~"

__---;1
    _· _,,-..
          ___ ...-_-=!,__
                        "'--,_, _ _       i..._-_,-2+-       ( _,_...✓-a'->""-_-2,_,./_h_ _ 1_
                                                     I ·'~l-•....                                    . •_. """,_..,.,.1~:_ <;_..._.A_
                                                                                                          J.__,
                                                                                                             ......               _ ,_/~
                                                                                                                                       J ~,r---/--:-:---/_
                                                                                                                                                        . _/ ·,··~~~
                                                                                                                                                               ... · ~- - -
  l'i,/"\J        6..JV
                              ,/-,      //•
                                ,~t,,, f,J        t(
                                                     I,    r ,,.  ,,,    I V._1\/' '-•   ,,....,..
                                                                                                   '     ./     .
                                                                                                               _ I-
                                                                                                                   r      .:.1      /  C
                                                                                                                                          J      111
                                                                                                                                             I ...Jj'_
                                                                                                                                                              .,,,,, -,,~
                                                                                                                                                                     :,_

                                                                                                                                                           ~v--._ Z ef' /I/
                                                                                                                                                                          .,:I,_                                                I
                                                                                                                                                           V       ~        '            )       I           __/,•./ • • ,,   I/
                                                                                                                                                           -uf /1.1-
                                                                                                                                                                                 ·1_




Approved: _ _ _ _ _ _ _ _ _ _ _ __                                                                               Denied:
                                                                                                                            - - - -- - - - - - - - - -
Date:              -/f' -/,
Administration Signatur




                                                                                                                                                                                                                   ,·
             Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 35 of 102




                       VIGIL MALDONADO DETENTION CENTER

                                 SERGEANT REQUEST FORM
I Sergeant Mayfield     DC-4              ! Sergeant Romero     DC-5             ! Sergeant Perry DC-6

Offender Name,
               1
Housing Location:
                      d/.F-r4V Qw e(<)
                             ~
                              et\
                                      J
Request:




-f----1-r-J~~~~~~~i
                                                                                     ·1   Pk f/ 7M~/G.

  * Serge:int Requests will be approved or denied :it convenience and discretion of the Scrgennt(s)"


                                                                            ~             -
Approved: _ _ _ _ _ _ _ _ _ __                                Denied: - - - - - - - - - -

Date, ~ - \ ~         -11
Sergeant's Signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                 (All other forms are void and will not be accepted)
                                 Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 36 of 102




                                                   VIGIL MALDONADO DETENTION CENTER

                                                                    SERGEANT REQUEST FORM
        [ Sergeant Mayfield                          DC-4                         ! Sergeaqt Romero                        DC-5               ! Sergeant Perry DC-6


        Housing Location: ~-""""'--'.......,.,'' - - - -                                                                                       Date:
                                                                                                                                                   .r-
                                                                                                                                                          6'- /~ /'-f
        Request: ., ~
                    ;x.~                       J.(                 ,..,..,        v
                                                                                                       ,                -· i
                                                                                                                             I

                                                                                                                                  r                'I     •           .      I. 0
                       c   I+-   -<":./ J\ .. -                                  L,                    :) l             • ,, (~/ I\__              i t./' K,                 ·1    hif=
                                           7
                                                                                                                                                   f .
                                                                                                                                                                  I
                       i               ·
                       I               l       I
                                                                                                                                                                          tl ( 7
                    - '-
                                                                                                                                                         I_       Y\                 f u7
       -~'-.~~- /~-~--,~'.l~ ~c~~~-~~~)-, -,l~u~, ~ -{~ ~~~.~, -i~
                                                                 : -i~ J~~~rm cf
                                                             l                                    ,......
                                   r\.
        _,,..,,....,               I
                                                                                      ...-t
           ___f-
                I
                       [,l.J J
                       f
       Reply t~ the Offel!_der:
                                   ,_          ~     _..          ... {
                                                                             l    .
                                                                                                  \

                                                                                                                                                                            u"1 ,   5'·1-< (
                                                                                                                                                                                          '
                                                                                                                                                                                               ( <> /''/·
                                                                                                                    . r\_11·•j-- . ,•./,),_ .. \ -~)✓
                                                                             6

        ,r-1 ;-                            ~         r-4._                       it               ,         I ....J \                                         (




                                                       !"r°'
                                                          ·~         ' l'-i<_
                                                                          '~-                 -I_·.-->
                                                           T '·                               /
                                                                                              I
                                                                                                                                                        -- I


              * Sergeant Requests will be approved or denied at convenience a nd discretion of the Sergeant(s) *



       Approved: -...........
                     ~      - - -- - - - - -                                                                            Denied:           /
                                                                                                                                     ----------
       Date:               5 .Jj           ~ ci,0{           1
       Sergeant's Signature:
                                                           ----------------------
                                                                    (All other forms are void and will not be accepted)




.Sr)
Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 37 of 102
                                              '


                                                            t-
                                                               -       --:,




                                                   --. >--...
                                                        ,
                                                        .,.I
                                                       ....
                                                       ,!              ,.



                                                                   ..,
                                                                   >t-
                                                                   (




                         -:,
                        \.,
                         "".>
                                  ~·
                                   .)

                                ...::.1
                                                ,.._
                                               f.. ,..                 -    .,

                         \,
                                                       ....,
                                                       t.
                      Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 38 of 102




               .p           VIGIL MALDONADO DETENTION CENTER                                         ~
                                   Offender Reg.iiest to the Administration


OffenderName:
                        l
                            fle.n~Y
                             -    I
                                                Pacncra
                                                '   .
Housing Location:                / --   3                                       Date:      J?- 7 -/Y


                                                                                                         I
                                                                                                         \




 * Sergeant Requests will be approved or denied nt convenience and discretion of the Sergeant(s) *


pproved: _ _ _ _ _ _ _ _ _ _                                Denied: _ _ _ _ _ _ _ _ __

1te:   ~ / s / 14
'ministration Signature:           :;;2;~ •~a.R
                                            '
                                                                                                             \

                                  (All other forms are void and will not be accepted)
                                                                                                             \
                                                                                                             I
                                                                                                             1
Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 39 of 102




                                               v   i;~1       I     '
                                                          i,, ,f\. (j\

                                          it       ~\ltS"
Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 40 of 102




                                                                            r· ,
                                                                            !_jl_l # !               c.;
                                                                              •     I
                                                                      - : /) . T r




                                                                        ,.,       I'\   •


                                                             1 -
                                                                   C. f - I         I ( (·
                                                                                        •
                                                                                           ;-

                                                             l ,~ ( l '"      •
                                                                                            .cl
                                                                                            r

                                                                    ;__,., h ' '"" ~
                           .. 1   I-!   • l. ,. ' I <-"f
                            1 • •   t    t;!..' •     -" '
                                                                        1

              of' -l-16· 9.-;, l't ;\J~ r J.J.'                     L~ ~ :.\. 1 f               :Z
           .:, \ V. lv'-. \),' C~ l.J-•(v-.. \ eel                 ~,c··-..
                                                                   - .y                     tX-
            Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 41 of 102




                                                                                                           \ . i
                                                                                                           r




               ~          VIGIL MALDONADO DETENTION CENTER                                                           ~
                                      Offender Reg.hest to the Administration


Offender Name:        -+-f. /. .P......f)__.___/-Jf'----'e~/>"-'IC:.. .,         f.. .C
                                                                       ...:...h........,._O_ _ _ _ _ _ _-,,,,-_ _ _ __
Housing Location: ~           ~f-b                                                                          C/.
                                                                                                    Date: ____   J_._
                                                                                                              _-__  . /___C/_ _ _
Request:        D ,-.--
              T /




* Sergeant Requests will be :ipproved or denied nt convenience and discretion of the Sergeant(s) *


                                                                                         Denied: _ _ __ _ _ __ _ _




                                  (All other forms are void and will not be accepted)
                             Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 42 of 102

                          Warden
                         Rose Bernal-                                      Inmate Grievance
                                                                                                                   &- ~ ·.          Mike ~homaso~




                         Inmate's Name:
                                       •
                                                 IJ(f,.,. V  I
                                                                   (Jc..( ,h,110        File#:   3c1 !I                Grievance File#:----:__

                         Ho~sing Unit:          F·                                       · _ _ _ Dat~ of Incident: q_l);)a;c,- 9-/tf-/)019.
                                                                    Cell Location: __._.b=
                                                                                                 _:_---~·_ _ _ ___:•~~3~r/4.l&-)v~
                                                                                                                                 r_:..:."- - - -
                                                                                                                              1
                        Date-Received by _Grievance Officer:                       91-[-~Jg.-
~ - ~ - - ~S; T~E~
                 P~l~ - ~G~r~i~e_;_
                                v:.:a =.
                                      n.ce
                                         :. . :..:..:~In
                                                      - cl-u~de~ do- c-=um=,..c...
                                                                             . e-+nt-=a~ti~on-+--an-d~-names ofany witnesses to support your .
                                                                                                                                                                            :-•
______-,---______.claim-:-Foryour grievance to be accepted, you must state the result requested. l}'se additional
                 pages,ifnecessary: '.:I~ bUA.                               Oe,,·11'.J
                                                                      Jl\-c,J/~( "'.J sick c~tl s'1~ t,:;~/'Y"-.
                    µ..1tr'-t              ofhll-"a.         k:~ .~
                                                          V.J'. -1/J,{,                          OLj/,~
                                                                                    ~._,Ju)~ ,Oc., tF:<J) l<f<~"tr~,~.
                     /Jc.#          n.,
                                St(ve,a,Jt5"'- .. " 5Gt,, 1tt~1•vu;/                             (_.,. .,.r ;. ,~J.-
                                                                                       'Flir ,::-...rll,..cv· f0.c.)-~._ ,i 1 ';
                        Inmate's signature:         bb £:,.h ·
                                                        (I
                                                                                                                Date: 4-17· 'J.61 Cf


                        Relief Requested: ;:i:..        w?,-,.f-. ~ ~ N-.'Jr-~ i /Jf.J-, I ft..,                         ·-;:I..   ~"°' t ."'"'"' ·i'J}J~"-< 1
                         ,1J....re, cc.. t l     ::::r..· {'-e,,(,J fa u-- t I_ l'-t'/      t:~, r.,,,
                                                                                         ~,..J . 2· ~ Lti             b 1<- rK                1
                                                                                                                                                  //-~

                        -~ \~ (_~~y ( ~~,1if :;f'J/" ur-.~~ ~ J 0;_tr~~ . ;2 ,h so,C/2.,,,~ 'f:u:'"
                        D_e'f/t.~''".1\.1 he 1'\ ,d v1~C>1u\a}:-- ~ir--J ti-.,, (.24-d, l, 1 d1.H 6 lf'\ot { 4'-t.- ~~wf I s-,~'to
                          ~~h~~                Y'~( ~   <!'o     J.•. ~~ ~ ~:t"      ~ t~   c'- :\4ffi:X .       -r ~!II           C,..r.~.::..t-}- ,··...._') .,, .,., .    V
                        STE.t' 2....,. To Be completed by Grievance e)fficer: --                                                    - ~                   . r~ rJ--.,.,,~;           ~

                        A.~ur grievance is accepted for consideration.
                        B._ your grievance is being returned to because of the following reason:
                          _ 1. The grievance in not legible.
                          _ 2. The matter has b~en answered in a previous grievance#: _ _ _ _ __                                                                            ..       )
                                                                                                                                                                                     ~
                          _· 3. The grievance concerns material not grievous under present policy.                                                                               .   ~



                          _ 4. The grievance is a group grievance or petition (Submit individually.)
                          _ 5. The grievance is not timely.
                          _ 6. Other Specify:-- - - - - - - - - = - - - - - - - - ' - - - - , . - - - - -

       ----   ---   -
                                           Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 43 of 102
                                                                                       ....
                                                                                                                                                                                                                                                             .· . .
                                                                                                                                                                                                                                                        ·.... •
                                                                                                                                                                                                                                             :.•.

                                                                                                     .                        \   . .:'': ... .                      . . .·.
                                                                                     - - 'GmYAttqm~0 a¥ -
                                                                                                                                                                                                                                                             ••I


                                 .....
               .. .                                                                       :



                                                                                                   . .,.
                                                                                                      ,••••



                                                                                                              .   .
                                                                                                                      •                     •        •       •   I    •               •




                                                                                                                                                                                                                                ·. . (P'G-2)" .                  ..
             Griev_ance File#: ---,-~--



                                                                                                                                                                                                                                                             . ..:           ..




                                                    •      - =- -                                                                                                                                                                                 .. .


                                                                                                                                                                                                                                                             : ·...
                                                                                                                  .                .            . ... . ....                  .                                                                              .. . .
                                                                                                                                                                                                                                        . ... . . ,·· .
                                                                                                                                                                                                                                                        J    I :•       • •
                                                                                                                                                                                                                                                                                                           ..   ·.
                                            ..:-·
,       ,1     •   J   I                                                         •   •   ••    •                                                                                                                                                                                       •   •    ' \


         ,:........:..:...:......~_..;.-..:...._:~_:.....:,_----.......:...~-----:-----~--:------:-:--=--:.~ . -~-::~ --·
                                                                                                                                                                                                                                      . . ....
                                                                                                                                                                                                                                     ... . . . :
                                                                                                                                                                                                                       . Yri.(LII.,. ·.:-.•..
                                                                                                                                                                                                                            ;ti;;;;t:;
                                                                                                                                                                                                                       . · I\,.              . _-. . :·.. .
                                                                                                                                                                                           • _-_ . .'_··;ate·-·_·· .                                         .... ,·.                                 · .:
                                                                                                                                                                                                                                                  ... ·.-.
         ST~? 4°:.:necisfqn OfWard·eh/De;ign,~:e;                                                                         D'~t~rec~ived by_GrievtµiceOfficer: ... _.. _-·· _.·.,- ---~·:.
    • • ••                     •                    •• •   •   • •   •   •   •                ••                                        •                •                •       •        •   •   •   •   •   •       •        •                   .•:      •           •         I




         Deni~d ('_}. . 'Granted' ( ) . Dism-issed ( )                                                                                 'Ileso.lved ( ) . ·. Rif~rr~d_( ) .                                                                                         ·...

                                                                                                                                                                                                                                                           . ..
                                                                                                                                                                                                                                                          ·....
                                                                                                                                                                                                                                              .           ...
                                                                                                                                                                                                                                                                   - .            .
                                                                                                                                                                                                                                                        ...
                                                                                                                                                                                                                                                        . .

                                                                                                                                                                                                                                                    •        • - ·~--                  '7 . -

                                                                                                                                                                                                                                                         .. '.! .
        Date Returned to:Inmate: _:__,__,,,._,____~~ -.:.--'              -- · - · ·-
                                                         ·- "'- ---_·-,..._.,.                                                                                                            --:-                                                          . : . . .: :
                                                                --
      . S:EP s·- ·Pepal'~en_tai-A_ppefil: : .(Return grie~ance't~ ·chi~van~e Offi.cer for                                                                                                                                           :piq~~_ii~~g./. ··
                                                                                                      I                   O   I                 •:                        0                                        I       ••            •              ••          0




                                                                                                                                                                                                                                                                   .., .. !,.
                                                                                                                                                                                                                                                                              ",

                                                                                                                                                                                                                                                                                                       ...
                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                   . ...
                           •       !   •
                                                                                                                                                                                                                                                                                                       :   ..
                                                                                                                                                                                                                                                             -!•




             5'7.·
                         Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 44 of 102
                     Warden                                                                                                                           \

                    Rose Bernal.                                        Inmate Grievance                                              Mike Thom'ason
                                                                                                                                              .   \       \   \




                                                                                                                                      C.,   ,o;
                    Inmate's Name:            ~ eic _,_,;   '{~L)"-cl o               File#:       ~qy/                Grievance File#:_ _ _ __
                                                      I
                    Housing Unit:               F-              Cell Location:             .   h             Date of Incident:               9-/t ·;ltU <?
                    Date-Received by Grievance Officer: - -- - - - - '

__:..-----; STEP! - Grievance: Include documentation and names of any witnesses to supp_ort.your- .- - _, -
            claim. For your m:ievanQ.e_to_be-acceptea, you-must-statinlie result requested. l}se additional _                       ·
- - - - - -rp~aPige~s::-• necessary: :I.. wet~ r--4/k,:,..5 lc..pS- &v6~ ~ -l-"-c.
                      , if                                                                                             fo~
                                                                                                  1. ~A1,., :::I- Jl,l'l'~J f r.~ -lA. c
           t......Je.,¼-,r '-l"K ,~ (el l P-S-1 ~ ....J :::z. fell "-v j o"' t-'j r1~/· ~,·/c I J-H,t,J f'-"j h •fi 1S                ·
            1 ""J(iJ<,,.c. r7<,--"-. ()d-,,~Jt. l''•J 1~'t, "-'"'f /g✓c6",~1 d -fJ-.t;
            J..V' ~.c..o-\.,~ ((V\\,-..>t, W"o \-~
                                                                                                     ~,..J          t•~,(_J
                                                             ·no\ ,~J sc5-½ e\foJ<..<.' - :!)C tt- 4 , Co s-~Jt:>vc:l ;. 5 /
                                                                                                                                t (6        ""!,/:            +~
            Inmate's signature:                      Hha
                                                 fdv..-r---                          Date: 0 - 1/2 · -;J.olq                5 llpo.kt:<.
                                                            V                                                                                         ff(.-"\J,~..i   eJ··   t\



                    Relief Requested:         t o_ (:>,t-,       h.c..<.. y(,   (~ ( t-1 l         l- •S-,    \ "\ V-..t. ·rr--.,{_   Jo !J-u"G(.>, tc. I f,,./
                    } -~<..1 ("        t,,~    i";!~?; o pe,..'j        ~ \\ ,,...,_,Jl,..,<.. , b;l\S"., ~~J(t. _~~, -<-.!!tkN
                     r~~ c..on ,- ~ot;A t ~ . IO,)"i,-! 0-/1-l-h-N-y ~~r V'l-t.~1.~ :•-t':" ~"l P-u~<.Jl_.
                    4,~El· ~5 'T
                    ST .   p·
                                   " "' I ~B
                                           ~1-Ll    ,r~
                     h e.. ( v,''•u0 1-,15 d ,,.l 6./ pC" tJ,...d -:-,d i {. f'2u / ..., lu...v u- _J (~~ 1.:...11:r-/ ('~~.h.
                                            .... C ~ <. 't~l •.:1'b
                               -:- 0 e 01u p e u y rievance
                                                               j Glv1, "G
                                                                t·
                                                                       / i!,- ,· t ·
                                                                             . ._,. ,J KOffi
                                                                                    t;#,
                                                                                               ·r. '.•... "" r ' .f'r
                                                                                                                   r t,,,
                                                                                                               J\J\«
                                                                                                1cer: '"·"'-""J\. ,! ii\
                                                                                                                          ,,,.       .,.,, - •. ,;"' ·, : '
                                                                                                                           i! • ..., P ; ... ...; ;t, "-,,.1. .
                                                                                                                                t (
                                                                                                                                         . .      r -      ' -•.
                                                                                               .                  r~    V     '1·1     'U-l,J'✓tj~l!J'JI. -

                   A. /4ur grievance is accepted for consideration.                               ·
                   B._ your grievance is being returned to because ofthe followirig reason:
                       _ 1. The grievance in not legible.
                       _ 2. The matter has been answered in a previous grievance #:                                                                                      .. i
                                                                                     ------
                       _· 3. The grievance concerns material not grievous under present policy.
                       _ 4. The grievance is a group grievance or petition (Submit individually.)
                       _ 5. The grievance is not timely.
                       _ 6. Other Specify:
                                                       --------- ------ ----:----- -
                   Grievance Officer's Signature:                    Y~                                                     Date:        C[(~i f
Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19
                                             {-\-"'; .. ""Page          L/ l
                                                                 45 of 102                                                                                                                                            t. ,,.
                                                          ... ,.
                                                                                                                                                                             (
                                                                                                                                                                                                                                (    ~-,    ? \
                                                                                                                                                                                                                                              /
                                                                                                                                                            I   ,,J
                                                                                                                                                                                                                       -//
                                                                                                                                                                                                                                .., .   .,., ,., "--1.,
                                                                                                                                                                                                                                        ~




              rv
              .,/. Ji c.,t.                                                                 f--..l



                                      ,· J ,
                                      L"'--v;,,L 1
                                                      _,
                                                                .,)   ~-,
                                                                      I
                                                                      I        '



                                                                              )J
                                                                                   I
                                                                                        ,
                                                                                                I
                                                                                                    ~ I '' I
                                                                                                    -'
                                                                                                             1

                                                                                                       i•, l J                I
                                                                                                                                   •
                                                                                                                                       I




                                                                                                                                                                    '
                                                                                                                                                                    ! ·- •._
                                                                                                                                                                    1.c_lt::
                                                                                                                                                                                 J




                                                      _; [:_.(                         .,...                 t-..,
                                                                                                                         ~     · .... , rr. ..,,,,,,.-'""
               N:,-             --- .J.
                                              Jiff(\~                          0 ,.,,,                                       ~-~
                ·.~ I
                            l
                                                  '
                                                                          ; l
                                                                                   I
                                                                                               .             ,                                                                                                                             .. t -
                                     I"' I    I            '' 5'"'1                            6'"\I _,

                                                                                                     '
                  ,.                                                                                                                                                                        '
                  } C',         y:~                                       •        (t                l
                                                                                                         I
                                                                                                                 f                                                                              .,j.) . ;., .    ~
                                                                                                                                                                                                                                           t', ,,.

                 S:}\ ,\;-1 .... ~
                                ,   l" ,f .
                                                                :----~ f·
                                                                                   i.                                                          {~' _,                                                    .   .       ,, .                              _j_

                                                                                                                                                                         !           ., ...
                                                                                                                                                                                        I
                                                                                                                                                                                                   :..                 ..         \_.


                                                                                                                                  ....
                                                                                                                                  f" ,· c·            ..,
                                                                                                                                                      • •""- j"'
                                                                                                                                                                -       . ,,._
                                                                                                                                                                                                 I" t            ~   (·,            .,; ,J A:-t
                                                                                                                                                                                                                                              ,,-, I


              ~~ '     ,,       r,. !t                '..,£ ,     .) '-
                                                                                                                     I       ._
                                                                                                                             :,, .
                                                                                                                                           •
                                                                                                                                                      .., I/' ,"'. . .
                                                                                                                                                  '




                                                                                                                                                                                                                            ,.,
                                                                                                                                                                                                                            \
                                                                            .. · ..             . .                                                                                                                              ~   .,
                                Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 46 of 102

                                                                                                                                                                                                     .. ......
                                                                                                                                                                                                       . .
                                                                                                                                                                                                    :·   . :
                                                                                                                                                                                            .   .       ;.•   ..

                                                                             . . 'G~YXNqE J!O~ ...                                                                                                                            ••I


                                   . .. . .                                                 ..:•        .       .     .. . .
                                                                                            ... .
                                                                                  :
                .. .                                                                                .
              Griev.ance File #: ----,----                                                                                                                                             ·. . (PG-2)' .                                .·




                                                                                                                                                                                                                              . ..:          ..




                                                                                                                                                                                                                                 :    ·...
                                                                                                        .   .       ..-· . . . ...                                                                                               -· ..
                                                                                                                                        .
                                                                                                                                                                                                              ..
                                                                                                                                                                                                                        J,

                                                                                                                                                                                                                             .
                                                                                                                                                                                                                              ' ••

                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                           • •
                                                                                                                                                                                                                                                       .. ·.
                                   •,•

                   ~. .
             ...- ~-___,__..:.:.:_..,...,..~-...:::...:-
                                                     . -~ --~- '""!'""'!'_,..;...--~_,.:_::-----;-:-~-.........- - - - - ' - - - - : ~ : - - -. . ···.
              :.___:__..,.._-:--__:_~__:_:_:.....
                                    .. .. .      ____-=----....---=-----~--:---=---:---:-. ~
                                                                                           .. -:-.:---::--'"--:. :.
              .                                                .
                                                                                                                                                                                                . . . . ' .. .. . . .
                       ·~                     .· ....
                                                  .. ·.                · .   ..         ~




                       ~fi/Jirt4~ .·                                                                                                                 . . ..··. ~/gf ;.'·. ,:· ··.;._. : ··.:·. . ·: .. -9:· .        . ·.
                       ..·                                              . d2£
              Ori~y                                                                                                     ·                    · . • . . .· Date·· ·
                                                                                                           ... ·...
·.: . s.rri~
 •   •   •   •,
                         4';_•:necisf~n of ·Ward·eh/De~ign,~:e;. D~t~rec~ived by _Griev~ce Officer: . · .......••..··: :.~--.
                            •            ••   •   •   •   _-   f   •    •             , •                       •         •    •        •    •   •    •       •   •   •       •         •                      .•   •            •          •• I



              Deni~d (·. }. . ·.Granted· ( ) . Disnissed ( )                                                    'I{eso.l;yed ( ) . . R~f~n:~d _( ) ·


                                                                                                                                                                                                                         -: ..               '
                                                                                                                                                                                                                .        . . .-
                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                    .. .
              Signature: .·..   ---:-------- __._..;.____ _..Pate:
                                                             .                                                                . ..
                                                                                                                                                 ----,---'--                  --'---:--

                                                                                                                                                                                                                             ..: .. .;..-
         . Date
            .
                Returned to.Inmate:
                              .
                                    : . · .   .. .
                                    -----:----:------:
                                                                                                                                                                                                                ..•          •....
             . S'.fEP s·~·:Pepal'tmen,tal ·A_ppe~J: .. (Retu~ grie~ance t~ chievance Officer for :pi~~~ss~~g.)~ :·.,                                                                                                                                       .. .
                                                                 .                       .
                                                                                             ••     • • •
                                                                                                            .., ..
                                                                                                                     ':            •.   •.                •               •       ••                •                   ••                • I~ ..
                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                       :   ..
                                                                                                                                                                                                                              . :-
                                                          . :•
                                                                                                                                                                                                                                     . .  ~- . . -~
                                                                                                                                                                                                                                                  :.
                              Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 47 of 102




                                           INMATE INFORMAL COMPLIANT FORM

                                      }              •      ~   .I     •                                                      1..i CJ ~1
    Inmate Name: _---:..,1_::;_E__._r....:.
                          /             \'-'Y~y_ __;_
                                                   ~ . . ::C-:.'i.. .', -'l..-:::,i,\t:_:c....;u
                                                                                               ::::
                                                                                               "'=r~o~_
                                                                                                  ...   Inmate File Number:   \._.; l   tr
                                                    j
   Housing Unit:           F
                          --------------                                                   Housing Cel! No:           --'6"'-------




                                                                J             1       '          I




note) If your informal complaint is not resolved within (5) days you may ask for a Grievance form. Also, if
our informal complaint is against a supervisor please give your complaint to the next supervisor on shift.
1is informal compl:iin( will lie pl:iccd in your inm:itc file.




"ender Signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _                                                            Date: _ _ _ _ __

 ,ervisor Signature: _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                           Date: _ _ _ _ __
              Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 48 of 102
                                                                                                                                  \


                   p          VIGIL MALDONADO DETENTION CENTER                                                     p
                                           Offender Reg.best to the Administration

                                II                    .,----;
   Offender Name:
                          -   7+-r
                                     1/1,/V \,,1-:~1c_h_
                                \ ....._
                                                               eco - - - - - - -- -- - -- -
                               rl f _._._L-1+--..,....-----"'-':-"--"~-
   Housing Location:          · f b                                       Date: q- 'j-/ 9




 Reply to the Offender:

     ~-'""&.;o~.{U~

   * Sergeant Requests will be :ippro        ed or denied nt convenience and discretion of the Sergeant(s) *



Approved: _ _ _..__ _ _ _ _ __                                        Denied: - - --             - -- -- -
Date:   0., ).s}/ Cl...
Administration Signature: _                  _.,_~-~!:l'On.t~,oµb~--~~::.....cJ.,..o,±--..:;;::-=:;.__·(---'~-bt..--=----------
                                    (All other forms are void and will not be accepted)
    Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 49 of 102
 Warden
Rose Bernal                                                    Inmate Grievance                                                         Mike Thomason




Inmate' s Name:             Hfor 'II Or,. ,. b , , File#:
Housing Unit:               f        Cell Location: - ~"- - - Date of Incident:                                                                    q -P -I tJ
Date-Received by Grievance Officer:                                        q/q     }J   ~                                                                                                  ..:•


STEP 1 - Grievance: Include docwnentation and names of any witnesses to support your .
claim. For your grievance to be accepted, you must state the result requesteg.. Use additional
pages, 1'f nJ cessary... "' m ~
                         v~ -J J   ~
                                 ' -,         'l) ~"t"'-'Co(,,..
                                                    \                                           I..
                                                                 ,\ ,...,.._ •,..._.,..ll''f o_.... ,,,, ,...':i. ~.-- , . , ,...-:~~ ......
 l°'~ c,ll-, t .., ~-, a;- JS J,
  l
                                   c.~...-...--c Ju c; , , /f. ()~ fJJ.r" z.; t I t"-.~ c l'·j
                                                                       .                                                                                          .I
                                                                                                                                                                              ,,y
  "-~            Cl.A \. )J.               ~~;:~        ! l-t.         1        ~\. \-t '\J!   ~ ..-..c             ff. ·'"c ';ej
                                                                                                                       'J'               -
                                                                                                                                          '   t•
 Inmate's signature:                   l
                                    I ~~              ?. ,                                                            Date:         '1 , ( '' '-!
  Ss± ~p oJ~l,.,~ t;                        1

                                  /'~_l t). "        · ~ -.   , ..., Q,-1.)•.tzJL•, ~ '      ·\l tr' "                       I    , •   r ~.   P/ ..~ }-               t -         '~ (
 Relief Requested: ;r. ~ > ~                                                                                                                                 ~
                                                                                                       1
                                                                :. :     •_ ,-t --:c r •· ·., !i....                    ,.. ·~    · ' • '•          i....\       '"     • '            \..'l .. ·
 J... <!.->t..        ~"':... e.. •:-....,. , ~.-J!f~,_.5~\\iif\. O"" ~\--(rt-·                                         ~ ~l Ji!                   W~\/           ·!:--1·/ ~-,::.\,...; i ,
   /'          1 '\'.           .           .   }      I             .., _,, _,.                                                 •,-I,',.,,'           •     ,.,.,\      _f..,    "l-•(_,:-,
  ~ ,-.: .. ~!l':,    ,;,      r;~-V . 1             ti1 . .r"....            ? C'~---_'       '•   ~   ..... ..,     a,~ '!~"•~·:""·I,.__,., •                           ,      .,~
  "'- {"\.~-1        \~..i~~          .o,,,;.., ll                      M s. . . t,c,~ ...,:        'A~i. . . . ,j-11).-·1 ,11, •'1                --:1, ~.:,.... . . .          1,J7 :s 0
             •              , I,      ,,        .,       I             ,, ,l 'Al"\ ..,,,I           -/),-.. •\I,.'\:

 STEP 2 - To Be Completed by Grievance Officer:

 A. ~ u r grievance is accepted for consideration.
 B._ your grievance is being returned to because of the following reason:
     _ 1. The grievance in not legible.
     _ 2. The matter has been answered in a previous grievance#: _ _ _ _ _ __
     _ · 3. The grievance concerns material not grievous under present policy.
     _ 4. The grievance is a group grievance or petition (Submit individually.)
     _ 5. The grievance is not timely.
     _ 6. Other Specify:
                                                -------------------------
                              1
  Grievance Officer s Signature: ~                                             ~ ,~         ~½de                                    Date:          9 ),;;../J ~
                                                                             .. · ..
                                 Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 50 of 102

                                                                                                                                                   . . . ·......
                                                                                                                                                    .. . .·: . • '
                                                                                                                                                  . ...
                                                                                                                                                     ~




                                                                                          l               •       ••


                                                                   'G ~yANQE ~()~ .
                                                                                                                                                                        • • l


                                              .   .. .   .                  ·.·                      .                 .
        .    .                                                     :
                                                                       .   ...    .   .
                                                                                                .
                                                                                                                                             ·.. (PG-2)'
      Grievance File#:                   Q9)S:
                             •           I_


      STEP 3 - .Gri.evance InvesH-r.at\o-n an.d.·R_e~Oµl·~llcl~~Qn:_·    ,.
       ·· ·~ w· ;\\ . ·                  IPOt°<·a..' · · ·i,slu . o ~ · ~g&<L .. ...
                                                         b~
                                                                                                                                                                            . . .: ..



                                                                                                                       . . ..                                                                            ·-•   .
                                                                                                                                                                                .: .       .




                                                                                                                                                                    .           :   ...

                                                                                                                                                         .   .. .       .
             .   ~       .                                                                                                                                                                             ··.

                                         .. . .                                                                                                                             .                    .

 ·.         ~                        ~.~k/4                                                                                       . . ·. j/rJ1·s·...·.. .-.:,:•··.;., _.. : ::_:
· · _Grie'{_e Officer's Si~atu+e                                                                                                · . •. • .· Date·· ·                                   ·
        $-TEP 4·:..:.oecisfo.n
                     .     ..
                               or'w~rdek/De~~gn,~e;
                                  .                            .
                                                                                              n·~te_. receivedby
                                                                                                             .
                                                                                                                 _Grlev1µ1ce. Officer:
                                                                                                                                 .                           . : .•·· ·-: '.. '

        Denied ( .}.                   .Granted ( ) .              Dismissed ( )                    Resolved ( )                  R~f~rr~ ( ) ·


                                                                                                                                                                                ·:. :      ·.
                                                                                                                                                                .               .. . .



            Signature:_·_.. -:-----------.;._ _ _ _ Pate:-------------=---
       . Date Returned to :Inmate: _·. _____________                                                                                                                                   ..        .:



        . S!EP s·- ·Pepartmen~al·A;ppeal: .. (Retu~ grie~ance t~ Grievance Officer for .prQ~~_
                                                                                             ss~irg.).:  ·
                                            .     .    .~     .               . ..         .   .    . ..
                                                                                                   . .,. ..                                                                                     I. .




                                                                                                                                                                                    . :-
                                                             ...
                                                                                                     ..       :
                                                                                                                                                                                       -   .. . ~-.
                             Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 51 of 102




                                                                                                                                                                         ··- ,r .! ) . •, /'~
                                                                                                                                                                        rv   UJ..,
                                                                                                                                                                               /              I
                                                                                                                                                                                                  I
                                                                                                                                                                                                      ~



                                                                                                                                                                                          /



                                                   INMATE INFORMAL COMPLIANT FORM

                       JJ                           () L                                                       -70'2)1
     Inmate Name: ---a..H_.,_f~Vt'-'--'-,;1_-...,.
                                              '~/_ _t-=;.._lA..-"-"'C=.\l\'--e.-=-c=-C:\
                                                                      .               _ _ lnmate File Number: .__;;, l (! (
                                                                                                                                                 , _. .,
    Housing Unit:                -~F____                  1
                                                           _ _ _ _ _ _ _ _ __                                 Housing Cell No: _               ___..!,)"""--------


                                     i                           Description of informal complaint

      .L                 )c..,;0·f            · 1"1\ r            ,~c."',J                  J"\_(li...;       ~~.:..;<;1J!1~ --z. ,r-. .::.-1-es 1/'i.                       C :~/c,J
                           i..    h,)ul"S                               (}_ tC/ .:../. 10,..\                                      "r         ,--,,,.,h.::, l-f"T      /J,         •




                                                                                                          r;) f-...., I.PI .                                    l    \'A     'I?     ·f.--"\.
                                                                        1
                                           rrl,~lou<·                       -r:-,·,..iJi11-f'. r;,,.._r{ . /l.--<- -c -- ,c.l                                       :\-l..,,;,l..K




                                                                       /)       J
                                                             .
                                                                     // r
                                                                    ,1/ ,:. ,(
Offender Signature: __,_b-P;e::,,-~.:c.;,.~;.-~7-'i~--i-/---'-
                                              f-             t;.:. ·., . ,.f'-' ,-. .:.;.t.a_:c,. : .: -,-=-'}.-·..' - - - - - - - - - -- -   Date:
                                           / J
Supervisor Signature: _ _ _ _             V_________ ___ ______                                                                               Date: _ _ _ _ _ __
    Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 52 of 102



                                                                                                                                                           1
                                                                                                                                                            . I)                       ~
                                                                                                                                                                                        .         J ..,         ~
                                                                                                                                                                                                                              I
                                                                                                                                                                                                                              ,...". "-
                                                                                                                                                                                                            / i ( '",-
                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                          i



                                                                                                                                                                                                                        ,,,.._
                                                                                                                                                                                                                ' (:.c.....
                                                             .,                              t

                                                                                \ . ., s \ -..,.. "". ·t
                                                        ~
                                                                                                                                       ._ l                         •
                                   .ft. . -..               .1..                                                                      ...J     r-u •,.. ,- (:
                                                                                        ...., ~~.... ~
                                                                                 I



                                                                                                        ,(
                                                                                                             -~
                                                                                                                 t
                                                                                                                      I                            .,,     - - . ·'tp            . . . ....




                                                                               ·I }-z.                                                                                                            I,
     :,/ I
     I
              •       ::V,'                                                                                          ,~       ,·...., \                                                                             , -....,
                                                                                                                                                                                                                                    i'
                                                                                                                                                                                                                                         "
          b~\ ~                                                          /,,. _.,_ ~;. c..r It,                                                                                          '              {
                                                                                                                                                                                                        -
                                                                                                                                                                                                            ,.. I
                                                                                                                                                                                                                    I
                                                                                                                                                                                                                          '
                                                                                                                                                                                                                          r , l.
         I
         J-c                                                                         ,J (,       f-.1 .•         J    ! ; ,\                                                     .:"' \ ~.
                                                                                                                                                                                 • ; 1 ' ,-,__, ,,A




         rt..lA..
                              '\         . \,...                    r.
                                                                                       ~c. '.(._,
                                                                                             I
                                                                                     . ,.. 1'""' ,.
                                                                                                     • f     I
                                                                                                                 I
                                                                                                                  .4'JO C'J'
                                                                                                                     ~
                                                                                                                     ., .,.                 ....   •
                                                                                                                                                   I1

                                                                                                                                      ..... .,..._.,
                                                                                                                                                            ,;J_I' C.


                                                                                                                                                               ,,           ,~
                                                                                                                                                                             I




                                                                                                                                                                                  ., ..,
                                                                                                                                                                                                  "'I

                                                                                                                                                                                                        -:_ t_
                                                                                                                                                                                                               :...,..~
                                                                                                                                                                                                                    I
                                                                                                                                                                                                                              ~-
                                                                                                                                                                                                                                  t~-




                                      • ·'· \ ........ .J   • "\
                                                                    _)
                                                                                 ~ ~-

                                                                                     ,.
                                                                                                 .                                                                      f



              .         .
                                                                              ,..•.~
                                                                                                 -
                                                                                                 \ ti                 •• , \ L
                                                                                                                                                       ,
                                                                                                                                                       .J."'~v.._..., .,
                                                                                                                                                                            ·,                ( ,

                                                                                                                                                                                                                              ""'
                                                                                                                                                                                                                                         -~

                                                                                      r'·
                                                                                                                                                                             I
                                                                                                 ~
                                                                                                                                                                                 .,/          (   ,,,.
                              ,",·,s.,..,,.                     i . , ..              I ..)"'i                       ~~   r    '\
                                                                                                                                    ~- \
                                                                                                                                        '
                                                                                                                                                           ! ,,,
                                                                                                                                                       ._._.
                                                                                                                                                                        ~~                        ,     -
                                                                                                                                                                                                            1 .- '            J
                                                                                                                                                                                                                              ...


                                      \J
                          ... '         •,                                            £> ~                 I. •                     .) j C \{,-...., t:"\ \

/   -
          -   .   I




                                                                I         ,
                                                                                                                                      --~                                                         --
                                                            .... ,,
                                                            (
                    Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 53 of 102
                 Warden
                Rose Bernal.                                  Inmate Grievance                                  Mike Thomason



                                                                                                                              (J~


                Inmate's Naine:      J-1 flv• y1),.c.h u"                  Fi~e#:   3 'f P/          Grievance File#:       e 01e:S
                Housing Unit:        F·            ·    Cell Location:         '               Date of Incident: ~"       6i.-'/·/ 9
                Date-Received by Grievance Officer: _ _ _ _ _....;

                STEP 1 - Grievance: Include documentation and names of any witnesses to support your .                                                   _
                claim. For your grievance to be accep!ed, you must s_tate the result ,:equlesteg, "!Jse i3-dditional                                     · ,
                pages,ifnecessary: V,f'l\,O,C. l.f" v,ot~i ,~ Olhl" CHJ\ . fltS~t-S by                                                       /\41.l~~
v~ (¥\ F- f 60"       h<,~IJ.f(.,    +-4          rJr,()('"    L-'t.Jt:j       I~          F·(J6J ~'-'tt('\           ,s~ d4Y ll_i.                        .
t)Jtf     ~it oft" fltc.l Yill'\l t \i )',           S'(,)    ~+ ,~· ~              C::•>C, h~-t c,.,,d       &\~~    t"~I° ~ l1Te
l.,," <)l:~-,,~ Inmate's signature: /--i ••                                                       Date: , -~          ~q                ·
                 c.Jli,-,th("\ J" "\~'1. "'
                                         1., 1'        f~k (     (l'i,,\ ' "           ""' ,   ~..,...,,,,I             lA -f';t..,   .A.....e-• ~ [-..t,,...- \
               -~      Js...' t~      - '   ,, \.                                            ~.-t.:t:                  .Y                 • ·r.


                Relieffeq)ested:      r ~}~~.                 lb~'" ,~  r1_,.-~tJ.l, 1&.IJ( J~ 0,1t,-,~ -i1 J~o,,~;; .-
              -~ -- , 1~,., .. ).~~: "~                      "'-1 p.,•lr-~          t:--:1 -~I" tlt.$~eo!~~so o~
                                                                                                                             l'-J-~tl ~-15u,
                                                                                   1~".,

                          lt/<.. be,~$..;,~ d~-'!iJ'"'- ~~ •.5~/1,Ct,.;~ ( ;.~
                fitF t--"f.
                A>--.tlt½ ; lt,(rr:-oa~ ,~cl t,..,-o,_J\O lt:X.l hr :s.c.tH ""' ""'""'L·"i l                                                  ,_(f~ ~-
              . STEP 2 __,. To Be Completed by Grievance Officer:                                                                                 V.,..,.)~\J</


                A.✓your grievance is accepted for consideration.
                B._ your grievance is being returned to because of the following reason:
                  _ 1. The grievance in not legible.
                  _ 2. The matter has b~en answered in a previous grievance#:                                                                              ••   j
                                                                                 ------
                  _ · 3. The grievance concerns material not grievous under present policy.
                                                                                                                                                                I


                  _ 4. The grievance is a group grievance or petition (Submit individually.)
                  _ 5. The grievance is not timely.                  ·
                  _ 6. Other Specify:                          ·


                Grievance Officer's Signature:                ~         ~.           Qb\.                     Date:   ~i, /I 3.



        C,7
                                                          . . · ..                                                                                                        ,'
            Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 54 of 102


                                                                                                                                                                     ·.....
                                                                                                                                                                .     :        . .·
                                                                                                                                                .       :. •   ..
                                                                                                           .   ..
                                                                                                                                                                           .                              ..
                               ... . .
                                .
                                                    . . 'G
                                                         :
                                                           ffl:V
                                                             ..
                                                                ANqE .J!OlYYJ
                                                                      •   . ..
                                                                               .                                                                                                   )




  .. .                                                      .       ... .
                                                                                                                                                         •                              I
                                                                                       .
                                                                                                                                          ·. . (PG-2) . .. . . . . . · .
Griev_ance File #:       (!)oil? S
           • •              t                   •           •                  •                   •   •                        •




                                                                                                                    .. ·.
                                                                                                                                                                      ..: .                               .


       ,    . .
                                                        .       ,   . .            ~




                                                                                                                         . .    . ..                                                                                j.
_----:_.:___...:._,_:..:,._.:.:___;__                       __,;·,_..,:..
                                                                . ...· .;...·.....:,..;.;,_,.......,;_-----:_ _~~----r-"--------:---
                                                                                                                                  ; . •'


                                                                                                                               .• ,· _: ·..

                  ...                                                                                                                                   .      ...   .
    •J •                                                                                                                                                                                                       .         . ...

                                    ..                                                                                                              .          ..    . ...                           .             .•




    ~~~--1 ~·-•
                                                                                                                                                            .... ·. '•                                        .
 S-T~? 4·:..Decisfo.n ofyYard"e~/DesJgn.~:e; D~te_rec~ived by _Grlev~ceOfficer: _· ·_ · _,..
                                                                                        . ·__,· ·.·;.. .-..:....;_~--
 I).,;ru~ct (}          Granted: ( ) · Dis~i~;.ci ()                                             Res~"ived ( ·)             RCreO'.eci (. ) ·                   .. ,                                     ..

                                                                                                                                                                           . . .
                                                                                                                                                                          •,   •            •         I


                                                                                                                                                                .         ...
                                                                                                                                                                              . .                             .
                                                                                                                                                                      .. ...
 Signature: __'.·_. --=-----------"~----Pate: - - " - - - - - -
                                                                                                                                                                                                ::
. Date Returned to.T~ate: _:_,____'--_--'-...,:__--                                                                                                                            ·...                           .:

                                                                                                                                                                     . .. .                           ..

. S!EP s·- .:pepal'tmen.tnl·A_ppeal: . .(Return grie~ance t~                                                           Grievance Officer for:pio~~_ss~~g.) . ·
                                                                          ..               .:.    ·:
                                                                                                   .
                                                                                                               .. ·.            . . ..        . . .· .. ~-
                                                                                                                                                                               . .               .,
                                                                                                                                                                                                          \
                                                                                                                                                                                                                        ..

                                                                                                                                                                               .
                                                                                                                                                                               . .
                                                                                                                                                                                       ~-
                                         . :•

                                                                                                                                                                                       ·'            :
          Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 55 of 102
                                                                                                                                   ro\77_; _.
     Warden
    Rose Ber nal.                                      Inmate Gr ievance                                    Mike Thomason



                                                                                                                                          ,.
                                                                                                                                          \


                                                                                                                                              . l'




                           I /                    ;)       1                  ---,  C; V I
    Inmate's Name: lf"1G1\.f V                    l~U'\ ere,         File#: .._,,    ,Q    Grievance File#:~ - ~ - -
                           .           I                              ~?,   -------- -----
    Ho~sing U~it:          F·      ·         Cell Location:             f :')           Date of Incident:            1-/ 5 - J(J(q "\'Cl
                                                                                                                    f/<f-r-.~            \Jc-,y
    Date·Received by Grievance Officer:                        £-~7-£ 1                                                                                                   .~



    STEP 1 - G rievance: Include documentation and names of any witnesses to support your .
  claim. For your grievance to be accepted, you must state the result requested. l:Jse additional                                                                      ,.. :
 pages, if necessary: /VD          F/te..[ )-! , J,. dOo,r / "/6 f=,·-i e f_s.cc:....f e.. ,;> fC;.n. .:S-:                                            b;/ -~
  +
 1 '•
     h -t. E'.f"\..\.Y-C,,c.l c... doo ~ l.Ju c,,_-\-cv- t.... cc... J.<_ u.i./\. ~ {1 , j
           _.   '     L            '                                   J         _\                  1   Ce 11 · ,-J        <                         5 1 ·:
,~ e_ {O J 1-...0.•.ie.. {-,:> [Dt...,,L- fo F-pc,                        °'-·•'-u u'P...,-"('<. t·,, . ..J,.>, ·.·-c-                                         , . ·1 .
~    ..    .   <      ,/     ~
t.\_ ;te:Y 1. ..;,f'r'.Ot\.~ ~
                                  :-       I'\.
                                 '"':u ue.:\t?C, ✓
                                                  ~        )..()   r 0,~.,"',; .~;-1....,,.
                                                                                 ' .. 1.,
                                                                                        l-'    ,.. • • , i .
                                                                                              .,,..-, ;.,., (:;,,-....,.
                                                                                                                    _r
                                                                                                                           <--. _,,•'
                                                                                                                           (. ,t
                                                                                                                                        ,..Jf        '""'· ·
                                                                                                                                    •..•-~.~,.... •;.(
                                                                                                                                                                   ..:'-:-- • '-


    1nmate s signature:                                ·                                      Date:      ~-3     - 19                                          v




    STEP 2 -: T o Be Completed by Gr ievance Officer:

    A.✓r;.ur grievance is accepted for considerati~n.
    B._0~yoo·urgrievance is being returned to because of the following reason:
        _      he grievance in not legible.
            . The matter has b~en answered in a previous grievance#:
        ,0. The grievance concerns material not grievous under prese_n_t-po-1-ic_y_. - - -
        - 4. The grievance is a group grievance or petition (Submit individually.)
        _ 5. The grievance is not timely.
        _ 6. Other Specify:
                                   ------------------------
    Grievance Officer's Signature: - ~
                                     - ~
                                       --~-~""-"--=--
                                                   _ _ _ _ Date:                                                       &'.---Z-q
                     Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 56 of 102
                   Warden
                  Rose Bernal.                          Inmate Grievance                          Mike Thomason




                   Inmate's Name:    4linrf R-c         /,,i,:-,    File#: 3'{;f:(        Grievance File#: C!>07 L

                   Housing Unit:     f·            Cell Location:     , /4:>         Date of Incident:     6-l 5-/ 9
                   Date-Received by Grievance Officer:       'i/Lz?h 9,.
                   STEP 1 - Grievance: Include documentation and names of any witnesses to support your .                      -=
                claim. For your grievance to be accepted, you ~st state the result r~~uested._y se additional . . . _· .
                pa~es, ifnecessary:Qt\_ ~-tf•l&)              f~f.
                                                                ~r..,Je.~~ (<~ ,-'-~ tr/l ~ }-~:~W .
                   l,•~    J t>."'J    ¼,+-     ~ (;..'iJ'\JU ~"..2-.it ' .? .:lft~'..t.,.,t •~          ::\"'\l ,,Y\fr'\' •,
                                                                                                                         c..~•
               54, "lo'O            >i,    ,+'-'°"f ~~4~s';_}
                                                      "3-                    :i,. l~$ Ji!i~-34)!- ~- ;-o                        f
                :5i-.rt.::L ,,     ;"'t ..  r.     ~s~+          S"";~r 1 t:4~ ~ (,,. A. &:.,.:..~ ·                            ~..
    ·
\ ~~ (~..-u,
               Inmate's signature:
,ht~•f-f: LJ.>J-.'" ut~t..-;:~u_    :
                                      .
                                                   ·
                                           ""~~c.li, J"S               eo t..~,
                                                                        ..
                                                                                  Date: ...u.-~.L...L-'--~- '
                                                                                   t;,?-,...i J•,r...o.,,.._  \,~ ? aC.!.-.,t v("'t

                 I eliefRequested:    s~~ 'A'(!J ~ #\. '/lt._,Q,11 /'-'-~I'\ d(.
                                                                                  C)     )~                .

                                                                                     ~;.,... r'\ ~ J f 'i..1, ti/ -:✓t.!J 1:,.~ :
     ~<.\l"{"t   J hf.Atvl o ~         pj;.~_}1ot\ 1 ~t>           kl(~~
                                                        fs""""' < i hf.::.;~ '-r-:).~...~:Jf'?
  ,.f w YJc7~/o'f\, A~-- Y: i+/ · f'r.i~~ l P"'S·(j'.J"h ~~ bl c~-~t°.,.;.. .J:.. J.rJ
 ,r ~'Sf)) 1)1' o F~ v '" ~ J ~ ~ 'r 'f·1·-1,~ .J tJ .
                            I

                 · STEP 2....,. To Be Completed by Grievance Officer:

                  A. /4ur grievance is accepted for considerati~n.
                  B._ your grievance is being returned to because of the following reason:
                      _ 1. The grievance in not legible.
                      _ 2. The matter has b~en answered in a previous grievance#: _ _ _ __ _                                        ..   }


                      _ · 3. The grievance concerns material not grievous under present policy.
                      _ 4. The grievance is a group grievance or petition (Submit individually.)
                      _ 5. The grievance is not timely.
                      _ 6. Other S p e c i f y : - - - - - - - - - - - - - - - - ---,--- - - -


                  Grievance Officer's Signature:     &       k.i ").,~,.. ~ Date:                        6--&!J? j 'J
                     Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 57 of 102


                                                                                                                                            ·. ... .



                                                                                                                                                     • •I
                                                           'GRfflVANgE ~OB¥ .
     .                                                      :      .     .
         .                                                    . .,. . .
Griev.ance File#:               C'.292 2..                                                                                 ·.. (PG-2)"
                                 I.   ••           •                                            •          •


                                                                                                                                                          ..
                                                                                                                   .·w , ~
                                                                                                                                                     . .. ·       ..


                                                                                                                                                                                           ·.•.
                                                                                                                                                 '    .: . .




                                                                                                                                                 ,• i : ·. .
                                                                                                                                                                                                       ·. .

             ____
                                                                                                                                                                                                  ,.
                         ..                                                                                                            .. . . .                    .
                                                       ____________
                                                                                                                                                           ,·
..                                                                                                                                                                                   ...
.:._~                            ..:.._.:,___;_..:.....,                                                       ~~--,--:-:----:-:~----
                                      . ....

                                                                                                                                                                  ..
                                                                                                                   .· q ldt ·.··. ....·,..
                                                                                                                       .           .~   .......       .
                                                                                                                                                                           -·



                                                                                                    · _-. . : .· Date··                      ·                · ..
                                                                   01

 ST~~ 4·:...' DecisfQn OfW~rd·e~/D~~·ign.o,e: D~te. rec~ived                              by .Grievance Officer:                       . _. .•·· ·._. :··

 D.Cni~d O                    Granted ( )              Dis~issod ( )          Resolved ( ) . R~fmed ( ) ·


                                                                                                                                                     ·...              '

                                                                                                                                                         .             .   .

     Signature:_·_.. -,---------_._,;._ _ _ _ Pate: _ _ _;.___ __
                                                                                                                                                      ..          .
. Date Returned to.Inmate: ·.                                                                                                                             ·.. . .: .
                                              ---'----,..------
. S'.fEP s·- ·Pepartmen.tftl-A.ppeal: .. (Retu~ grie~ance t9 Grievance Officer for pro~~.ss~~g.)_ . ·
                                                               •        • •     ••    •     •                  •   •       ••      •    •            ••            • t ~.
                                                                                                                                                                . .             •,

             .   ~   .



                                                                               .. :
                                                                                                                                                              .        . '
                                                                             ------
     Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 58 of 102

  .\ arden
  ~,se Bernal                              Inmate Grievance                                 Mike Thom ason
                                     )




                         \
                     {       I




:IL"T...ate's
-
                             -<
              Na-ne: --'---~---
                      -                  - - - - File#:-; - ·   ---"--'-----
                                                                                   Grievance FileH:- - - ---'--

Housing Unit: - - - - - -Cell i..,ocation: _ . . . . .·-::-,                                          ______
                                                        . ; . . . - " " - - - - Date of Incident: ___,_
                                                                                                     _

Date-Received b~- Grievance O::ficer: _ __ __

STEP 1 - G r ievance: In~lude docl.h:1.entation a.7.c names o: any witnesses to support your
claim. For your grievance to be accepted, you must state the result requested. 1.Jse additional
pages, if necessary':                                                           .)


                                                   .-~
                                                                                            -,.
Inmate's signature: - - ~ - - - - - - - - - - - - - D a : e : --''---- - - --


 Relief Requested:

                                 r                                 -   .,



 STEP      1/ T o Be Completed by Grie·?ance Officer:
 A._v<_
     yo,)urur grieva.1ce is accep!ed for consideration.
 B._ :·o'l!r grievan~e is being :-;;turned tc cecause of the following reason:
   _ 1. The grievance in not legible.
   _ 2. The :n~~ter has been answered in a previous grievance#: - - - - -- -
   _3. The grievance concerns material not grievous under present poiicy.
   _ 4. The grievance is a group grievance o:.- petition (S·!bmit indiYici.ually.)
   _ 5. The grievance is not timely.
    _ 6. Othe: Specify:
                                     --------------------------

 GrievanGe Officer's Signature:                ~~                                           Date          8-7= /f
                        Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 59 of 102




                                                     INMATE INFORMAL COMPLIANT FORM

                                    J       J                        (;,/. I
                                                                         1
                                                                                                                                                                        ....,.!.,(i r_,
      Inmate Name: __..;::_;=-----"----'-/_1..;...-;_~>~- ·.:...·.-_ : __._· ._ :,,:
                                                                                 _ _ _ _ _ Inmate File Number: _ =-'
                                                                                                                 _·_ :__::,:____ _ _ _ __

      Housing Unit: _ _...;/______________
                                            ,-                                                                     Housing Cell No: _ _:t_r:-.-~-=
                                                                                                                                                 :-.)
                                                                                                                                                   : : . ,_ _ _ __



                                                                  Description of informal complaint
                                                                   . ,'                                                                                                  ./
                                                      , •.,       . ,,   ·"·
                                                             . -
                                                             ."
                                                                     .                                                                     .,-                                        t\. · • -




                  I
              I • .. "' • •                           ·'·                                                                                                      /
                                                 \                       ,..               . ,.                                                                               .,,./
                                ! _;            ?
                      ... l '
                                    ·1 -         '
                                                                  :, t.                .    .                            1   ") ,'   ~ .....,    • • ••


                                                                                                                                                .. I      ,•       1~


             -;                 .. . '
                                                                                                     , 1                                                                    :,
                                                                                                  r ,,:


             ·'                                                                                                                                                     ,-
                                ,
                                     ., '
                                    ,-                                       . ' __
                                                                                 .'\ ,,.                                                                                                          ,   ...
                                                                                                                                                                              r   r
                                                                                                               I                          I




      (note) If your informal complaint is not resolved within (5) days you may ask for a Grievance form. Also, if
      your informal complaint is against a supervisor please give your complaint to the next supervisor on shift.
      This inform11I complaint will be placed in your inmate file.




                                         • ,,,...     •,.,
      Offender Signatur e: __,r= -----=---'- - - - - - - - - - - - - - - - - - - - Date: ------'-~
                                                                                                     -     ~                                                                                                .   .   '

      Supe rvisor Signature:                     ~           --          Op.eafet~                                                                                      Date:         7~


                                                                                                                     \

??:                                                                                                        ~l
                                   Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 60 of 102
( <   •   - ....
             r
                     I ,,




                                                                  INMATE INFORMAL COMPLI ANT FORM


                   Inmate Name:                     ,!-/ ....
                                                           f?.lt !/                  i                                        Inmate File Number:                                       _,       ,
                                                                                                                                                                                                      ..
                                                                                                                                                                                                      L



                   Housing Unit:                             I -·
                                                                                 /
                                                                                                                                Housing Cell No:
                                                                                                                                                                                       ->
                                                                                                                                                                                       .'



                                                                                    Description of informal complaint
                                                                                                                               ,
                                                                                                                      t":.... ·r                .
                                                                                                                                                v- I•
                                                                                                                                                          •l .... •.
                                                                                                                                                               i        I   JC
                                                                                         .   ,,
                                                                                         -- ,-           J "\,
                                                                                                                                                      •        •                  .          I                 •.       ...I
                                                                                                     f,                                              , ,,. f       .J       ? 1f' .\                 fr:     "'·,       ,   J

                                                ~ 1.·,      I

                   _ _ _...\l...:,a...;•__:~::.....:...
                                                  • .::.
                                                       - ----'~=a...:""'-
                                                                       l - - - '1',                t1__,._ _
                                                                                           f •wl---"-.
                                                                                :_;••,_\,?_.;               -
                                                                                                                      -   .
                                                                                                            .:::_:::.......
                                                                                                                                   I• .....

                                                                                                                 , _ _J,c::•;"·;- -_~_        !_._,--'{"-"y
                                                                                                                                                        : , -·_ _--::::;:;__'--':;:.
                                                                                                                                                                                  '-
                                                                                                                                                                                  .-:---';_.....1
                                                                                                                                                                                            --,-• _ "'
                                                                                                                                                                                                    _\'-.,.•~
                                                                                                                                                                                                           _...,..._ '          ..,_
                                                                                                                                                                                                                                  1 ~I :.

                                                                 ~·"-~..::.. ~ ·:            11 .,- ,.      ,:::::=       .,c'~-> ~}.   i             --! e,, '~,                       r:= u        _/ :·   ! '-.~ /

                                                                                               /                               ..-7 j\          ,t
                                                                                                                                               •·•A
                                                                                                                                                    •//
                                                                                                                                                                            ,,




                   (note) If your informal complaint is not resolved within (5) days you may ask for a Grievance form. Also, if
                   your informal complaint is against a supervisor please give your complaint to the next supervisor on shift.
                   This informal compl:1int will be placed in your inmate file.




                                                                z1
                                                                  'l _ _ _w
                   Offender Signature: __r.....-'--b-±~=.1.,_l"..,..:....
                                                                             .
                                                                          =----"-'-
                                                                                             .p L
                                                                                  - ·..;..&_ _ _ _ _ _ _ _ _ _ __                                                                      Date:              1-'J L/- /Cf
                   Supervisor Signature:--~-~--~-~--='-"""'-     U
                                                         - - - - - - - - - --            10~✓~                                                                                        Da~=~h~~~'-~~f~
     ; :
                       Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 61 of 102




                                              MAJOR OFFENENSE REPORT

            Inmate name:     \JockeeD        ~~                                               File#
                                                                                              Badge_#_ 4_ _ __
            Officer issuing report_S  .....~"r,-£
                                             .:........J('-L-""
                                                           ;oJr..........
                                                                      ·,-'-1,9_ _ _ __ _ _
            Offense Description:
            Date of offense: Cf-J fa -I cl                       Time: _ _ _ _ _ Location of the offense: _A_
                                                                                                            -_l___
            Offense Code(s) violated:
            ffi]:, /0    1   fr)   :r i I /   MJ: I S I   ill .J l(a


                              OFFENSE CODES FOR MAJOR OFFENSES

           [MJ-1] Homicide/ Assault I Threat(s) of assault

           [MJ-2] Rioting or inciting other to riot.

           [MJ-3] Sexual intercourse, sodomy, oral sex, forced masturbation of others and
                  Masturbation of self.

           [MJ-4] Escape, attempted escape, or aiding in the escape of another.

           [MJ-5] Arson (setting fire or burning items)

           [MJ-6] Theft / robbery (stealing an item belonging to the facility or a person, with or
                  without the use of physical force or threatened force).

       [MJ-7] Fraud or any act of forgery, false statement, or deceit that results in personal gain
              of any kind.

      [MJ-8] Introduction or possession of contraband, including weapons and tools used for
              escape or to cause physical harm to another. Illegal narcotics of any kind also
              drug paraphernalia, alcohol or homemade alcohol. Any items that have been
              altered from the original form. Outside items that are not allowed in the facility.
- - - - - -(pens-hy.giene,-food-items,-clothing-items,-hair- items.that.ar.e not-purchased from- - - -- -
             this facility). This is to include items from other facilities will not be permitted
       _____ itLthis_(a_cili_ty. ____ . _____ . __ _ __ __ __ _ _

      [MJ-9] Any type of sexual harassment towards other inmates or staff this is to include
            threats, false accusations towards staff. Verbal abuse towards other inmates or
            staff members working in this facility. This also includes harassing staff to speak to
            administration without following the request form protocol.
     l   I              Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 62 of 102




              [MJ-10] Disobeying or failure to follow detention staff orders or request in a timely
              ~manner. This is also applying to refusing to lock-down in the cell and having
                      outside law enforcement assist in possible physical force to lock-down.
                      (note) If law enforcement has to be called for a refusal of orders given by detention
                      staff this will result in an automatic (5) five days in lockdown with the additional
                      time given by the disciplinary process.

              [MJ-11] F ighting with Detention Staff, volunteers, service providers or other offenders.

              [MJ-12] Disrupting or abusing any standard operations in the facility. (example calling
                      control repeated times and illustrating rude behavior).

              [MJ-13] Destruction, defacing, altering or misuse of property of another including the
                     facility property. (this means writing on the walls clothing and any surfaces)
                     you will also lose your pencil privileges until administration returns your
                     privileges. However, the detention staff will give you the opportunity to
                     correspond under detention supervision.

              [MJ-14] Extortion, bribery, blackmail or attempting to control the behavior of other
                      through threats, coercion, force and intimidation.

             [MJ-15] Tampering or interfering with any lock, locking device, security monitoring
             ~ device, electrical outlets, sinks, toilets, drains or any other facility hardware
                     or security windows. This also includes fire suppressions system (sprinkler heads).
                     Destruction of fire suppression sprinkler heads or video surveillance and windows
                     will result in an automatic (30) thirty days with no good time.

             [MJ-16] Resisting or interfering with any Detention staff during an order to lockdown,
             ~ a r c h , head-counts, housing unit disturbance or emergency. This includes not
                     following directives during meal pass as weJI, if any inmate has in their possession
                     an extra food tray that inmate will receive an automatic (3) days plus what
                     additional time received by disciplinary.

             (MJ-17] Giving or offering any item(s) of value to Detention staff or volunteers.

         [MJ-18] Violation(s) of any Municipal, County, State or Federal laws.

      (MJ-19] Violation of any work release or facility work detail. This also applies to-stealing
  - - - - · · -items-from -the-work-area:-Or-failing-to follow directives-given-during -work-detail.- -- -

. - --- [MJ-20] Repeated.Minor Rule.Violations.

         [MJ-21] Attempting, planning or aiding in the commitment to any Major Rule Violation(s).
                Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 63 of 102




     (MJ-22] Any outgoing or incoming correspondence containing information that would
             disrupt the safety and security of the facility. This will also pertain to phone calls
             made to harass other inmates or facility staff, by family members. Three-way calls
             is a violation and will not be tolerated. This will be punishable by an automatic
             (3) three days in lockdown plus what additional time is given by disciplinary.

     [MJ-23] Unauthorized touching of Detention staff or any other person.

     [MJ-24] Being in or refusing to leave an unauthorized area:
             a. Offenders are not allowed in any area identified as an unauthorized area by
                detention staff.
             b. Visitation areas are restricted, unless approved by detention staff for
                visitation.
             c. When being escorted you will walk on the Detention staff right side at all times.

 [MJ-25] Making false reports or accusations towards other offenders or staff of any kind
         related to PREA. (Prison Rape Elimination Act)

 [MJ-26] Making false reports or accusations towards detention staff or contracted staff
         through the grievance process or any other correspondence.

 [MJ-27] Sexual misconduct: any touching, kissing, hugging, holding hands, arms hanging
        over the sho1:1lder of another person, or any other form of physical contact.

 Sanctions for Maior Rule Violations

      1.    (1-30 days) of disciplinary separation (lockdown).
      2.    Loss of privileges related to the violation for 1-60 days.
      3.    Classification change.
      4.   Forfeiture of 1-30 days of good time if granted by the Warden and the Court.
      5.   Restitution
      6.   Any combination of the above.
      7.   Automatic loss of visitation and commissary privileges for the week.
      8.   Reporting of all rule violations to the Court or Judge hearing your case.
      9.   Criminal charges may be placed for certain Major Violations.
           (note) All offenders will face disciplinary for their infractions even when criminal
            ch1rrgesaregrve11 to theoffender. This simply means that you will doclisciplinary
            time and still face criminal charges through the Court.




7?
                 Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 64 of 102




                                                       MINOR OFFENSE REPORT

  Inmate name: I\                pad'e.en
                                 .                   J
  Officer issuing.......are~p"""o'--'r'""t__.....-,,.-,h'P,,-,l-'-~i,.;::+--,- c,-
                                                                                · -   . ------
                                                                                                                 File#
                                                                                                                 Badge_#_y~---
  Offense Description:
  Date of offense: 9-J/o-19                                           Time:           ('.)0 JS:::   Location of the offense:   ~A~--/___
  Offense Code(s) violated:
   mn             J                  mn 15

                                  OFFENSE CODES FOR MINOR OFFENSES
 [MN-1] Abusive or offensive language/ abusive or offensive gestures/ racial, ethnic, or
        sexual slurs I teasing or harassment toward -Detention staff, another offender, or
        any person.

 {MN-2] Lying to or arguing with Detention staff, volunteer, or service provider.

 [MN-3] Horseplay, including wrestling,.boxing or pranks.

 [MN-4] Excessive or disruptive noise, whistling, yelling, stomping of feet and pounding
        Objects doors, tables and windows.

[MN-SJ Throwing any items excluding recreational equipment used for the intended
        Purpose.
[MN-6] Loaning any personal or issued property or anything of value for profit or
       Increased return. (food, commissary, clothing and hygiene)

{MN-7] Passing or receiving notes or other item_s from other offenders.

[MN-8] Failure to cooperate with health care services provided by the Detention Center,
       also, failure to comply with medical intake will result in a lockdown until such
       medical intake can be done. (note) medical intakes are important to your well
       being and must be done intakes are free.

[MN-9] Gambling or possession of gambling paraphernalia, also if you have a possession
       of a large amount of commissary that you cannot show a receipt of purchase
       an investigation will be conducted. If the investigation proves you are in possession
       of commissary you did not purchase, the commissary will be taken and disciplinary
       process begins.
         Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 65 of 102




   [MN-10] Taking an extra ~eal tray or refusing to return a meal tray to Detention staff.
           (be advised this could fall under a Major Rule Violation)

   [M~-11) Fraternizing or attempting to fraternize w'ith an offender of the opposite gender
           or detention staff, contracted staff and volunteers.

  [MN-12] Refusing to work or encouraging others not to work.

  [MN-13] Contact of any kind with offender(s) in- disciplinary housing, this excludes those
          that are housed in the same cell.

  [MN-14] Failure to maintain personal hygiene or failure to keep your bed, cell, dayroom
          An d other housing spaces in a· clean, orderly and sanitary manner.

  [MN-15] Keeping or storing food (non - commissary) in the cell. ·

 [MN-16] Failing to proper.ly wear your uniform or be fully dressed in the dayroom.
        (no exercising in the day room, that is what outdoor.rec. is for).

 [MN-17) Possession of unauthorized or _extra clothing or linen. (blankets, mat covers,
         uniforms, excessive ~mounts of white clothing, you are allowed three
         pairs of boxers, T-shirts, and socks).

 [MN-18] Failure to close your cell door or using objects to prop the door open when you
 __.     are out of your cell.

 [MN-19) Attaching any items to lights, fixtures, doors, windows, vents walls or any place
         in the cells, dayroom or any other common area of the facility.

 [MN-20] Unauthorized use or attempted use of the mail or teleph;one including attempts
         to call blocked numbers or unaccepted collect calls through other means.

[MN-21] Having in possession more than ten items of personal mail, any empty hygiene
        containers, excessive amounts of hygiene items and-trash.

[MN-22] Sitting on dayrooin tables, bed mats or blankets in the dayroom and outdoor
        recreation. The dayroom stairs or any other surface -in the facility.

[MN-23] Tattooing or any kind of self - mutilation on any part of your body or another's
        body. This_is also to include piercings Qn any part of the body.

[MN-24) writing on or marking walls, tables, fixtures, doors,·windows, ceilings, uniforms,
        linens and any other surface in the facility.
         (note) This could also fall under a Major Rule Offense.
        Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 66 of 102




[MN-39] Razors that are altered or razors that are in possession in the cell after the
        designated issue day is unauthorized.

[MN-40] Possession of a pencil after 4pm will result in a 24-hour lockdown, for not
        following the rule of pencil distribution.

[MN-41} Violating (3) Minor Offense's will result in a Major Violation Offense.

Sanctions for Minor Rule Violations:

   1. (1-15 days) of disciplinary separation (lockdown)
  2.    Loss of privileges related to the violation for 1- 15 days.
  3.    Classification change.
  4.    Forfeiture of 1-15 days of good time if granted by the Warden and the Court.
  5.   Restitution.
  6.   Any combination of the above.
  7.   Automatic loss of visitation and commissary privileges for the week.
  8.   Reporting of all rule violations to the Court or Judge hearing your case.
  9.   Criminal charges may be placed for certain Minor Violations.
       (note) All offenders will face disciplinary for their infractions even when criminal
       charges are given to the offender. This simply means that you will do disciplinary
       time and still face criminal charges through the Court.
         Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 67 of 102




 File no: 3981                                              Offender:Pacheco, Henry
 Cell no: A-1 cell one
 Offense Description: On: 09/26/19 at 081 lAM and A-1 One
 Description of Offense:

 On September 26, 2019 at approximately 0811 AM, I Sgt. Garcia, Officer Armijo,
 Officer Ludwigs, Officer Sandoval entered A-1 to complete head count. I Sgt
 Garcia announced female on floor and head count. Officer Armijo and Officer
 Ludwigs walked through the pod to ensure that all beds were made prior to the cell
 doors being opened. I Sgt. Garcia gave the clearance for A-1 cell 1 and A-1 cell
 two to be opened as Pacheco, Henry and Garcia, Angelo were cleared to be
 released from cells as their beds were made as instructed. Officer Armijo again
 announced head count and Pacheco, Henry began stating towards Officer Armijo
 that he Officer Armijo needed to shut up it was to early in the fucking early for that
 shit there are only four inmates in the pod and he did not need to be yelling.
 Pacheco, Henry continued to walk around the day room in A-1 pod. I Sgt. Garcia
observed A-1 cell three was opened from control. Licon, Jeremy was attempting to
get out of his cell and Officer Armijo attempted to close A-1 cell three door when
Licon Jeremy pushed the cell door in which then Officer Armijo again attempted to
close the cell door. Inmate Licon then went towards officer Armijo and pushed
him. Pacheco, Henry and Garcia Angelo grabbed on to Licon Jeremy's cell door
and would not let it go. Pacheco, Henry and Garcia Angelo were aiding Licon by
hold his cell door open for Licon to get out of his cell. Officer Ludwigs and
Officer Sandoval gave three directives to for inmate Pacheco and Garcia to release
the cell door for it to be closed. Pacheco and Garcia refused to quit hold cell door.
Officer Ludwigs and Officer Sandoval then went hands on with Garcia, Angelo to
remove Garcia, Angelo from the cell door. I Sgt. Garcia then radioed to Master
Sgt. Slade for more assistance into A-1 Pod. I Sgt Garcia then radioed to control to
get more assistance into A-1 at least three times. Master Sgt. Slade and Officer
Verdin arrived in A-1 to assist and Pacheco, Henry was instructed to lock down in
which he followed the directive. Garcia Angelo was also given a directive to lock
       Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 68 of 102



down in which he complied. At approximately I 030 Pacheco, Henry was moved
into D-12 in which he has remained on lock down.
To be amended if necessary
     Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 69 of 102

 Warden
Rose Bernal-                     Inmate Grtev_ance                        Mike Thomason




                                                                   ...)




Inmate's Name:    M(V\ / V ~ Lh~(t>           File#: )   '1 Z/    Grievance File#:_ _ ____;_

Housing Unit:    r- r·       Cell Location:     .   0        Dat~ of Incident:   Q'f ?--14 · ?, /<',.!I
Date-Received by Grievance Officer:    0..,,?~/ ·.




STEP 2 ~ To Be Completed by Grievance Officer:
A._ your grievance is accepted for consideration.
B. 00ur grievance is being returned to because of the following reason:             .. ;
    _ 1. The grievance in not legible.
    _ 2. The matter has been answered in a previous grievance#:                       .. >
                                                                                          I
    ~ h e grievance concerns material not grievous under prese_n_t-po-1-ic_y__- - -
   - 4. The grievance is a group grievance or petition (Submit individually.)            ::

   _ 5. The grievance is not timely.
   _ 6. Other Specify: - - - - - - - - - - - - - - - - - - - - , , - - - - - -


Grievance Officer>s Signature:
                            Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 70 of 102
     7
                                                                                                                                                                                                                               .· . .

                                                                                                                                                                                                        ..-·              ·..... .
                                ..    :
                                                                                                                                                                                  .   ...                :·           .:
                                                                                                                                                                                                       . ~-. .
                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                 ..
                                      •    :   •           •   • I •   •   •   'G~Y. ~ktimi~()~.
                                                                               :              .
                                                                                             -.
                                                                                                 :.                          .                          .
                                                                                                                                                               ~                                                                • • I
                                                                                                                                                                                                                                                       .

                                                                                                                                                                                                                                         ~




                                                                                                                                                               +•;.
                    .                                                                  . . •              .                                                                                 ·. . (PG-2). .                        ..
·.       Grievance File #:                         .                                        ··                                                                                        .. .
                    . . .   .         t .:             .           .   . ..            •.             .         .        •        . •.        . .              .            : ,                      . . . . ... .                              . .


.:.:· ~~ 3-9rievan~ Invest!gal!On,t·-;r•~m,cllltiO.hr ~!c):_ :~/-.·. ; ..
 · ·-:.11W;t1fft
      .
                   ~d~ ·fZ~~re:;~z #R'= -~ ,_
                                . .
                                                          :·4 ,._,.. ·:.
                                                                                                                                                    •   I ••       ,.
                                                                                                                                                                                            ..                                                                   ....
                                                                                                                                                                                                                  .        • . ! .              .

                                                                                                                                                                                                                                 .          .
                    - ..                                                                                            .'                . .--         .                                                 .. ..
                                                                               -• > •             :   •                                                                                          . ..
                                                                                            •         I •       • ••
                                                                                                                                                                                                     . . .. . ... .:,,.
                                                                                                                            .. .                                                                       . : ·. :·             . ..
                                                                                                                                                                                                                          ·- ·:
                                                                                                            .        . . .. . . . ... .                                                     .. . . .        ,··:: : . . .
                                                                                                                                                                                                                                .. ·..
                                                                                                                                                                                                                           )


                                                                                                                                                                                                     .. . .
                                                                                                                                                                                                                                                           ...      .-. .
                                           .. . . .                                                                                                                                                                            . :              . ..
                        .         . ·. ·:
     . ... g·~di ~- .
            .
                .

                   ~~/2.
                                                               .
                                                                                   ~
                                                                                                                                                      . ..
                                                                                                                                                                   .. ·. . ·... ·0
                                                                                                                                                                        .
                                                                                                                                                                                                       . : . .. .: .... . :,
                                                                                                                                                                                    ~6?·.~·-.•:.·_.. . ::.·
                                                                                                                                                                                 ~ -CL:;22_· .. - :•. . .:
                                                                                                                                                                             . · Date
                                                                                                                                               . ..
                                                                                                                                                    .                      · · ... · · ·. ·
                                                                                                                                                                                      ·
                                                                                                                                                                 . ·.. ··.-.
     ..Griey~ Officer' S'i~a~e . ., . ·                                                                       . ... . .               .
                                                                                                                                                 .      .. .                      .

     ~~~r 4.~:.De~isi~~ o(W~rd·e~/D~~gt\~:e;'..D~te.                                                                         re®ive~·by .drievtµic~ Offi~r: . . _. .... _.:.....~--
     n e.nied e_ }. .       ·.~ an~; ( ) . · · Dis~~B<>d ( )                                                             iesoived ( )· . R~f~tted_(.) ·
                                                                                                                                                                                                                  ..      .            . -·,
                                                                                                                                                                                                                                     ·...
                                                                                                                                                                                                         . . . . .. .


                                                                                                                      . ..        .                                                                           .
                                                                                                                                                                                                                            ·-·. . .
                                                                                                                                                                                                                           .....
                                                                                                                                                                                                                                     . ..
                                                                                                                                                                    ...                                               .      - .-
                                                                                                                                                                                                                          .. ... . .
                                                                                                                                                                                                                                  . . --               -
     Signature: _:·_. --=--- - --                                      ---...a.-;.____                                                         ~ate: - ..-. ---._ __..._,,...._
                                                                                                                    _:,__._      - ---·-:-:- -                                                                                 .. . ::. .:.:
                                                                                                                                                                                                                          . :
     l)~e Returned tg_:Intjiate: _:___._ ·---'-·--=---'·-f-·_..;•- - - :

                                                                                                                                                                                                                                                                        .. .
                                                                                                                                                                                                                                     . _,       ..                    ..
                                                                                                                                                                                                                          ..         .
                                  .       . . . ..             .                                                                                                                                                                                                  :     ..
                                                                                                                                                                                                               ·- .-.:.
                              Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 71 of 102
                                                                                                                                                    .. · ..


                                                                                                                                                                                           . ,••               ·......
                                                                                                                                                                                               .
                                                                                                                                                                                            :·             .. :
                                                            ~   .. ..                                                                                                          •       •         s.• • •
                                                        •           :   +                            -

                                                                                                                                                                                                                                                    .       .,

                                      .....
                                               .. 'G~YANqm~o~.
                                                         . ..
                                                               :.                                             .
                                                                                                                                                                                                                      • • I


                                                   :
                                                            ... • . . .
                                                            _                                                            .             .

     Griev.~ce File#: <;o(o-j                                                                                                                                          ....
                                                                                                                                                                             ·.. (PG-2)° .
                                                                                                                                                                                   .
                                                                                                                                            . •·.             ,.



                                                                                                                                                                                                                      . ..:           ..


                                                                                                                                      ....                                                                                                                 ·-·-
                                                                                                                                                                                                       .        .. : . .
                                                                                                                                                                               .       ..
                                                  .. • > •          •       :            •
                                                   ..                                            I




                                                                                     .       .           . ... . .....            .                                                                             ,t ,-· _. •• •
                                                                                                                                                                                                                                                              .. ·..
                               ...
..
                                                                                                                                                                                             •     -·· • •                1'• •


        .   ~   .                                                                                                                                                                                                                              .    . '\      . ....
                                      . ....
                                                                                                                                                                                                  ..           . . . . ...
                                                                        ---                                                                                            €;t-. ~ .·:...
                                                                                                                                                                              ~--                                    ·."•..i····.;._
                                                                                                                                                                                                                                               -·



                                                                                                                                                                                                                      - ...

 ~;~~ 4·~'·necisf~.n
                                                                                01
                                       1
                      6f W~rd·e~/D~~·igu.~:e; D~te.rec~iveilb;_drievqnce. Offic~r: _·_·--:. ...,.
                                                                                             .. ·......
                                                                                                  ···_·._....;..__~--
                                                                                                    .. . ··.
                                                                                     •
                 -. .      .                                                 .                                               .                                                                         .
                                                  .   .        .    .
 Denied C-. )-.                 ..Granted· ( ) . Dismissed ( )                                       ·Resohred ( ) ._ R~f~1,:~d _( ) ·                                                     . .             .          ~   .

                                                                                                                                                                                                                     . ..
                                                                                                                                                                                                                    •••       •       I

                                                                                                                                                                                                   .
                                                                                                                                                                                                           '
                                                                                                                                                                                                                    ... . .
                                                                                                                                                                                                                    ..
                                                                                                                                                                                                               ..    ..      .
 Signature: .·..          --:---------_,_;..____ D.ate: --------~~-
                                                                                                                                                                                                                ..                         .
 bate Returned to :Inmate: _:_,___-'----=--=-·.a..·- ·' ---~--,                                                                                                                                                . :        ..              .:   :
                                                                                                                                                                                                           ..· .....
. S'.fEP            s·- ·Pepa1<tmen_tlll ·Appefil:      . . (Retu~ grie~ance't~.chievance Officer for :pr·~~~ss~~~.):: ·...                                                                                                                                       . ..
                                                             ••                  • • •                   •:                  ••        ••                     •    •    ••             •                        ••                •   ! ~_.
                                                                                                                                                                                                                              ....             ..                 ..
                                                                                                                                                                                                                             . . ..
                      '   .                                                                                                                                                                                                                                  : ..

                                                                                                                                                                                                                      . :,
                                      . :•
       Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 72 of 102



 Warden
Rose Bernal-                      Inmate Grievance                      Mike Thomason




Inmate's Name:    /fenc\J (
                              ~.
                                 ~ f ( O Fi~e#:    01 ~/.       Grievance File#:----'--

Housing Unit:    f=.      ·   Cell Location:   ~            Date of Incident   if-/:};-[)O{C/
Date-Received by _Grievance Officer:   ~ (1-1'}




A._ your grievance is accepted for consideration.                                               ..   ,;

B. ✓your grievance is being returned to becaus..e of the following reason:
                                                                                                     ;
   _ 1. The grievance in not legiole.
   _ 2. The matter has been answered in a previous grievance #:                                  -    ;
                                                                    ------
   _· 3. The grievance concerns material not grievous under present policy.
                                                                                                      ~



   _ 4. The grievance is a group grievance or petition (Submit individually.)                        :,


   _ 5. The grievance is not timely.                   ·
   ~6. Other Specify:     :ik <fu>J    iss...e5 .   ,A      hq<d,   keen   Ct~          m'
          pftc/1 du') Sr l'f c/5Nl"4           .
                                                                                                                                                      . . . ..
                           Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 73 of 102 -· . .

                                                                                                                                                                                                                       ·.... . -
                                                                                                                                                                                                                      . : ...
                                                                         .       .   .                   .                                                                              •       •        J.·• - .




            .. .                 ... ..
                                                                 , ··'G~YMifil&-~0W>1
                                                                     :       .·.··...
                                                                                      ...    .           .                .             .
                                                                                                                                                                                                                             • • I



                                                                         ....                                                                                                         ·.. (PG-2)" .
                                                                                                                                                                                                             •                             I

                                                                                                                                                                                                                                   . . .. · .
          Griev_ance File#: _O_o...,._)__o_ _                                                                                                                                               .                                ..        .                 .
                  .      .     '· . . . . .                              .                                       ..   .                 .           --~              .   .


      ,                         ..                                   . . ..              .                                                  .         .                      .                  ......
                                                                                                                                                                                                .     .                       ·--:·            .•




                                                                                                                                    .   . ..
                                                                                                                                                                                                                            .. : .
                                                                                                                                                      \

                                                                                                                                                                                                                 .                                  .
                                                                                                                                                                                                                                   . .



                                                                                                                                                                                                                                 i ·. ..
                                                                                             .       .       . ..     . . .
                                                                                                                              . •' .                                                                                    ,!       :··_.- ._.         •        •



                                     ·-·                                                                                                                                                                 .       .....              ,··.
              .:   '                                                                                                                                                                                                                                             ...
                                                                                                                                                                                                                             .          ..          ...
                                                                                                                                                                                                    .        : . . . : ... .. ·.-
 : . ~ ~ :·" :i::lad;
· · .G ri~y~ Offic 7s Sjgt?a~e .                                                                 .       ..                         ·. . · ."_. .
                                                                                                                                                                     .           'ebdii-1 . .). ;. . .· · •.
                                                                                                                                                                     • . · Date·· · . .. . . ·
           S!f~r 4-~--Decisf~n o(VV~rd·
                               .     .
                                       eivI)~~·igu.~:e;. ·1:>"~te..re®ive~-by .driev~ce. Offi~r:
                                           •...·   ..       .                   .          .
                                                                                                 .·                                                                                                          ..--..•· ·. _.-._. :--~-:.
                                                                                                                                                                                                                     .. .                      ..
                                                                                                             .        .                         .          .
           Denied("_}.                 ·.Granted· ( ) .. Dismissod ( )                                       Resolved ( ) . R~f~~d _( ) ·


                                                                                                                                                                                                                            ·....
                                                                                                                                                                                                                 .          .....
                                                                                                                                                                                                                              . .. .

           Signature: '.·.   ---:-------                                 __.....______                                          Pate:                --------.,...--
                                                                                                                                                                                                                             ..:                    .
      ' Date Returned to:Inmate: _:_._·-                             ·--=----·---·-----:-                                                                                                                                              . . .:
                                                                                                                                                                                                                     . . . . ..
          . S'.fEP s· -      ·:Pepartmen_tal-A_ppeal: . .(Return gde~ance t~ Grievance Officer for :piq~~s~g.). :·.,
                                                                                ••           • : •            ·:               ••       ••                       •           •   ••                     • •             ••                 • t ::
                                                                                                                                                                                                                                                                           ...
                                                                                                              .                                                                                                        . . . ..... ..                                      ..
                       .   ..                    . .   ..   ..   .
                                                                                                                                                '

                                                                                                                                                                                                                                                                       :   ..
                                                                                                                                                                                                                                 -\•
                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                   :    \ ,.        ·•
                                 Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 74 of 102
                                                                             . . · ..           . . . ..                                                                           ~




                                                                                                                                                        .. ·.....
                                                                                                                                                       :·  .:
                                                                   '                                                                         . .       ~   ·..


                             . ·-. ..
                                                      ··'G~YAttqE~o¾i. ..-. ·
                                                                   ...·.           .   . . .   .              .
                                                                                                                                                                                 ••I




                                                                   ... .
                                                          :
         .. .                                                                  .
       Griev.a.nce File#: CO? la                                                                                                         ·.. (PG-2)" .                                 .. '·
               ..      .   '· ... . .                 .        .



                                                                                                                                                                                 . ......·       -·


                                                                                                            .. -.                                                                                                ···-
                                                                                                                                                                             .: . .

             ,       . .                                                                                                                                       .   .                   .··
                                                          ..   ~   . :     ;
                                                                                                                                             ...

                                                                                                                                                                                 -· ..
                                                                                                                                         .    .    .                   ,"        I••           • •
                                                                                                                                                                                                                        .. ·..
                                    ' ••                                                                                                                    • •              •         I



      .. . : .                            . . .. .                                                    . . -~
       .:.____,;...:___~~__:__,;__.:...:__:._
                                .... .       _   _ _ _~ - ~------+--:----=-
                                                                          --:-
                                                                            . -:
                                                                               .- .-:--:
                                                                                    .  -~ - .....,
                                                                                                 :~ ·. :.
                                                                                                                                                  . .. . . . .. . ..

.·
     -_Grieve
        '~ Offi~¾t~;- S::b,.,
                     .
                                           ~s signature
                                                 . . ..


       Denied (. )-.                   .Granted' ( ) . Dismissed ( )                   Reso.l:ved ( ) . . R~f~rr~d .< ) .
                                                                                                                                                       .   ..                    .,    .


                                                                                                                                                                        •,•
                                                                                                                                                                             . . . .       •         I

                                                                                                                                                           .            ...
                                                                                                                                                                                       .. .


       Signature: __.··_.--=--------__._....:.......____ Pate:---=--'--...._-,--_
                                                                                               ...
                                                                                                .. .                                                                        ..·.                         .
                                                                                                                                                                                                             :
     . t>ate Returned to.Inmate: _:__._ _.____,.._.._,_.'--.------=-                                                                                                                       . . .:
                                                                                                                                                               .... . ..
     . s:rEP 5. - ·Pepartm en.ta} ·A_pp eal:                   . .(Retu~ grie~ance t~.ilifovance Officer for :pr~~~_ss~~i.) :·.,
                                                                                                   I




                                                                    ••         • • •    •:             ••    ••         •   •       ••             •                   •.                      • t ~:
                                                                                        .                                       .                                  .                           ... ..
                                                                                                                                                                                           . . ..
                                                                                                                    \



                 .           .
                         ~


                                                                                                                                                                                                                   :     ..
                                                                                                                                                                                 . ~-
                                               . :,
                                                                                       .. :
                                                                                                                                                                                       . :· . .:~
                      Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 75 of 102


                 Warden
                Rose Bernal-                           Inmate Grievance
                                                                                   ... '\       \

                                                                                   \J
                                                                                     ~
                                                                                      .     \




                Inmate's Name:     f1itVt,Y f 4...c../tt. ero     File#:   J 't 'Fl         Grievance File#:           acfe1 ·
                Housing Unit:      r.      I     Cell Location:   ---:...c~---      Date ofIncident:                J"-/ 1- I Cf
                Date-Received by Grievance Officer:        $-2-5-f5/
                STEP 1 - Grievance: Include documentation and names of any witnesses to support your .         ..:
               claim. For your grievance to be accepted, you must_state the result requested. 1.Jse additional · .
               pages,ifnec~sary: ::!-- ~ ll"t'\~<.I ,_..., ~--- $ l(.~ c~ll ii,(!". o""- ?11-tq ·_'(-t.>v- .
                R;c,J tf)o,~"-j..:5, f l<>r N .::. 'f',,.qJtt,C\J {>,ov,Jt".s- C bvi.'-l<~J ""'-~~k.e"'
L,.J()\ 'S"    ~ rift: ~ c1 @1:-€,- O'- {ac..~ JD~V\ 1_::o✓ IJ~d~f S",         •

               Inm~te's sigq.ature: ~          £~
                ..14?>t ~\?o~c---1 ..,,.c.,~J~~ \l>'\~6 c),..&.. "'- z,
                                                                                         Date:
                                                                                  P-" ,l-..;~Jt
                                                                                                     ?- ~o ·/ 9
                                                                                                    r,.L~, ~:" ., -j\,)Qc
                                                                                                                                ·
                                                                                                                                    t..e./dt."'=
!! J"\-- l/41f z.... • A"'"'}, ,c> G.c.a , c. ,. oe,,'2, e. rt,:.,,,.." e. z .                                                                 .
        j_     Relief Requested:   '/)..(?.p,,·~ ,,._J .\k      ,Pc..x,.)'-€,   ~ f..,.r-.r.J /J-t,t        r   J    be G ~}'¼--,;-Q (.,....:,,<} e'j
~ .:iQ:n>, t>od ftv rr.";~-s I                    t~•*-j:,   ]l,,',:7~!1"15(1;·g-~ D-t'°~~.:Sf KiJl"lI /}n.,.i•-t-1)'                   E    "'        i

 .
       "'
       K lt"lO-
                    I J
                  ttt~     I - . Jj
                           ~    \.V\
                                       1
                                       ~
                                                   1   t
                                               \O"v~<ert,;~     ,...
                                                                             .. 1 .r
                                                                       rv~.,_Jt~Jelj.                                                          "'""

              · STEP 2...,. To Be Completed
                                     .
                                            by Grievance
                                                      . Officer:
               A. ✓ your grievance is accepted for consideration.                                  ..
               B._ your grievance is being returned to because ofthe following reason:
                                                                                             ..
                  _ 1. The grievance in not legible.                                                i
                  _ 2. The matter has b~en answered in a previous grievance#: _ _ _ __ _        •. i                                                       '
                  _ · 3. The grievance concerns material not grievous under present policy.
                                                                                                    ~
                                                                                                                                                   ~
                                                                                                                                                           II
                  _ 4. The grievance is a group grievance or petition (Submit individually.)
                  _ 5. The grievance is not timely.
                                                                                                                                                           I
                  _ 6. Other Specify:--- - - - - - -- - - - - - - - - - - = - - - - - -


              Grievance Officer's Signature:      ~ ~                                               Date:       &-M
                                                                                                                                                                I
                                                                                                                                                                l
                                                                                                                                          . •'
                 Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 76 of 102




                                                                                                            .   ;.   ..   .
                                                                                                                                           • • I




                                                                  ... .                                ·. . (PG-2)° .




                                                                                                                                                  -~· -·

                                                                                     . . ·.                                                                                              ·,.
                                                                                                                                      '       .. .




                                                                                                                                              i ·. ..
                                                           . ..                                                                   0   l
                                                                                                                                              .. ..
                                                                                                                                              I ••      • •



                                               •··..                                                                                               ,·· .
                                                                                                                     .    -               .                                  .   ....~



                              ·. ·;                                                                                                                           . ..
                             "•~Ji A.,:
                      -- :-c ~
                -...._:: .. ::: : 3':;~~ .

                                             e~~jg\\\';e;·,. D
                    - ----.. - -- .: ..,,.~rd-
                                          .
                                                             ~e.re®ived. by.dri~v~ce. Officer:
                                                                                         .
                                                                                               ..                .:       _... ·-: . ~-
                                                                                          .  .                            . .                              . -·.
                              -- .    :--    '\.       .   Dismissed ( )
                                                                            .   .
                                                                           ·Resolved ( ) ·. R~f~rt~_( ) ·
                                                                                                                              '
                                                                                                                                              ,    .


                                                                                                                                          ._ .. -              .
                                                                                                                                          -- -                .


 - -: ------·-=--   - ---=:------------.........;..._ _ ___ Pate: -~-'------:---
                    ..
 --..--.-.-.....-to.Inmate·
 -- - - :
                       . .---------e--.. . . --------:
            ":" :,.4 - - ~




. s:::::
   .
         : - ..-Deparimen.
                       .
                         t al·AppeR):
                               . .    .(Re~ grie~ance't~ ·dri~van~e Offieer for :pi~~~-)·~· ·
                                      .   . ·:        .            . ' ..           _.. - '~:
                                                                                                                                                       - ~.,           .,,




                                      . :•
                                                                                                                                                  . ...           .;
-                              Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 77 of 102
                                                                                                                                        ... ,                            .. ...
                                                                                                                                                                                   .· ..
                                                                                                                                                              . -··           ·......
                                                    .,     \
                                                                                                                                                               .
                                                                                                                                                               :·              :      ...
                                                                                                                                                       ....·...
                                                                               •               . . • l •.: : '   •    ••       :.



                                 .....
                                                                 ·.    ·GmYAH@~
                                                                        :    ...   . .
                                                                                         0
                                                                                       . .
                                                                                                                     W1-
                                                                                                                     . ..           .
                                                                                                                                                                                   •• I
                                                                                                                                                                                               •      •   l

                                                                          . .,. ' ..
             Grie~~ce File#: --.,,...-'----                                                                                                       ·. . (P"G-2)" •                    •.
                                                                                                                                                .- .    ..




                                                                                                                                                                                   . -~· -·




             ______,....   .      ~ .-
                                                                                                                                                                        .     ..       .
                                                                       ... .                        .'                                                 .. .
                                                                               .       \   .      . .·                                                 . .          . ·. . ...                .:,,.
                                                                                                                                                                               ;    . ..                  ·:
                                                                                               . . . ·: . -~               -                     . . .                      > ,··:.- : • • •
                                                                                                                                                              . ... . . ,··.                                  ··•   ·.
                                                    •··.
                . .
                 ~                                         . .        ·:   .
                                            . .. .                                                                                                 ..        . ... . : ... .
         .                                   .
                                                                                                                                                             . : ... : .. . . ..

         _G ri~~~.~4,
                 . .  .                             .

                                                                                                                                                               -:       -··· .:.. - ~--
                                                                                                                                                                    .
                                                                                                                                                                         ..            ....
         Denied(}.              ·.Granted" ( ) . Dismissed ( )                                           Resoived (. ) · .. Rif~rr~ _( ) ·                                          ·- - .
    ·.   _______                                __~.,.:..;..----...,.....:-,-:...-----,,::-:-.-~------'-----:---~--
                                         _.::..,_




                                                                                                      . .. .                                                    . ..... ...

         Signature:
                Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 78 of 102

                               Warden
                                                                 ~(")\.!,
                              Rose Bernal-                  ~~              Inmate Grievance




                              Inmate>s Nam :
                                        •      \J   v-
                                                         ;-v-'¥ ~,._J,.. (l()
                                                             l
                                                                                  Fi~e#:   :'.J C,X I    GrievanceF

                             Ho~sing Unit :fr)-£ di~,l · Cell Location:           __.._;;L
                                                                                      ____· __.-;--
                                                                                            Dat~ of~t=-=
                                                              0         --. --
                             Date-Received by _Grievance_Qfticer:dd&vr-     .
                                                                                                    -   - - ..,,.-- - -·




                          ,,.8TEP 2....,. To Be Completed by Grievance Officer:
                 - ~-          ~
                              grievance is a~epted for considerati~n.
                   ~ - - your grievance is being returned to because of the following reason:
                       _ 1. The grievance in not legible.
                       _ 2. The matter has b~en answered in a previous grievance#:
                                                                                      --    ----
      ·-·· -           _· 3. The grievance concerns material not grievous under present  policy.
                       _ 4. The grievance is a group grievance or petition (Submit individually.)
                       _ 5. The grievance is not timely.
                      _ 6. Other Specify=--------~------.:-.:.:.:...::..::~--

____
    -- - --- ·- -=--~ ~~fficer's Signature:
               o.:r.1.e
                                                                       ?-1
                                                                       ~ ~
                                                                           Cr~                             Date:
                            Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 79 of 102

                                                                                                                                  ( ~'I

                                                                                              Mf          -
                                                                                                               /J;)///J
                                                                                                                 /,
                                                                                                                -- '·-  I
                                                                                                                         .,v /
                                                                                                                         I


                                                                                                                       I I
                                                                                                                               ~;\~




                                       INMATE INFORMAL COMPLIANT FORM


  Inmate Name:e.r \_C
                       t1                    c1· .
                                            - l,/
                                           y ·:0[ h
                                                      I

                                                          ,:r'[c,
                                                                                           -1. {J)) j
                                                                      Inmate File Number: _Q=-~~{!.. . . .::Q:. . ~_\:...'_ __
                                  r     i
  Housing Unit:                        '                          .   Housing Cell No: ----=6::::....__       _____




ote) If your informal complaint is not resolved within (5) days you may ask for a Grievance form. Also, if
ur informal complaint is against a supervisor please give your complaint to the next supervisor on shift.
·s inform:iJ complaint will Ile pfnccd in your inm:itc Ille.




mder Signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                      Date: _ _ _ _ __
ervisor Signature: _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ __                                     Date: _ _ _ _ __
                    Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 80 of 102


             Warden
            Rose Bernal-                             Inmate Grievance                            Mike Thomason




            Inmate,sN~e:      fknrY Pot~/, '(Ill                 File#:"3Cf;f/     Grievance File#:- - - - -
                          .       '
            Housing Unit       F              Cell Location:     -=-·c=----- Date ofIncident k'-/6' · I 9
            Date-Received by Grievance Officer:------"

            STEP 1 - Grievance: Include documentation and names of any witnesses to support your .                              ...
                claim. For your grievance to be accepted, you must state the result requested. \}'se additional
                pages, ifnec~ary: f~t.- ( 6 /""r--ie~:rcu,y -:L.lCf\.,): -::.I. Y-~c,ft'!rJ ,..\--o J&t'j a,~.  ..
\l-'ttrr~,,,,., ~-r, eipt,rJ. 7h-trt:, t:ft:;.trJ -:r-,.J1y3ol~ J1,t5t.JS/- '11 Q.01q 0i,..J:Jt,J,y ·
    AusJsf /ti"', a<~~tj. :r L:.Jl,)j{.,/, u~ V✓-"''j SJerk }t,J-'iy' J-t,-ao 1 c,.. .                           .
            Inmate,s signature: /J-          9~.-"-..rm·                         Date: //. /4!,       ·   $)1;,1(? ~-
?c,{tiva, j'"ert~yllli>v\1                                          1/t\litt.1 ~"~'"c:;~/'''"", _;:J"°"1"tV~\Jt"?c1
                                  Pr....f;,t11.· ~<,.l,.,.,j"t-., '[r/\ls~
lAJt.. oc~~eliefRequested: C.N<.,,Pf "H f 1 ;tHr'-' ,'1·, r-. J, ~ t ",f J' an C<>J(-,./t,,.J~<1 4/'/:
         . -:Ltr~y b~l:~ve _;Jell,A.j .Jl---2~ }-;o u:; . :z n~~.\-eo-. .Ju_
           --M. ,(al~d\ I Fc.&tK . -l--v O~ f • !.s-(j :.rt l/i :$ J Qe /·;. J.t tl\1? f /"Ot ~/I d y\-.,I i'~d r.t6
         Sff-:,t( ~ ·n,e"lf "'' {.J.et..-11~. f~J}rr £;\~ IAJ,½;;, 5 Fc-.,✓9.Y0/:1~ fir t(J/ tV1.IO/t'i/
         . ~fif~P\~~J~ub:f?·Ml ludV:b·/-tG•,,l'I.~ f,,tifl.~=-r:!(b, /ef/t(J/",11/v/Jl-li/ i4r11;.,,sh-. \
                      .       e      om~ e e          y     rrevan~e Officer.      ~V\
                                                                                      1h .t_,\..1.,               .         .          ./
                                                                                                 I                      .              •    \
           A._ your grievance is accepted for consideration.                                                                .. . :
           B._ your grievance is being returned to because ofthe followhig reason:
             _ 1. The grievance in not legible.
             _ 2. The matter has b~en answered in a previous grievance#: _ _ _ _ __                                             -      i
                                                                                                                                       }
             _· 3. The grievance concerns material not grievous under present policy.
             _ 4. The grievance is a group grievance or petition (Submit individually.)                                               :,

             _ 5. The grievance is not timely.
             _ 6. Other Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


           Grievance Officer's Signatur_e: _ _ _ _ _ _ _ _ _ _ _ _ Date: _ _ ___:,_ __
         Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 81 of 102



  Warden
 Rose Bernal-                                 Inmate Grievance                                  Mike Thomason
                                                                                                         \.
                                                                                                          \

                                                                                               ~
                                                                                                ·'   ,,t \
                                                                                                        J
                                                                                                   ~- .. I f
                                                                                          I     ,;,,._, /j /
                                                                                               (- . -··
                                                                                                    ;'"; .. ,... I
                                                                                                                 J
                                                                                                          (    L




 Inmate's N~e/          /4/\ .rV( <Pa..~kf.ltJ              File#:;:/i}/ /             Grievance File#:_             ~ · ·_,._ _
                . P.1
 Ho~sing Unit:           r-;            Cell Location:          S               Date ofIncident: 7-fS.,               :2.ot1
                                                                                                                                   . . ...
 Date-Received by _Grievance Officer:                i;-17--i~
 STEP 1 - Grievance: Include documentation and names of any witnesses to support your .                                              .
 claim. For your grievance to be accepted, you must state the result requested. l}se additi..op.a.J, =-·. ~
 Pf~es,ifneces~8r'i 7'f\Y r:-...oA~     f\'-! M~ {r f , ~~ b.J~f'-, P.J.,;·/-rtcf:.1~·-                                        iy . -~
  y~,:-      r-~~\•!~r · ·s-~!f·'\~t'\llZ· --r<,~I(_       I {~(l·ift,l, De,~{:>'\ f~4(~J...-. (;?j°l.

 Inmate's signature: .::.!. !~P__,=.,._...-4-p-""~~..!..,l--~=~!:O!..!l_ _ _ _ _ _ _ _ Date:   -g -(S;£2<1l ,1/
                                 0
 ReliefRt quested: Wf\h.l~ t-/:(__ .r-·. . ·t     -;, ~ 'Jr,:.t, tu .....-.
                                                                     t-..bcr:-_,       _!,cc.Ct~~       .:-."J.
     ,,"'-"\'- ~ ''l...~--:-t:
                     , . ' C....C.,~
                               . • ~'q~ ~o\lttb
                                        !     ). I . r- -                   ._   .   ., ..;,;   '
  C
                                         i
                                                   ?ir-;-<!      _$0 ':'Iv,., )•,!'I-- J· c~_. .,,!__S ,l-}()r"
                                                                           ,1                                         1

 ·(';t.p.r..,~tu "' \v\.t ~L, l {~. . !I\.). '"' 1 ~ {·" , ~ J·r-~-~!'.,)"~ -· -,:~ 1--.__{: tu- ~o ~ t t-<
Ju-~ r;\J.1" ~e.( tiv~l ~-f\ .·,;-~;,,i! if; {2~/r)                                  ~~-_lc.~1-; ,·.- P:./ :,-/~,~ .
                                                                                                          I
· STEP 2 _,. To Be Completed by Grievance Officer:

 A. ~ u r grievance is accepted for consideration.                                                                                        .:
 B._ your grievance is being returned to because ofthe following reason:
     _ 1. The grievance in not legible.
     _ 2. The matter has been answered in a previous grievance#: - - - - - -                                                          -      ;

     _ · 3. The grievance concerns material not grievous under present policy.
     _ 4. The grievance is a group grievance or petition (Submit individually.)
     _ 5. The grievance is not timely.
     _ 6. Other Specify: - - - - - - - - - - - - - - - - - - . -- - - - -


 Grievance Officer's Signal!lre:               -~          ~
              Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 82 of 102
/




      Warden
     Rose Bernal.                                   Inmate Grtevance                                      Mike Tb.omason




    bunate's Name:          I~ cy p~U\
                                 f   IA              I'.{ O       File#:._ _ __ _ Grievance File#:._ __ _ -"-

    Ho~sing Unit:          F~,                 CellLocation:         .[   6           Dateof incident:          9-J-:-/9
    Date-Received by Grievance Officer:                       Cf.... ~ -[ 1   ·.
    STEP 1 - Grievance: Include documentation and names of any witnesses to support your .
    claim. For your grievance to be accepted, you must state the result requested. '(Jse additional
    pages, if necessary: :C. fu \- ill\.. o....          .s,~     Ce...\.\ sl;..p b ca .. ..;$.c. -1. J..o.~- o. .f~Jc:,,,-·c::..·
     IKc      • ' :t. '""l\✓C..t,v-,~
      _-' "'-"',:..,.._.,.__ o   ,.   . u l-'\.
                                                J -
                                                  ':..J- C.<.'"'"- ,t: <J-.C-
                                                               •t          •/ , Uii\ "'- ,? °'
                                                                                            '
                                                                                               _,.,              ,.
                                                                                                     1\-.!.. hcc..✓c.. .



    Inmate's signature:         L:Jc.t•'-(/   f. ~~                                      Date:        l:t -3-- l9

    Relief Requested:          ~          '""~cc.,. I -J\S:.'f\(-) , -t, li,{       .f-ei. YJ- ,fa:     '-~,\- fl<,..-.j ~~ ~
    .~.,.,.l ,p.. -t1~<\.t;..,.,_J ~ -        h-L   f'{ lt:,~( J




    STEP 2....,. To Be Completed by Grievance Officer:
    A . ~grievance is ac~epted for considerati.~n.                                                                                       ..
    B._  your grievance is being returned to because ofthe following reason:
                                                                                                                                               -
                                                                                                                                                   I
                                                                                                                                           ~
       _ 1. The grievance in not legible.                                                                                                 <

       _ 2. The matter has b~n answered'in a previous grievance#: - - - - - -                                                        -     j
                                                                                                                                          ~
       _ · 3. The grievance concerns material not grievous under present policy.                                                         • y

       _ 4. The grievance is a group grievance or petition (Submit individually.)
       _ 5. The grievance is not timely. _. _
_    ____ 6,_Qther-Specify:     - - ·- · - · ·
                             ----- -------------=--- -- -
    Grievance Officer's Signature:                  ¥
                                    Op.cc:l:z.?<. Date: 9,$ !$
          Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 83 of 102


   Warden
  Rose Bernal.                               Inmate Grievance                             Mike Thomason             ,·




  Inmate's Name:       JJ.-l/11,c Y
                       v          I .
                                      fJc._J,, l.(o      File#:   3 Cf. 'J1     Grievance File#:_ ----=--
  Housing Unit:        f·          · Cell Location:        ~              Date of Incident     t-/£-:}a; ~
  Date-Received by _Grievance Officer:             ~---C 7-1,
 STEP 1 - Grievance: rn'clude documentation and names of any witnesses to support your .              =--·
 claim. For your grievance to be accepted, you must ljfate the_ result requested. "l:J'se ad~tional
 p~ges, ifnec«?ssary: ~ j.J ff a-J-e, .~        ~ lU+ D ..C /'-'\~ Ce/( ~.x ., tr _c..,....,. · ..      :e<.:
 ltA v..ll tJ,-.e., o~e_,-. -:+.n""'~i"f;f           dJ~~f             do     +~
                                                                            {o<;.,1,,(S !,-t :,~ ~  ~J· ·
  of, -::?- do..;t         sx-±    o.it      +in      /J> ! ]4..:or_C,~t16r.,.....'1-11 "~     (S   <:.. _j-cqpo:rJI .
  ('tJ(_,. y&, t   .        I (         ,I G
 In.mate's signature:       H,,-,,"3 ~4t.J'/v.e. .                            Date:    7 -tt- 201q




· STEP 2""'" To Be Completed by Grievance Officer:                                                              ·
 A . ~ t r grievance is accepted for consideration.                                                                  .. . :
 B._ your grievance is being returned to because ofthe following reason:
    _ 1. The grievance in not legible.                                                                              . . "<
    _ 2. The matter has b~n answereq in a previous grievance#:                                                           -   ;
                                                                  ------
    _ · 3. The grievance concerns material not grievous under present policy.
    _ 4. The grievance is a group grievance or petition (Submit individually.)
      _ 5. The grievance is not timely.
      _ 6. Other Specify: _ _ _ _ _ _ __ _ _ __ _ _ _ _- - = - - - - -


Grievance Officer's SignatOre:           ~            apcdAA                          Date:   t;-17 ::{~
        -r
                                              ..             --
                                        Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19
                                                                                   ... ..  Page 84 of .102
                                                                                                       . ., . . .
                                                                                                                                                                                                                                       ... .
/                                                                                                                                                                                                             . .. . ·. ..                  ....

                                             .       .   :                                                                                                                             ..                          !.            • :               ..


                                                                                                                           . ......
                                                                                                                                                                                                   ..               ;.•
                                                                                                                                                                                                                        ...
                                                         ..       _,,,_     • •                                  •   l . .,. •             •       ••        ••

                                                                          .· ·--~~Oa¥.-                                                                                                                                                •• I




                                                         /JQ~ : . :.'·. .. . . .                                                                                  .-                      ..
                                                                                                                                                                                                                        •
                                                                                                                                                                                               •. . (PG-1.}' . •. . .. . . :
                                                                                                                                                                                               .         .
                                                                                                                                                                                                                                                        t




    ... - ~~=~=====~=======~~===~=======~==~~;·~-
          ...:.,_


                                                                                                        . . . ·.
                                                                                                                                                               . ..        '\.




                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                               :        . .
                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                           ·,.




                         -. .                                                                                                                                                                        -        ..             .    .                .'                  •           I


                                                                                       •• > •       :    •             •       I                   •    •'                                           •       • •                              •             •
          _          _:...,.._:_,__ _ _.:...._..:..._,,:..-_                      __:,.:......:,...,.:_,_            _,.,._                _       _                                                 _-:-::.~·:._....;.~ .J•
                                                                                                                                                             _..:-:-_;""':"'"l""'.',- - - -..,...;..-:-
                                                                                                .        \   .       . ..
                                                                                            :                                                                                                                                           :          ·.       ..
                                                                                                                 .         .       . . ... . -. .
                                                                                                                                               . ..                .
                                                                                                                                                                                                                   ... - .. ,·· .
                                                                                                                                                                                                                                                                                       ..       ·..
                                                                          ...
         .. -~.                                                             _


                                                                                                                                                                                                                        - ' -                                     . .~
                                                                                                                                                                                                                                                                                   .... .   _



                                                             ... . .                                                                           . ..                                              .   . . . . . . : ...
                                                                                                                                                                                                       . .. . .. ..... . . ..
    . -~.-1 l"P:... A.e;;,,;;                                              ; ..                                                                                                           ·_ rr~- ·.,._.,_ :- ::
    :    -~~~~-- . . . _ . . , . ·: :. Da1e·- _ ·_ :. : :·- ,_·.
          •         •.          •                •                   •                   I •                     • •                                                   •   •          •                                                                           •
                                                                                                                                                                                                                                                                           ·                ·=


          S.-4'~? 4':..'J}e~ialQn ofWiirae~~gt\~;· D~~~ive¥by_Grlev~oe Officer: . · . _·                                                                                                                                    2
                                                                                                                                                                                                                             _·' · _..._. ---~-~
                               ·-· ·--. . . .·.      .               . .                ··: . '
          Denied('_}.                        :Granted() . · Dismlssod()                                                            Jleso°ived( _)· ._R9ft;~_() ·                                                   ... _ , .··. . .



                                                                                                                                                                                                                            . . .....
                                                                                                                                                                                                                                   . ..
                                                                                                                                                                                                                               .. .. .
          Signature: :-.            . . . o _ - , -_ _ _ _ _ _ ___,_..;,_._ _ _ _
                                                                                                                                                           Date·
                                                                                                                                                               ~       ·--
                                                                                                                                                                         • •     -'-
                                                                                                                                                                                  . -'----=--
                                                                                                                                                        . ..
        . ])~ Returned to.~ate: _:_,_._·_..._...,.....,...:.....;:...-____

        ·STEP
          .   s·- .-Pe~a"rimen.tiu
                            .        . . : .(Re~. grie~ance'~ chi~van~ Offieer
                                   ·Apneal:
                                         .
                                                                          . for :pi?-~~s~~.).. ·:· ··,
                                                                                   .            .            ..                       ·:                     . .                  .       ..                   .                  .·
                                                                                                                                                                                                                                                             ~
                                                                                                                                                                                                                                                            1.:
                                                                                                                                                                                                                                                                       · · · ..
                                                                                                                                                                                                                                                                               ...
                          :.   ,.   .                        . . . .. .                ..                                                      :       •..
                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                   . .-
                                                                                                                                                                                                                                                    ·•#'          ••


                                                                                                                                                                                                                                                                               :        ..
                                                                                                        ..             ..                                                                                                   ·.    .-··.:-

                                                                                                                                    .. :
      Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 85 of 102

  Warden
 Rose Bernal-                       Inmate Grievance                       Mike Thomason




 Inmate's Name:     /J.rvi ,c( (t, r.lil'ro     File#:    J9 Pl    Grievance File#:  ao t«:
 Housing Unit:       [   .   · Cell Location:     ,   b       Date of Incident:   X~ /. ;?- / 9
 Date-Received by Grievance Officer:     k-~




• STEP 2...,. To Be Completed
                       .
                              by Grievance
                                        .
                                           Officer:
 A. ~ u r grievance is accepted for consideration.                                      . . .:
 B._ your grievance is being returned to because ofthe followirig reason:
    _ 1. The grievance in not legible.
    _ 2. The matter has bi;:en answered in a previous grievance#: _ _ _ _ __
    _ · 3. The grievance concerns m~terial not grievous under present policy.
    _ 4. The grievance is a group grievance or petition (Submit individually.)
    _ 5. The grievance is not timely.
    _ 6. Other Specify: - - - - - - - - - - = - - - - - - - - - - - - - - , - - - - - -


 Grievance.Officer's Signatilre:   ~ ~                                 Date:      ff-26~
   Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 86 of 102



  Warden
                                                                              .r~~v)
                                                                               'c·
 Rose Bernal-                       Inmate Grievance                        Mike Thomason




            .      J/          l)
 Inmate's Name: lffll ;r-1/
                                    I
                               ~tiCfl 1~@       FQ.e#:     J·Q'i)l
                                                             (o      Grievance File#:_ _ _ _'--
                           7
Housing Unit: -.-r
                    r--.
                 ___Cell Location:__._.---~            /
                                         _ _ _ Date of Incident:                 6 -:;2. '3 - I 9
Date-Received by Grievance Officer:     n- 'J-6. {'}




                                                                                                         . . •'




Grievance Officer's Signature:      ~ ~                                 Date: _...;:;:;8_~-=--t:
                                                                                              ·0.c....
                                                                                                 ·_ _
           Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 87 of 102                                                                                              0--/ - l-1
,'    Warden
     Rose Bernal.                                                  Inmate Grievance                                                                              Mike Thomason




     Inmate's Name:                f/r11)
                                    - c\1 I <i~
                                              . r. het::                          File#: "::""~ ~ ? :                               Grievance Pile#: OQ")le

     Housing Unit                   F                        Cell Location: ___,_.--'t::,___ Date of Incident: CJ -                                                                     ?- / 9
     Date·Received by Grievance Officer: _ _ _ _ ______

     STEP 1 - Grievance: Include documentation and names of any witnesses to support your .                                                                                                                  _,
     claim. For your grievance to be accepted, you must state the result requested. l!se additional                                                                                                          · •
     pages,ifnecessary:o" 9 -7 - j~ ol:, r... 1ociro , , · >0:                ~.j-1 j' ; :··,~~ -;:_, ;: ,-· :. ,·,)c__                  1 ·-

     off,t~...    J f✓t .___, .      -..!. . . .\,u . . ~   ''w ('' · r:-
                                                                          1
                                                                             f\,.,,. ,
                                                                             U,   , "'-       ,    '°I ~   n-
                                                                                                                        ,.,. .. "'
                                                                                                                                ·        ..._..,
                                                                                                                                                         ,,.,1.
                                                                                                                                                         , • . •
                                                                                                                                                                      9p i \
                                                                                                                                                                                 Cl
                                                                                                                                                                                       C', ,o ')
                                                                                                                                                                                       •     "'
                                                                                                                                                                                                   ~ ~~~'
      ~~"                                                   n.              \"\    ~ .                .                             .,                  "                         •. ,,. •.""'
      ,    r
                 (C A \ f
                 •
                            't
                      .., ,.,. "
                                       ,..
                                       ~~-'
                                                 ,_
                                                            ~ C)~?~       e;,~~ •                 C.i:;,,t""-.              .       t fL..,.., ~ u :.              ~.,...         "! ·"'"'    ,.
                                                                                                                                                                                                   '.. ~ A




                                                                                                                                                        ...: ..... .: . • 1 ~    .·    -r,,; ,,,:, i. • . ' .:· ·.:
                                                                                                                                                   .t        l     ~ . . ,,
                                                                                                     e- t .1 •   '"''   •                                    •        •         ~- I




                                                                                                                                                                                                                     ....
                                                      .                                   .

     A. / rour grievance is accepted for consideration.
     B._ your grievance is being returned to because of the following reason:
         _ 1. The grievance in not legi'ble.                                                                                                                                                                     ;
                                                                                                                                                                                                              .. >
         _ 2. The matter has been answered in a previous grievance#:
                                                                       -------
         _· 3. The grievance concerns material not grievous under present policy.
         _ 4. The grievance is a group grievance or petition (Submit individually.)
         _ 5. The grievance is not timely.
         _ 6. Other Specify:
                                                 ---------------------,.-----
     Grievance Officer's Signature: ~                                        ¥ .S\od..,                                                            Date:                   9/i z.Jl$
        Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 88 of 102


   Warden
  Rose Bernal-                        Inmate Grievance                        Mike Thomason




              •    I
                      v
                    ~!~
  Inmate's N~e:ff,,{/~  eco     OcJ,            Fi).e#: -~
                                                --           1'!?!    Grievance File#:
                                                                                       --
  Ho~sing Unit: f ·        · Cell Loc~tion: . .3                 Date of Incident:   l/--/ J   -[Jo/   Y
  Date-Received by Grievance Officer: 8--17--17




                          _,,    J                                                                     .
· STEP 2 _,. To Be Completed
                      .
                             by Grievance
                                       .
                                          Officer:
 A._ your grievance is accepted for consideration.                                                         . . .:
 B.--1L17our grievance is being returned to because of the following reason:
      _ 1. The grievance in not legible.
      _ 2. The matter has b~en answered in a previous grievance#:                                           .. ;
                                                                     ------
      _· 3. The grievance concerns material not grievous under present policy.
                                                                                                               ~



      _ 4. The grievance is a group grievance or petition (Submit individually.)                              ::
      ~ - The grievance is not timely.
      _0. Other ~pecify:}u'µwere
           $:'L,hs};k:k ~ ~Ld
                                           !4(~
                                           ~\Ui'\
                                                   .     ·
                                                 I) . ~ ~ ~
                                                      k-ik~J
                                                                     :1:L~      Jp

Grievance Officer's Signature: ---~~--0.......,,.~=.ui~,tl.,v:::,,.ac._;
                                                                     ____ Date:   8-f77!
  Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 89 of 102
  Warden
 Rose Bernal-              Inmate Grievance                Mike Thomason



                                                                                                                                    A/ /, \
                                                                                                                ~-
                                                                                                                                   JVecd- .,                               \



                                                                                                                                         C01/JC)
                                                                                                                                     .             {J
 Inmate's Name:_                 ,,. _!_r_
               µ _· (::....,r"_,L__      · ~-~_-,._ r(_')_ File#:                                3C\ 6}                 Grievance File#: 0 b(p q
                                                                                                                                                                   /
 Housing Unit: _ _._
                 f _.___Cell Location: ~ -=6:;.....__ _ Date of Incident:                                                                      J> ·;:_,S / 9
 Date-Received by Grievance Officer: _ _ _ _ ____,

 STEP 1 - Grievance: Include documentation and names of any witnesses to support your .                                         ,..
 claim. For your grievance to be accepted, you must state the result requested. lJse additional                                _
                                                       - ·__ ~ , , ~ .:ic..l o~ ~ ·                   1
 P
  ages' if necessary'. N\,,\ I if)
                               n .PY7
                                   tr .
                                        ~) ·· ,
                                              . - ,     , , . ,,                    ' ' , .,,., , .., r 1 1.;,, ..,,v-.1? O•/ ( :_...
  \,-'l--l K (0 -.11:~ t           J . I    t;)   r .
                                                    ( (. ;-- J   r, r t                ~ pc,<lc4l c.. C~d nc.)           ss+        .
  t\-v\(.)\.if\({.                   rc""d<- -,v:,.,o\i"-C.'-t               /~.)•:-:r         0v.)   :;u:,I      s-i 6.u1         of /n,_i7'?t.J('<.,£1 J
   S\:i1\    1-..•1 -~S/(.·., ~
                  1.·,                                                 - .           I     .          .,,    I,·< '    JO..!/,    {\e,1 (C.l"l"'j.
 Inmate's signature: g,.,..,.                                      r , ! I ,~ ,                                       Date:       K·oi 5 · I Q
 A~0.-.7--:>_..: t~v., <<',            ~'"'',~ \ <> (...{;,!N.. 1.&\     -::~~   ·c • c.   t -    y<--\, ;~v,    ~,..~\ •--n..,   c:: "',.. •i.\ ,~..... ,1_.,;,-;c ~..-
   •   II   ~   1\ ?r 1.!'   I   "      •                      •




                                                                   I                                   ..,
· STEP 2...,. To Be Complete~ by Grievan~e Officer:

 A. \/your grievance is accepted for consideration.
 B._ your grievance is being returned to because of the following reason:
      _ 1. The grievance in not legible.
      _ 2. The matter has been answered in a previous grievance#:
                                                                    ------
      _ · 3. The grievance concerns material not grievous under present policy.
      _ 4. The grievance is a group grievance or petition (Submit individually.)
      _ 5. The grievance is not timely.
      _ 6. Other Specify:
                                                      ------------------,------
 Grievance 0fficer>s Signature:                                        ~lb ¥· SU                                              Date: '{/~",            li1.
      Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 90 of 102


  Warden
 Rose Bernal-                       Inmate Grievance                       Mike Thomason

                     ;




 Inmate's N~e~~~t~t<
           .        ~·
                                  m~~-____         ; ~
                                                                  Grlevance File#:._ _ _         ~
                                                             Date ofinci'dent: \') -~ - --1,- - /~
 Housing Unit:      t""        Cell Location:      ~                              o .. , , ..    t


 Date-Received by _Grievance Officer:   i)-'J-J-ft




· STEP 2 ~ To Be Completed
                    .
                           by Grievance
                                     .
                                        Officer:
 A. Vyour grievance is accepted for consideration.                                                         •i

 B._ your grievance is being retmned to because ofthe following reason:
                                                                                                     •.     5
     _ 1. The grievance in not legiole.
     _ 2 The matter has been answered in a previous grievance#:                                           - i
                                                                                                            ~
     _· 3. The grievance concem.,q material not grievous under presen-tp_o_li_'cy-.- - -
                                                                                                           :.
     - 4. The grievance is a group grievance or petition (Submit individually.)
     _ 5. The grievance is not timely.
     _ 6. Other Specify:
                          ----------------------
Grievance Officer's Signatllre:   ~ ~                                 Date:     y.:.Tl-fl
        Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 91 of 102

 Warden
Rose Bernal.                                                      Inmate Grievance                                             Mike Thomason




Inmate's Name: __,_H_ c..__,"--=-'-" ..,;..
                                      .1_ _,,,_ _,,'--,
                                                    ----'-
                                                        / ..,_     > _ FiJ.e#:
                                                                :."-
                                                            ( .....                   JqJ>/                  Grievance File#:_ _ _ _..;__

                                      -
Housing Unit: _ _'-_·_ _ _Cell Location:
                                                  (


                                                                                  h                   Date of Incident:              -:, - ; --/ '1

Date·Received by Grievance Officer:                                    9--fi:f7




ReliefRequestcd:              .,,1<         ;C.                                                   I
                                                                                                  -t• ).~
                                                                                                      .t
                                                                                                             ,,. J \ •
                                                                                                             ~
                                                                                                                 - -• ' ,, J                   .   ,..                    '(•



                              l
                                  .
                             ,..._, , .,....~t,
                                  '•   r•
                                                  rj'
                                                        .
                                                                                             ••~ \      \
                                                                                              ~..... · 1 ✓r~
                                                                                                              r • .      - •
                                                                                                                  l '---~-· •:  J   tJ,
                                                                                                                                    't-       ..    (
                                                                                                                                                         \
                                                                                                                                                         :   .. ' ,...,    "'•




STEP 2 _,. To Be C~mpleted by Grievance Officer:
A._ your grievance is accepted for consideration.
B. ~ r grievance is being returned to because of the following reason;
   _ 1. The grievance in not legiole.                                                                                                                                            ;
   _ 2. The matter has b~en answered in a previous grievance #:                                                                                                             -    ;
   _· 3. The grievance concerns material not grievous U!!t:e: ;cesent_t_po_li_cy
                                                                               _____
   _ 4. The grievance is a group grievance or peff.c::: (Sub---~ incL-=vidually.)
   _ 5.__J'he grievance is not timely.
   0 , Other Specify: ,                q,- / - ., · ,
    ~         ...,..._.l..                  • ~-             C.            • ,,             I';

    p: ptj I e5lj i"::::.    ccc-..,, ·-;. ..,._""-f        '""''1     S ~~tl,
                                                                       1
                                                                                      ""1   M-{.      w"<-
Grievance Officer's ~i~~~e:                                          ~            ~                   .               Date: _._9_,___,-8--ij,.___"'~----
 f4'h-\~l-vw.4cr ~.\-.,.\ 1cYir""                           <hi>'l'I   J.,ek"h"" C<~•k- s~.
                           Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 92 of 102

                   Warden
                  Rose Bernal.                                     Inmate Grievance

                                              .,




                                   H;Qvi,c
                 Inmate's Name: __:..i:..-L.!£!.,  Y
                                              ..._.,1.
                                                            PG..J..     C{t>
                                                   , ____.:...::.....:;~= --
                                                                                     File#:    J~ ft           Grievance File#:- - - - ' -

                 Housing Unit: _ _.[,_·_ _ _Cell Location:                             .    ~           ·. Date oflncident:   6 · (~-/9
                 Date·Received by Grievance Officer:                           g--],S-1-5 ·.
                 STEP 1 - Grievance: Include documentation and names of any witnesses to support your .              -=
                 claim. For your grievance to be accepted, you must state the result requested. l;Tse additional     · .
                 pages,ifnecessary: t4                    cos
                                                     Vl'() l<l-J           Ct'vil             "'i              ~,sl...h-
                                                                                                  hJ v'\cJt-.· . d4t~ ..
\...b-4 t.,J~fl( . +\-.w".,- °'-J                  Chl<.ifl~             D""-        1-t1      l,->t lC~,~. (i\cvc..          wcri!-    t, ~<a~
,uy.\.       c._o ~      z~     ~ J t.ifc.r"-(             ~o     ~!                            •                                       •       •   '                /


                 Inmate's signature:
                  s, t , ~pl.J().r.C"'-, .
                                                   µ1H'~          /Icici,>                          .       Date:   Q-d...0    ,
                                     (tA.,-....1 ~,~ I E:.;.,i~~- vc.ldr.~, t\."'~(c> C"'lc.. ..-<..c<; 7 (!-r e. V !..I de-~. ,I
                                                                                                                                   /9       .
\v kl.."   6-.._,,,c      "        '              ·                                                       ·
            •      ReliefRequested: t~ 5j,t 6~ JJ,d~f                    . /,;<,., ~~~ ri ""-~v-.J -:J ~ - <J f ~~•
  b,_, (2iJ(4~J -:Jn,,...,J <"- lf"y ~l.i1 ol/\ J'l:;_~<J,~ "',· ,\ti be. c<.>r:-,~,..,f <+t-J
1.>
 w ~-'\l"-. ( ·-Jl.,.,~u\'tr'I, ·, {) ( r ;,::)f~ VI l""-1,~l y ,·0\'-' l ,~~'"'0/ 000
                                                                                 I



               · STEP 2-,. To Be Completed
                                    .
                                           by Grievance Officer:
                                                     .
                 A._ your grievance is accepted for consideration.                                                                                      •   •    .   :




                 B. dour grievance is being returned to beca.use of the following reason:
                                                                                                                                                                     .;
                    _ 1. The grievance in not legible.                                                                                                               <

                    _ 2. The matter has been answered in a pfevious grievance#:                                                                             -·       j
                                                                                   - -----
                     ~ h e grievance concerns material not grievous under present policy.
                                                                                                                                                                     }
                                                                                                                                                                     ~

                    _ 4. The grievance is a group grievance or petition (Submit individually.)
                    _ 5. The grievance is not timely.                 ·
                    _ 6. Other Specify:                        ·


                 Grievance Officer's Signatilre:                ~               0,~&                                Date:   .$<.g ~
                    Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 93 of 102(/                                                                    ,,,- \ \,p .
              Warden                                                                                                       {)   \ .

             Rose Bernal.                            Inmate Grievance                                               Mike Thomason


                                                         ,
                                                       !f~
                                                                      ~~~o
                                                                           ~

                                                                rc-1 ~-.J'-:
                                                                &.
                                                                ½:~~~-,1.
                                                                                 . ',-,.,
                                                                                            O;: ~
                                                                               1I\J.0Q-..,_;;·..:·I
                                                                                            "\,
                                                                            0 ·~-~ J•i.J1!t-.,: .·•
                                                                   .;;lJt:1~:;;:f,-:~,:-1•,:i,1
                                                                    ·•;,-1>:-;·(,~~·iz,)
                                                                                                    ~
                                                                                                      ~~



                                                                                               1/~t'f~-
                                                                                                  1
                                                                          · •·1·,_~, r .. :;.• .. I.'·.~ '•>:~

                                                       ....:-       <'  .... ··-,.,,,'-'.,.-\'I ,.·-
                                                                     ',.j;·:•..:\.,·;,...... J:,,,1:~-_.\:iv,
                                                                    · ,·•·~-··~-
                                                                   . ·->~~j~., -,·~~·- '\:..~
                                                                        ,-, . •... ·"-·1 ' "·        ~
                                                                                                                   I
                                                                                                                       ,"""'       ..
                                                                                                                               j -:;J .
                                                          .::        !:";,.:_,--::\:,'/,      ,·.·/, .
                                                                      ,:.- - .-.~~l•'}._•..;1:,/ -
                                                                •:f.c, ..;.. ·, ·'- ;\.~'/ .. "-Si"'
                                                                           -~i'r:~"'· C
                                                                         \;i{f~:,;                                                          r   ,,-i,. .




                                !J. /-
             Inmate's Name: --1....             ~,
                               t _ _ _~...;,_____ File#:- - - - - -Grievance File#:______;_

             Housing Unit: _ _ _ _ _Cell Location: __,__ _ _ _ Date of Incident-"------

             Date·Received by Grievance Officer: '\                k/J4s
             STEP 1 - Grievance: Include documentation and names of any witnesses to support your .                                                                       :-·
             claim. For your grievance to be accepted, you must state the result requested. l!se additional
             pages, if necessary: ·-:/ , ···1 ., . ,, ,
                                            1
      •• I
        I


                                                                                                                               ,        ,

I I
             Inmate's signature: - - - - - - - - - - - - - - , . - - - - Date: - - - - ' - - - - -
                ,     I




             STEP 2...,. To Be Completed by Grievance Officer:
             A. Vyour grievance is accepted for consideration.
             B._ your grievance is being returned to because ofthe followirig reason:
                    _ 1. The grievance in not legible.
                    _ 2. The matter has been answered in a previous grievance#: _ _ _ _ __                                                                                 -    i

                    _ · 3. The grievance concerns material not grievous under present policy.
                    _ 4. The grievance is a group .grievance or petition (Submit individually.)
                    _ 5. The grievance is not timely.                  ·
                    _ 6. Other Specify:                                                ·


                                1
             Grievance Officer s Signature:~                      S,u~,...t: &\9,d.c                             Date:                      q/s/4~.
                 Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 94 of 102




                                                     Grievance Appeal Form


-           Name:        4 f P.w-
                          iA,                   lu,                        Date:      ?-at-15         Grievance File#._ __

Please State Reason fo_r Appeal:

 v '-'1 c.~\-- ::h, be.. ~ e.~'-'=>uv)-.\-. ~ S~\LI     l t r'vcJ Co"'r,...'r.t<....                      (JV'

::1.\-t.\-~· ~,\- ~ -(;c.L-\li.+./ Sb'~ ~ L . ~-~ ~4.Jt_ t,J.. ~\.'u,( -;:L
     ~~           .Jt.J~\_. ~/,i ~'" ~~~ ·\\             -;:J st-.~(~ c~~:0}\~~                                             r~\~--t.~
     ..\-kL      ~~;/(J pu~l,u - c..'-'~,of."' ~ . l"~ ~ ~ \\-l, '-'w\~ ~'-~ ~<-t..              •·+                       Y            .,
      \p-, \.    "'~\-L.:'1· k<vt \."' ~ l . &--. .v'- ~             -::i~_l ~ ~ er,,-... i I (- IC\ '
                                                                                           sz. \~.
     f- ::>"3:-l~ ,-1-k-1-            Wl';,t- .              et~'""j ":1 ltt~ \-k.                        t.~,pr :Jh.f..,.""~
    7f \                                       ~                                           ':.<> ::l £..wl ~ J.,.c
                                                                               1



                )...a.   c.<........,...                 sl,......;.o     pv,,../ ,                                      rlit.   J. .
    \o t. (. .,,._I/" , . .,i;;< ~.)       1
                                               ,: .,..   ~       S(....,~.,.._        &.     ( <>.0   f   .,.J -::7.._""' < k_   a\
                                                                                                                                  ll ' -

         \...art. -\" \....a.                                                  ~ • -r l,..... k.
    L,                          ~ N ../              CJ--. { .        ~   {S
                                                                                                      FU

    Inmate Signature:            l62,-'{~ -
    Date Received by Grievance Officer.
                                                             - -----
          we.:. jl,J_cl 0~-- ~-one_¼
    Date sent to Grievance Coordinator. ·
                                                                  -       10.---,,-
                                                                           ·                                     ol' {/h,/o_ ·
                                                                               f --/d-:/1. ·
 Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 95 of 102
 Warden
Rose Bernal.                                                                                                        Mike Thomason




Inmate's Name: _.l_,_{ "-'
                             -1
                           ·1 •_.- ~ __.__-'---'=---,,c.,-File#:
                       ti 1"'"                                                    q7q. \              Grievance File#: O O t                                   D
Housing Unit: __f=----· _v_· _ _Cell Location:                                \              Date oflncident:                   < "';     -·   ~       '   •
                                                                                                                                                                 1
                                                                                                                                                                     r.:..


Date-Received by Grievance Officer: - - - - - - - - '

STEP 1 - Grievance: Include documentation and names of any witnesses to support your .
claim. For your grievance to be accepted, you must state the result requested. \Jse additional
pages, if necessary: c-ct   s,,: ? ,r~· o. "" Y'\ ~ "'\ ~e- clc- , .,. C'o    « ,,,. \ -~' ? n tJ ,·, "
                                                                                                        1
                                                                                                                 ,-r-~
  °'""o"tc..,.,..., ~--e. l;                 6. 'l   I1c- "' ,r        Ghe}        ~k_.,,       ~~~               / -"                  s .1 .-..,,J            i..f'
   ,,        L          JV        /                   ~ '      I                                 " - ~             ~ /.   ,1_ ~(.. ; :•', I        ~ -.
   '-"' ri   t   C"'-         c:.,A      ~   "' 1      .JT"•       f   1 ""       ~~):,      "CO;"-'"' '             ,'/··                         •

Inmate's signature:                 CLfc,,;) .,. e,,!':,.,7 .--- ·                               Date:            $•       :> ~ -         t '°1
                                                      _,,,?.

                                                                                            ~                ,
Relief Requested:             1A                                                            .; r../    .'~       (:tl•";(<\...            , •' . t             ,1..-:,._l
                               ,t

                                                                                             vn ~-, \




STEP 2...,. To Be Completed by Grievance Officer:
A. ·/'your grievance is accepted for consideration.
B._ your grievance is being returned to because of the following reason:
     _ 1. The grievance in not legible.
     _ 2. The matter has been answered in a previous grievance#: _ _ _ _ __
   . _· 3. The grievance concerns material not grievous under present policy.
     _ 4. The grievance is a group grievance or petition (Submit individually.)
     _ 5. The grievance is not timely.
     _ 6. Other Specify:
                         ----------------------,-----
Grievance Officer's Signature: .Stifb -~t» 0bJ. .
       Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 96 of 102


  Warden
 Rose Bernal.                              Inmate Grievance                 Mike Thomason
                                 .           ·I
                                 lb        • ,:•
                             ~     ~ \   ,\"
                                 . \\• I \




                   ;)(j  A




                    J-le~.r\l ~~c  ..1llc> File#:
 Inmate's Name: ___,_~~-~,'--...:....l:~~~   .          :1 qr?'I
                                                           t   '
                                                                    Grievance File#:  - - - - -




 Housing Unit: _....:...F-_
                         - _ _Cell Location:        (          Date of Incident:    K'·/ 6 -f}o/{J
 Date-Received by Grievance Officer: _ _ _ _ __;;




Grievance Officer's Signature: ----+&'1'¥-i;r----la~·,4J~~,(,lllj~~/---Date:       8)If-/~·
         Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 97 of 102

 Warden
Rose Bernal.                                                                    I nmate Grievance                                                                                                Mike Thomason




                                         . ,·                              .    .,,.
                                         ·, 'J                  1' I
                                     ,._: '/ 1'"'- ,,.., r l .~ 1
                                                                I' It1 •
                                                                  t t;                       t
                                                                                                                                   '3-r-
                                                                                                                                     V.l \/ t'
                                                                                                  ~-~ F1~e#:.--=~::..:"'---'---Grievance File :._ _ _ __;__
                                                                                                   .f..'\       •                                                                                              #
Inmate,s Name:
                                                                       i
                                 __.£_ . ___Cell Location: __.-::!>_;;;;·;;..__ _ _ Dat~ of Incident: )? - / 6 - ol C / y
                                                                      1
Housing Unit: _

Date·Received by Grievance Officer: - - - - - - - - '

STEP 1 - Grievance: Include documentation and names of any witnesses to support your .                                                                                                                                                                     ..
                                                                                                                                                                                                                                                         ...
claim. For your grievance    to be accepted,
                       ./)J) '          '
                                                     you ,must •state the result \
                                                                                      requested.
                                                                                      .          I
                                                                                                         'Qse) ,addi1'onal
                                                                                                                 I .       .        . ,.
pages,ifne,cessary: ()i-t--ir.r,,.. (,..,-cc.11,.;..c r~yf\--•,i\ .5<~·d·to :·... _u~ 1 \·"''\1 ~ t_,.,;c.-~
    I
De;,·•   ,...
             ·' ,. " l       •
                          ~ ,.,,    e'-".::. • ;' ()~ • t.e. c:___ '•, ,' ~ ,' • ·"'•
                                                                                 1•~ ~ -.;"...:.
                                                                                                   -n
                                                                                                    ,
                                                                                                           --             .•
                                                                                                      ~.··. .., ure. ' .;_'_;.~-z__   · ·
 , , ... .~
 ._,. , • ~
               :, ~ ,• •\
               .- , 1
                                         1• :·:
                                         - '- •
                                                         .
                                                         I
                                                                       ~ ·~.r,               ,,,.._.. ·, ...\          L "··                      ,,.-t                    ,·.     ,1:,i
                                                                                                                                                                                    ,
                                                                                                                                                                                                 t.•. , ,
                                                                                                                                                                                                        '
                                                                                                                                                                                                                i"-f''\ .•(       •
                                                                                                                                                                                                                                      c' . _-J          ,..,
                                                                                                                                                                                                                                                       l•v ;-
./~,.r\.     .             i'
 1runate's signature: 1-..\qy, fv~. . ~,
                                                                                                                                            r                              Date: _ _ _ _ _ __
                                                                                                                                                                                                                                                       ,
    l-        I
 ::::::Ll,r --~
                l ._:\u~f-
                   .         l
                              1 • '>>••..,, ,,_;._
                                              ....   )      i
                                                   JLl t:..,t',,f £_._
                                                                               --f'\,                                                               I
                                                                                                                                                  ,'j,C
                                                                                                                                                                 /'
                                                                                                                                                                 l!\~t'D IA ,
                                                                                                                                                                                             ~~..._-
                                                                                                                                                                                              J ~l'-          I I .,..~ I  ~
                                                                                                                                                                                                              1/ , 1 <1(-C.... ~~·:':_!'                "'i
                                                                                                                                                                                                                                                         ·.


         k -- ··'f           ·       1, ,;..,                     n 1c"'
 Relief Requeste : ' 0 '
                                                 1
                                                             •- ;      L       '-·                     1
                                 -         r, ' ~
                                   ' t-, 0i,
                                         ,'--P                    J        i
                                                                                c '~~i(.o    &.         '•          ,/"'
                                                                                                                    '"}~) \
                                                                                                                           •     -._        ..,    •,'=1,.,,,.   {
                                                                                                                                                          • --~,,,~,
                                                                                                                                                                           : ..... -
                                                                           1
                                         l                    .
 -    ~,,
      ("'           .... n~,
                  ,"\r   i-.. ' .,
                                , • .·,· .-; ~·_,                                 r -,
                                                                                       --,   r•.... . .r.. _,f.f                 ....' /.., ,J. I ;l d\               L_   t,
                                                                                                                                                                     .,,. ....
                                                                                                                                                                                       , ,./•\•-1.1'
                                                                                                                                                                                          • •
                                                                                                                                                                                                            ,~ •••
                                                                                                                                                                                                                t , .. /
                                                                                                                                                                                                                     ~ ...
                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                              V
                                                                                                                                                                                                                                  .     ;f ,...,
                                                                                                                                                                                                                                        u'         .
     •   ::- • ·,                    t       '"""' ,- .       --· ""-                  ,.                                      ........ .         ..,,.                                 ,.

  pr,15.ril.-v •
 ========= ===========================
 STEP 2 -,. To Be Completed by Grievance Officer:
 A._ your grievance is accepted for consideration.
 B . ~ grievance is being returned to because of the following reason:
   _ 1. The grievance in not legible.            ~
   _ 2. The matter has b~en answered in a previous grievance #:                                                                                                                                                                                                -·   ;

   _23. The grievance concerns material not grievous under prese_n_t_p_o_li_cy_____
    ......-'t.'1'he grievance is a group grievance or petition (Submit individually.)
   _ ~-~griev~ce is not time! .
   ~vther Specrfy:                      c.1 ' s"


 Grievance Officer>s Signature:                                                - --"'M~~--=~~
                                                                                         ~:: . .: . J,: _ ___ Date:                                                                                         B== Jl--15
        Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 98 of 102


 Warden
Rose Bernal-                      Inmate Grievance                      Mike Thomason




Date-Received by Grievance Officer:       S-'H1




                                      u        '    '
STEP 2-=- To Be Completed by Grievance Officer:
A. _your grievance is accepted for consideration.
B._✓_ v
      y,our grievance is being returned to becaus~ ofthe following reason:
    _ 1. The grievance in not legible.                                                    ..   '
    _ 2. The matter has been answered in a previous grievance#:
     ~ The grievance concerns material not grievous under prese_n_t-po_li_"c-y-.- - -
    _ 4. The grievance is a group grievance or petition (Submit individually.)
    _ 5. 1'he grievance is not timely.                 ·
    _ 6. Other Specify:                          ·


Grievance Officer's Signature: ------'&!----'-~--=--~---Date:                8-~(J.-(f.
              Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 99 of 102
                                                                                                                                                      .
                                                                                                                                                     ·-·
 Warden
Rose Bernal-                                               Inmate Gr~evance                                   Mike Thomason




                                      ;             .,/ " ~
                                                                                 39·
                                                                                         ~{
                                                I     .,,,,./ !

Inmate's Nam .                    et\, V ''f't"\cJ-t eco                File#:                         Grievance File#:_ _ _ _:....

Housing Unit:          --f-·__·_Cell Location: __,,_3.....____ Date ofIncident: 'rJ-/ /.-8                                          .o{ q      ~
                                                                                                                   f}e3e"\ t-             ~Y          . .~
Date·Received by Grievance Officer: _i
                                     .c---~~-'----""'""                                                                                                       .
                                                                                                                                                           . .~.
STEP 1 - Grievance: Include documentation and names of any witnesses to support your .                .
claim. For your grievance to be accel?ted, you must state the result requested. lJse additional     ,... ~
p~, ifnecess~: 5 c.-. se.. V ~ \ J{Z.. 1 v\ \..oV\?..~ cl"-~Y'~ /                           Cj~t'CtC\ .;           tA!-'\5~l°
   .) .e~t.k.l h_L(.6 li\. ( rkuu\.f' O u v-c._JA._ . !Vas'h. t o~vldc:,l ·:rY'\c.1J1.,,_f 1- 1~-o}Ci/7
   -:::J:_(.J..t,-   C\ly-u;.Jy           C<>Y\.~,J~J.            0-   ila.wyev-         Ovf     of-     A tbvqt/Crt✓,u<-       o,,;.,.<)., ·.,..., , L
  a.4-t~~ .wtvl !?_l 1.,-f:P\'!!(P, J ,
                                  1
Inmate s signature. /-\ ,:it.Y·-r, tU'.,fi..4.r--r;p
                                                                                     ·                   • . ~ (I
                                                                                                  Date. _ _ _ _ _ __
                                                                                                                                      .     t-"v vr,Cr
                              C            O'                     .
Relief Requested:           five.,            c5l "' 0 0 C)(J v p\~ t Y. (·\S v.e... l-t< le ...K" _-
                                           f. SCC....(}--t- s i lJt ,p(0t A      I                                          I


.~ 4'tJ f FH-\ 1: f:l 1_v'°''~'~ F>r 'r. /'-\fh/ f! cs~. f~erc Ii\,/- Ufrt{J(_ _'-1>tj /1/1,
      rrcc..td ~:f' 0-"-~ :5c ::z~ (lf}Jt;:f 1 ~d.0~-oqo .b~tttJcJ'(.. -.::t- o., , 1/
                                                                                             1

 (S                                                                                      1


~ a~ li'?, 1 ttJ n ~J V\oi.v h. n                   r 4~ bU,.,\            ~l t ,                 ·

STEP 2 ...,. To Be Completed by Grievance Officer:
A ._ your grievance is accepted for considera,tion.
B.~ u r grievance is being returned to because ofthe following reason:
                                                                             ..                                                                                    ~

    _ 1. The grievance in not legible.
    _ 2. The matter has been answer~d in a previous grievance#: _ _ _ _ __      ... }
                                                                                     }
    __0. The grievance concerns material not griev.ous under present policy.       .                                                                               ~



    /.The grievance is a group grievance or petition (Submit individually.)
    _ 5. The grievance is not timely.
    _ 6. Other Specify: -- - - - -- - - - - -- - - - - - - = - - - -- -


Grievance Officer1s Signafure: -~                                      ~                                   Date:     i~1
         Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 100 of 102



  Warden
 Rose Bernal.                                                Inmate Grievance                                                                                 Mike Thomason

                                                                                                                                                                          '
                                                                                                                                                                              \
                                                                                                                                                    f                   , \-
                                                                                                                                                ,
                                                                                                                                                I       • ..} - •._ .._ -•
                                                                                                                                                                              '       •   (

                                                                                                                                            I
                                                                                                                                            ·
                                                                                                                                                              /'
                                                                                                                                                              "     r             f
                                                                                                                                                                    ' ,
                                                                                                                                                                   ._,




            .    u
 Inmate's N8:11ef--f.!             1,
                                                 0/''.
                                        , --y /0 C:\( [tJ
                                                                                       ,--z C, 'Y.
                                                                              File#: ...> • -:J         '
                                                                                                            ,
                                                                                                                              Grievance File#:_                                               )·



 Housing Unit:             -~----
                            ·--:- .                   .--2; ___Date ofincident: f -:s, ::.0 l Ii
                                    Cell Location: __,___,::;;.,._
                                                                                                                                                                                                              . .   ~
 Date-Received by .Grievance Officer: ~...,,(1-{,~

 STEP 1 - Grievance: Include documentation and names of any witnesses to support your .                                                                    ~-                                                       ~


 claim. ~or your grie~~ce to be accepted, you must state the result requested. l}se additipraJ,. . l                                                              ~
 p~~es, if ~ce~s-~yf /fl y                        r
                                        1-.~;;.(_, ('\'-:' Y'-\ ,__ ( ,,. J . I· C),J ~   !:,.; ll!.t~ P.1 ~./'fl( ·.l~., . {J) ' ••
        •\ ~I ~f"' \--C:
  ..J .,;.                    ·-y
                    • '. . . . ·· •
                                    . • - f \.
                                                1. s ···t
                                                  ...._ tJ~ --r"f-l"
                                                •\'1       9            1
                                                                                 I ~
                                                                                      1,,. ~ (",
                                                                                       '\.   •    ,
                                                                                                                   ,. ,.,._ r 'I...., ,._:r • •' ,.;i_ \-~-' •••
                                                                                                      -"'Jr\,,. ,r-.. • , , 1'
                                                                                                                            "'- (       \           /    '-   ·( / ,
                                                                                                                                                               - -~                                                     1




  Inmate's signature:..::..!...=·P....·-,=_,.._,>
                                               ;,....::,.
                                                     ,...,,~ 1_"-~!-',=----------Date:                                                                      -g -( S· Rat q
                                            (
                                            V

  Relief Requested: \!/ ~               bl
                                     O t / \..     '" ./           ,/ ~ 0                        ,'-c
                                                                                                  t'° U /.,,..· ~ ( r ;             I t '< ·'t "·t~t .,·1
                                                                                                                                    !/                       ..                                        .:..

                         C ' .
   rt_ .,,. ~, ·\· , "·.,.._ c..<.-r                 ,r-,.
                                         • ,· • I . , - ' t             " ,....
                                               .,...._=-.,--!,._1. ?r-:--<..               1    ':. , ,
                                                                                                        . ; .
                                                                                                        .,:-1 : . J •· I ,'.• ,.'' (\                        ~;,,,I"""
                                                                                                                                                              ;,!/                                 f
   '()C.f/-',/))i(.i ,, ·'         ~f\.l.   'x.t .,,. \. '·---:"-         <: '- ; ~ •' ' .' .l ·("- ~~ .t) \ -~ - ~,- ! '- ..,: (J ·-~ ~~
                                                                                                                              • ~ ,_              ~·.            I   11J/
                                                                                                                                                                       . ..
 +\ • :.
< .• -
               l' . , ./
               •    .,
                              ,.
                              •
                                    !       l'             . '
                                            l... l :, l. ~ v, • ' \ .
                                                                         :- .      f         '-, ' . ·. I c'
                                                                        ' f' d I I: 2.; ·. I -                      < '•,,,.. ,:..., it,• 'j I             J
                                                                                                                                                    ,-,,:·• I ''
                                                                                                                I   I . ~   ,,      -     ? .. .J· •
                                                                                                                                            (;.         •




  STEP 2...,. To Be Completed by Grievance Officer:
 A. v:;;,ur grievance is accepted for consideration.
 B._ your grievance is being returned to because of the following reason:
     _ 1. The grievance in not legible.
     _ 2. The matter has been answered in a previous grievance#:                                                                                                                                                -       ;
                                                                   -------
     _· 3. The grievance concerns material not grievous under present policy.
     _ 4. The grievance is a group grievance or petition (Submit individually.)
     _ 5. The grievance is not timely.
     _ 6. Other S p e c i f y : - - - - - - - - - - - - - - - - - - - , - - - - - -


 Grievance Officer's Signafure: -E-¥-J½,,',:+--Q=Ylf~""'-'-"'=~~';_g._---Date:                                                                                      --t,,<&/~7~f~~--
--       ~
                        Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 101 of 102


                  Warden
                 Rose Bernal-                                Inmate Grievance                                     Mike Thomason



                                                                                                              A)e-lJ -
                                                                                                          I                       \ l
                                                                                                                     [ vJ) I'!-
                                                                                                                         \'   1




                                         f~cJ'l
                                    l-l~nvV
                Inmate's Name: _.!.....!....J..-Z....:¾.-,'            e(tJ File#:
                                                       / :........:-=~~:<.---        3c;rg I       Grievance File#:- - - - -

                Housing Unit: --'-
                                 p_.. ___Cell Location:                      .   &             Date ofIncident        I?·~ 0/- 19
                Date-Received by Grievance Officer:                    ~~~f; ·.
                    STEP 1 - Grievance: Include docmnentation and names of any witnesses to support your .                                .
                    claim. For your grievance to be accepted, yo» must state the result requested. yse additio?,al                   , ,....
                    pages, ifnecessary: oPtGtrr ~e,,.-ch.x c1:vC..{,-o. ~oof( rr-C ~.-, f:{J tC</ ,lh,,f ~✓IV~ ..
~ " '.()()~~ ~ · Se.{_. {N. (pv..:.'-o.r(Decy'\&-.. 1 c "" ,re '"""'\\.--or 5c..v·UY'i; ~"-~ /tj.J,f ~ IOd~u (.~(,*· - .
rs- Cl-~..Jl"{__ WO\S"  ""'"'!(';) r~o      e,. ~~j~N6 J~c..,.-J o 1-i-t; ,\-t\lMj )?-t --;:i.. ~~ ~l--l. lt<Jc~ 0 /                    t~
                                                                                                                                     PC,l'/~
\ \_k-..-\- .-;::c- ~( 0~!"5 ~ f"'50"'-J a.---~ -\1.,.,v\- -;1- Jlh-"k" l~ c.i-t _cJcp. ·e,?.J<d. OU"'"'- ht-., (0 ~ 1~,.. ~-J;<-u., t ,;~
 1~ he. ,....c.~" Trl'rii~'t~'s·signature: l:l<A yJ,. ~
                                           •   'I                  .
                                                                                               Date: '3-JA-I C)        ·
                                                                                                                                   0




                 "3(_.,ct---.y J!J<-l/u.       'ne~:.:c.,('l...~1-L'2-1     f)vc..b·· f)tt~'\Q'.     · /\,n>"\ l}Or S"Lrt.t.tl'-
                                                                                                              0




                                                                                                                                             .
                                                                                                                                              •• .i


                                                                                                                                             . . i
                                                                                                                                                 - i
                                                                                                                                                    l
                                                                                                                                                  . .-
                                                                                                                                   - ·- - --:
                             Case 1:19-cv-01013-MV-KK Document 1 Filed 10/30/19 Page 102 of 102




              ")._.,
                .,.:.




.-::::-


7\  1




 .J



          :.\\I ED
                                            '-fl                    of:-            c\~           Q__      C\ _Qjv
                                                                          ~                        ~
           01s1R\Ci c oURi
          IE, NEW ME~\CO


           101\\\9             ( _::>--\'·~ ' c,,,~                 ~-           I~                     ,--,   C---
